Exhibit 10.1

 

EXECUTION VERSION

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

among

 

LEE ENTERPRISES, INCORPORATED,

 

VARIOUS LENDERS

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------

 

Dated as of June 3, 2005

 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC.

and

SUNTRUST CAPITAL MARKETS, INC.,

as JOINT LEAD ARRANGERS,

 

DEUTSCHE BANK SECURITIES INC.,

as BOOK RUNNING MANAGER,

 

SUNTRUST BANK,

as SYNDICATION AGENT,

 

and

 

BANK OF AMERICA, N.A.,

THE BANK OF NEW YORK

and

THE BANK OF TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH,

as CO-DOCUMENTATION AGENTS

 

--------------------------------------------------------------------------------

 

US BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as SENIOR MANAGING AGENTS,

 

and

 

THE BANK OF NOVA SCOTIA,

JPMORGAN CHASE BANK, N.A.,

ROYAL BANK OF SCOTLAND PLC,

SUMITOMO MITSUI BANKING CORPORATION,

and

MORGAN STANLEY BANK,

as MANAGING AGENTS

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1.

   Definitions and Accounting Terms    1

1.01

   Defined Terms    1

SECTION 2.

   Amount and Terms of Credit    36

2.01

   The Commitments    36

2.02

   Minimum Amount of Each Borrowing    40

2.03

   Notice of Borrowing    40

2.04

   Disbursement of Funds    41

2.05

   Notes    41

2.06

   Conversions    44

2.07

   Pro Rata Borrowings    44

2.08

   Interest    45

2.09

   Interest Periods    45

2.10

   Increased Costs, Illegality, etc.    46

2.11

   Compensation    48

2.12

   Change of Lending Office    49

2.13

   Replacement of Lenders    49

2.14

   Incremental Term Loan Commitments    50

2.15

   Incremental RL Commitments    53

SECTION 3.

   Letters of Credit    55

3.01

   Letters of Credit    55

3.02

   Maximum Letter of Credit Outstandings; Final Maturities    56

3.03

   Letter of Credit Requests; Minimum Stated Amount    56

3.04

   Letter of Credit Participations    57

3.05

   Agreement to Repay Letter of Credit Drawings    59

3.06

   Increased Costs    59

SECTION 4.

   Commitment Commission; Fees; Reductions of Commitment    60

4.01

   Fees    60

4.02

   Voluntary Termination of Unutilized Revolving Loan Commitments    61

4.03

   Mandatory Reduction of Commitments    62

SECTION 5.

   Prepayments; Payments; Taxes    62

5.01

   Voluntary Prepayments    62

5.02

   Mandatory Repayments    64

5.03

   Method and Place of Payment    72

5.04

   Net Payments    72

SECTION 6.

   Conditions Precedent to Credit Events on the Initial Borrowing Date    74

6.01

   Effective Date; Notes    74

 

(i)



--------------------------------------------------------------------------------

6.02

   Officer’s Certificate    74

6.03

   Opinions of Counsel    74

6.04

   Company Documents; Proceedings; etc.    75

6.05

   Shareholders’ Agreements; Tax Sharing Agreements; Existing Indebtedness
Agreements    75

6.06

   Consummation of Acquisition; etc.    76

6.07

   Consummation of the Refinancing    76

6.08

   Adverse Change, Approvals    76

6.09

   Litigation    77

6.10

   Subsidiaries Guaranty; Intercompany Subordination Agreement    77

6.11

   Pledge Agreement    77

6.12

   Historical Financial Statements; Pro Forma Financial Statements; Projections
   77

6.13

   Solvency Certificate; Insurance Certificates, etc.    78

6.14

   Pulitzer Operations    78

6.15

   Internal Revenue Service Matters    78

6.16

   Fees, etc.    78

SECTION 7.

   Conditions Precedent to All Credit Events    78

7.01

   No Default; Representations and Warranties    78

7.02

   Notice of Borrowing; Letter of Credit Request    79

SECTION 8.

   Representations, Warranties and Agreements    79

8.01

   Company Status    79

8.02

   Power and Authority    80

8.03

   No Violation    80

8.04

   Approvals    80

8.05

   Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections    80

8.06

   Litigation    82

8.07

   True and Complete Disclosure    82

8.08

   Use of Proceeds; Margin Regulations    82

8.09

   Tax Returns and Payments    83

8.10

   Compliance with ERISA    83

8.11

   The Pledge Agreement    84

8.12

   Properties    85

8.13

   Capitalization    85

8.14

   Subsidiaries    85

8.15

   Compliance with Statutes, etc.    85

8.16

   Investment Company Act    85

8.17

   Public Utility Holdings Company Act    86

8.18

   Environmental Matters    86

8.19

   Employment and Labor Relations    86

8.20

   Intellectual Property, etc.    87

8.21

   Indebtedness    87

8.22

   Insurance    87

8.23

   Representations and Warranties in Other Documents    87

 

(ii)



--------------------------------------------------------------------------------

SECTION 9.

   Affirmative Covenants    88

9.01

   Information Covenants    88

9.02

   Books, Records and Inspections; Annual Meetings    91

9.03

   Maintenance of Property; Insurance    91

9.04

   Existence; Franchises    91

9.05

   Compliance with Statutes, etc.    92

9.06

   Compliance with Environmental Laws    92

9.07

   ERISA    93

9.08

   End of Fiscal Years; Fiscal Quarters    94

9.09

   Performance of Obligations    94

9.10

   Payment of Taxes    94

9.11

   Use of Proceeds    94

9.12

   Excluded Domestic Subsidiaries; Further Assurances; etc.    94

9.13

   Ownership of Subsidiaries; etc.    95

9.14

   Interest Rate Protection    96

9.15

   Permitted Acquisitions    96

9.16

   Foreign Subsidiaries Security    97

9.17

   Subsidiary Guaranty Obligations    98

9.18

   Post-Closing Matters    98

SECTION 10.

   Negative Covenants    98

10.01

   Liens    98

10.02

   Consolidation, Merger, Purchase or Sale of Assets, etc.    101

10.03

   Dividends    103

10.04

   Indebtedness    105

10.05

   Advances, Investments and Loans    107

10.06

   Transactions with Affiliates    109

10.07

   Capital Expenditures    110

10.08

   Interest Expense Coverage Ratio    111

10.09

   Total Leverage Ratio    112

10.10

   Modifications of Acquisition Documents, Certificate of Incorporation, By-Laws
and Certain Other Agreements; Limitations on Voluntary Payments, etc.    112

10.11

   Limitation on Certain Restrictions on Subsidiaries    113

10.12

   Limitation on Issuance of Equity Interests    114

10.13

   Business; etc.    114

10.14

   Limitation on Creation of Subsidiaries    114

SECTION 11.

   Events of Default    115

11.01

   Payments    115

11.02

   Representations, etc.    115

11.03

   Covenants    115

11.04

   Default Under Other Agreements    115

11.05

   Bankruptcy, etc.    116

 

(iii)



--------------------------------------------------------------------------------

11.06

   ERISA    116

11.07

   Pledge Agreement    117

11.08

   Subsidiaries Guaranty    117

11.09

   Intercompany Subordination Agreement    117

11.10

   Judgments    118

11.11

   Change of Control    118

SECTION 12.

   The Administrative Agent    118

12.01

   Appointment    118

12.02

   Nature of Duties    119

12.03

   Lack of Reliance on the Administrative Agent    119

12.04

   Certain Rights of the Administrative Agent    120

12.05

   Reliance    120

12.06

   Indemnification    120

12.07

   The Administrative Agent in its Individual Capacity    120

12.08

   Holders    121

12.09

   Resignation by the Administrative Agent    121

12.10

   Collateral Matters    122

12.11

   Delivery of Information    123

SECTION 13.

   Miscellaneous    123

13.01

   Payment of Expenses, etc.    123

13.02

   Right of Setoff    124

13.03

   Notices    124

13.04

   Benefit of Agreement; Assignments; Participations    125

13.05

   No Waiver; Remedies Cumulative    127

13.06

   Payments Pro Rata    127

13.07

   Calculations; Computations    128

13.08

   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL    128

13.09

   Counterparts    129

13.10

   Effectiveness    129

13.11

   Headings Descriptive    130

13.12

   Amendment or Waiver; etc.    130

13.13

   Survival    132

13.14

   Domicile of Loans    132

13.15

   Register    132

13.16

   Confidentiality    132

13.17

   Securities Release; Guaranty Release    133

13.18

   The Patriot Act    133

 

(iv)



--------------------------------------------------------------------------------

SCHEDULE I

   Commitments

SCHEDULE II

   Lender Addresses

SCHEDULE III

   Existing Letters of Credit

SCHEDULE IV

   Plans

SCHEDULE V

   Subsidiaries

SCHEDULE VI

   Existing Indebtedness

SCHEDULE VII

   Insurance

SCHEDULE VIII

   Existing Liens

SCHEDULE IX

   Existing Investments

EXHIBIT A-1

   Form of Notice of Borrowing

EXHIBIT A-2

   Form of Notice of Conversion/Continuation

EXHIBIT B-1

   Form of A Term Note

EXHIBIT B-2

   Form of B Term Note

EXHIBIT B-3

   Form of Revolving Note

EXHIBIT B-4

   Form of Incremental Term Note

EXHIBIT B-5

   Form of Swingline Note

EXHIBIT C

   Form of Letter of Credit Request

EXHIBIT D

   Form of Section 5.04(b)(ii) Certificate

EXHIBIT E-1

   Form of Opinion of Lane & Waterman LLP, special counsel to the Credit Parties

EXHIBIT E-2

   Form of Opinion of Gardner Carton & Douglas LLP, special counsel to the
Credit Parties

EXHIBIT F

   Form of Officers’ Certificate

EXHIBIT G

   Form of Subsidiaries Guaranty

EXHIBIT H

   Form of Intercompany Subordination Agreement

EXHIBIT I

   Form of Pledge Agreement

EXHIBIT J

   Form of Solvency Certificate

EXHIBIT K

   Form of Compliance Certificate

EXHIBIT L

   Form of Assignment and Assumption Agreement

EXHIBIT M

   Form of Intercompany Note

EXHIBIT N

   Form of Incremental Term Loan Commitment Agreement

EXHIBIT O

   Form of Incremental RL Commitment Agreement

 

(v)



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of June 3, 2005, among LEE ENTERPRISES, INCORPORATED,
a Delaware corporation (the “Borrower”), the Lenders party hereto from time to
time, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent, DEUTSCHE
BANK SECURITIES INC. and SUNTRUST CAPITAL MARKETS, INC., as Joint Lead
Arrangers, DEUTSCHE BANK SECURITIES INC., as Book Running Manager, SUNTRUST
BANK, as Syndication Agent, and BANK OF AMERICA, N.A., THE BANK OF NEW YORK and
THE BANK OF TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH, as Co-Documentation Agents.
All capitalized terms used herein and defined in Section 1 are used herein as
therein defined.

 

WITNESSETH:

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein;

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1. Definitions and Accounting Terms.

 

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

 

“A Term Loan” shall have the meaning provided in Section 2.01(a).

 

“A Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled “A
Term Loan Commitment,” as the same may be terminated pursuant to Section 4.03 or
11.

 

“A Term Loan Maturity Date” shall mean June 3, 2012.

 

“A Term Note” shall have the meaning provided in Section 2.05(a).

 

“Acquired EBITDA” shall mean, for any Acquired Entity or Business for any
period, the Consolidated EBITDA as determined for such Acquired Entity or
Business for such period on a basis substantially the same (with necessary
reference changes) as provided in the definition of Consolidated EBITDA
contained herein, except that (i) all references therein and in the component
definitions used in determining Consolidated EBITDA to “the Borrower and its
Subsidiaries” shall be deemed to be references to the respective Acquired Entity
or Business and (ii) the adjustments contained in clauses (d), (e) and (f) of
the first sentence, and the adjustments contained in the last sentence, of the
definition of “Consolidated EBITDA” herein shall not be made.

 

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
Borrower or (y) 100% (or, to the extent provided in the definition of “Permitted
Acquisition” contained herein, at least

 



--------------------------------------------------------------------------------

51%) of the Equity Interests of any such Person, which Person shall, as a result
of the acquisition of such Equity Interests, become a Qualified Subsidiary (or
shall be merged with and into the Borrower or a Qualified Subsidiary, with the
Borrower or such Qualified Subsidiary being the surviving Person) all as, and to
the extent (and subject to the limitations), provided in the definition of
“Permitted Acquisition” contained herein.

 

“Acquisition” shall mean the acquisition by the Borrower of 100% of the
outstanding Equity Interests of Pulitzer through the merger of Acquisition Corp.
with and into Pulitzer, with Pulitzer being the surviving entity, in each case
pursuant to, and in accordance with the terms and conditions of, the Acquisition
Documents.

 

“Acquisition Agreement” shall mean the Agreement and Plan of Merger, dated as of
January 29, 2005, among Pulitzer, the Borrower and Acquisition Corp., as the
same may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.

 

“Acquisition Corp.” shall mean LP Acquisition Corp., a Delaware corporation and
a Wholly-Owned Domestic Subsidiary of the Borrower.

 

“Acquisition Documents” shall mean the Acquisition Agreement and all other
agreements and documents relating to the Acquisition, as the same may be
amended, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.

 

“Additional Permitted Indebtedness” shall have the meaning provided in Section
10.04(xiii).

 

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period (A) plus the sum of (without duplication) (i) the amount
of all net non-cash charges (including, without limitation, depreciation,
amortization, deferred tax expense and non-cash interest expense) and net
non-cash losses which were included in arriving at Consolidated Net Income for
such period and (ii) any extraordinary cash gains and any cash gains from the
sale or other disposition of assets in each case to the extent not already
included in arriving at Consolidated Net Income for such period and (B) less the
sum of (without duplication) (i) the amount of all net non-cash gains and
non-cash credits which were included in arriving at Consolidated Net Income for
such period and (ii) any extraordinary cash losses and any cash losses from the
sale or other disposition any assets in each case to the extent not already
included in arriving at Consolidated Net Income for such period.

 

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets (but excluding therefrom all cash and Cash Equivalents) less
Consolidated Current Liabilities at such time.

 

“Administrative Agent” shall mean DBTCA, in its capacity as Administrative Agent
for the Lenders hereunder and under the other Credit Documents, and shall
include any successor to the Administrative Agent appointed pursuant to Section
12.09.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person),

 

-2-



--------------------------------------------------------------------------------

controlled by, or under direct or indirect common control with, such Person. A
Person shall be deemed to control another Person if such Person possesses,
directly or indirectly, the power (i) to vote 5% or more of the securities
having ordinary voting power for the election of directors (or equivalent
governing body) of such Person or (ii) to direct or cause the direction of the
management and policies of such other Person, whether through the ownership of
voting securities, by contract or otherwise; provided, however, that neither any
Agent (nor any Affiliate thereof) nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of the Borrower or any Subsidiary thereof.

 

“Agent” shall mean and include each of the Administrative Agent, the Syndication
Agent, each of the Joint Lead Arrangers and the Book Running Manager.

 

“Aggregate Consideration” shall mean, with respect to any Permitted Acquisition,
the sum (without duplication) of (i) the fair market value of any shares of the
Borrower’s common stock (based on the average closing trading price of such
shares of the Borrower’s common stock for the 20 trading days immediately prior
to the date of such Permitted Acquisition on the stock exchange on which the
Borrower’s common stock is listed or, if such shares of the Borrower’s common
stock is not so listed, the good faith determination thereof by the board of
directors of the Borrower) issued (or to be issued) as consideration in
connection with such Permitted Acquisition (including, without limitation, any
shares of the Borrower’s common stock which may be required to be issued as
earn-out consideration upon the achievement of certain future performance
goals), (ii) the aggregate amount of all cash paid (or to be paid) by the
Borrower or any of its Subsidiaries in connection with such Permitted
Acquisition (including, without limitation, payments of fees and costs and
expenses in connection therewith) and all contingent cash purchase price,
earn-out, non-compete and other similar obligations of the Borrower and its
Subsidiaries incurred and reasonably expected to be incurred in connection
therewith (as determined in good faith by the Borrower), (iii) the aggregate
principal amount of all Indebtedness assumed, incurred, refinanced and/or issued
in connection with such Permitted Acquisition to the extent permitted by Section
10.04, (iv) the aggregate liquidation preference of all shares of Qualified
Preferred Stock of the Borrower issued (or to be issued) as consideration in
connection with such Permitted Acquisition (including, without limitation, any
shares of Qualified Preferred Stock of the Borrower which may be required to be
issued as earn-out consideration upon the achievement of certain future
performance goals) and (v) the Fair Market Value of all other consideration paid
or payable in connection with such Permitted Acquisition. For purposes of
determining the Aggregate Consideration for any Permitted Acquisition, to the
extent that any portion of the assets being acquired pursuant to such Permitted
Acquisition constitute cash on the balance sheet of the Acquired Entity or
Business being acquired pursuant to such Permitted Acquisition, the amount of
such cash shall be deducted from the Aggregate Consideration determined pursuant
to this definition in connection with such Permitted Acquisition.

 

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

 

“Applicable Commitment Commission Percentage” and “Applicable Margin” shall
mean: (A) from and after any Start Date to and including the corresponding End
Date

 

-3-



--------------------------------------------------------------------------------

described below, (i) with respect to Commitment Commission, the respective per
annum percentage set forth in the table below under the column “Applicable
Commitment Commission Percentage”, and (ii) with respect to A Term Loans,
Revolving Loans and Swingline Loans, the respective percentage per annum set
forth in the table below under the respective Tranche and Type of Loans and (in
the case of preceding sub-clauses (i) and (ii)) opposite the respective Level
(i.e., Level 1, Level 2, Level 3, Level 4, Level 5 or Level 6, as the case may
be) indicated to have been achieved on the respective Start Date (as shown in
any respective officer’s certificate delivered in accordance with the following
sentences), (B) with respect to B Term Loans maintained as (i) Base Rate Loans,
a percentage per annum equal to 0.75%, and (ii) Eurodollar Loans, a percentage
per annum equal to 1.75%, and (C) with respect to any Type of Incremental Term
Loan of a given Tranche that is neither an A Term Loan nor a B Term Loan, that
percentage per annum set forth in, or calculated in accordance with, Section
2.14 and the relevant Incremental Term Loan Commitment Agreement:

 

Level

--------------------------------------------------------------------------------

  

Total Leverage Ratio

--------------------------------------------------------------------------------

  

A Term Loan, Revolving
Loans and Swingline
Loans
Base Rate Margin

--------------------------------------------------------------------------------

  

A Term Loan and
Revolving Loans
Eurodollar Margin

--------------------------------------------------------------------------------

  

Applicable Commitment
Commission Percentage

--------------------------------------------------------------------------------

6

   Equal to or greater than 5.00 to 1.00    0.50%    1.50%    0.50%

5

   Equal to or greater than 4.50 to 1.00 but less than 5.00 to 1.00    0.25%   
1.25%    0.375%

4

   Equal to or greater than 4.00 to 1.00 but less than 4.50 to 1.00    0.00%   
1.00%    0.30%

3

   Equal to or greater than 3.50 to 1.00 but less than 4.00 to 1.00    0.00%   
0.875%    0.25%

2

   Equal to or greater than 3.00 to 1.00 but less than 3.50 to 1.00    0.00%   
0.75%    0.25%

1

   Less than 3.00 to 1.00    0.00%    0.625%    0.25%

 

The Total Leverage Ratio used in a determination of Applicable Commitment
Commission Percentage and Applicable Margins shall be determined based on the
delivery of a certificate of the Borrower (each, a “Quarterly Pricing
Certificate”) by an Authorized Officer of the Borrower to the Administrative
Agent (with a copy to be sent by the Administrative Agent to each Lender),
within (i) 45 days after the last day of each of the first three fiscal quarters
in each fiscal year of the Borrower and (ii) 90 days after the last day of the
fourth fiscal quarter of each fiscal year of the Borrower, each of which
Quarterly Pricing Certificates shall set forth the calculation of the Total
Leverage Ratio as at the last day of the Test Period ended immediately prior to
the relevant Start Date (but determined on a Pro Forma Basis solely to give
effect to all Permitted Acquisitions (if any) and all Significant Asset Sales
(if any) consummated on or after the first day of such Test Period and on or
prior to the date of delivery of any such Quarterly Pricing Certificate and any
Indebtedness incurred, assumed or permanently repaid in connection therewith)
and the Applicable Commitment Commission Percentage and Applicable Margins which
shall be thereafter applicable (until same are changed or cease to apply in
accordance with

 

-4-



--------------------------------------------------------------------------------

the following provisions of this definition); provided that at the time of the
consummation of any Permitted Acquisition or Significant Asset Sale, an
Authorized Officer of the Borrower shall deliver to the Administrative Agent a
certificate setting forth the calculation of the Total Leverage Ratio on a Pro
Forma Basis (solely to give effect to all Permitted Acquisitions (if any) and
all Significant Asset Sales (if any) consummated on or after the first day of
such Test Period and on or prior to the date of the delivery of such certificate
and any Indebtedness incurred or assumed in connection therewith) as of the last
day of the last Calculation Period ended prior to the date on which such
Permitted Acquisition or Significant Asset Sale is consummated for which
financial statements have been made available (or were required to be made
available) pursuant to Section 9.01(a) or (b), as the case may be, and the date
of such consummation shall be deemed to be a Start Date and the Applicable
Commitment Commission Percentage and Applicable Margins which shall be
thereafter applicable (until same are changed or cease to apply in accordance
with the following sentences) shall be based upon the Total Leverage Ratio as so
calculated. The Applicable Commitment Commission Percentage and Applicable
Margins so determined shall apply, except as set forth in the immediately
succeeding sentence, from the relevant Start Date to the earliest of (x) the
date on which the next officer’s certificate is delivered to the Administrative
Agent, (y) the date on which the next Permitted Acquisition or Significant Asset
Sale is consummated or (z) the date which is 45 days following the last day of
the Test Period (or 90 days following the last day of the Test Period in respect
of the fourth fiscal quarter of the Borrower, in either case) in which the
previous Start Date occurred (such earliest date, the “End Date”), at which
time, if no officer’s certificate has been delivered to the Administrative Agent
indicating an entitlement to new Applicable Commitment Commission Percentage and
Applicable Margins (and thus commencing a new Start Date), the Applicable
Commitment Commission Percentage and Applicable Margins shall be those
applicable to a Total Leverage Ratio based on a Level 6 until such time as a new
Start Date shall commence as provided above. Notwithstanding anything to the
contrary contained above in this definition, (x) except as provided in
succeeding clause (y), the Applicable Commitment Commission Percentage and
Applicable Margins shall be those applicable to a Total Leverage Ratio based on
a Level 6 at all times prior to the first Start Date after the Effective Date
and (y) the Applicable Commitment Commission Percentage and Applicable Margins
shall be those applicable to a Total Leverage Ratio based on a Level 6 at all
times during which any Default or Event of Default shall occur and be
continuing.

 

“Applicable Excess Cash Flow Recapture Percentage” shall mean, at any time, 50%;
provided, however, so long as (i) no Default or Event of Default is then in
existence and (ii) the Total Leverage Ratio as of the last day of the respective
Excess Cash Flow Payment Period is less than 5.00:1.00, the Applicable Excess
Cash Flow Recapture Percentage instead shall be 0.00%.

 

“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to the Borrower or a Wholly-Owned Subsidiary of the Borrower
of any asset (including, without limitation, any capital stock or other
securities of, or Equity Interests in, another Person), but excluding sales,
transfers or other dispositions of assets pursuant to Sections 10.02(ii), (vi),
(vii) (viii), (ix), (x) and (xii).

 

-5-



--------------------------------------------------------------------------------

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit L (appropriately completed).

 

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been authorized by the board of directors of the
Borrower to deliver such notices pursuant to this Agreement and that has or have
appropriate signature cards on file with the Administrative Agent, the Swingline
Lender or the respective Issuing Lender, as the case may be, (ii) delivering
financial information and officer’s certificates pursuant to this Agreement, the
chief financial officer, the treasurer or the principal accounting officer of
the Borrower, and (iii) any other matter in connection with this Agreement or
any other Credit Document, any officer (or a person or persons so designated by
any two officers) of the Borrower.

 

“B Term Loan” shall have the meaning provided in Section 2.01(b).

 

“B Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled “B
Term Loan Commitment,” as the same may be terminated pursuant to Section 4.03 or
11.

 

“B Term Loan Maturity Date” shall mean June 3, 2013.

 

“B Term Note” shall have the meaning provided in Section 2.05(a).

 

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

 

“Base Rate” shall mean, at any time, the higher of (i) the Prime Lending Rate at
such time and (ii) 1/2 of 1% in excess of the overnight Federal Funds Rate at
such time.

 

“Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each other Loan
designated or deemed designated as such by the Borrower at the time of the
incurrence thereof or conversion thereto.

 

“Book Running Manager” shall mean DBSI in its capacity as book running manager
in respect of the credit facilities provided for herein.

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
from all the Lenders having Commitments of the respective Tranche (or from the
Swingline Lender in the case of Swingline Loans) on a given date (or resulting
from a conversion or conversions on such date) having in the case of Eurodollar
Loans the same Interest Period, provided that Base Rate Loans incurred pursuant
to Section 2.10(b) shall be considered part of the related Borrowing of
Eurodollar Loans.

 

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other

 

-6-



--------------------------------------------------------------------------------

government action to close, and (ii) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, any day which is a Business Day described in clause (i) above
and which is also a day for trading by and between banks in U.S. dollar deposits
in the applicable interbank Eurodollar market.

 

“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Significant Asset Sale, any incurrence of Additional Permitted Indebtedness or
any other event expressly required to be calculated on a Pro Forma Basis
pursuant to the terms of this Agreement, the Test Period most recently ended
prior to the date of such Permitted Acquisition, Significant Asset Sale,
incurrence of Additional Permitted Indebtedness or other event for which
financial statements have been delivered to the Lenders pursuant to this
Agreement.

 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of Capitalized Lease Obligations incurred by such
Person.

 

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

 

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (ii) marketable direct obligations issued
by any state of the United States or any political subdivision of any such state
or any public instrumentality thereof maturing within twelve months from the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from either S&P or Moody’s, (iii) Dollar
denominated time deposits, certificates of deposit and bankers acceptances of
any Lender or any commercial bank having, or which is the principal banking
subsidiary of a bank holding company having, a long-term unsecured debt rating
of at least “A” or the equivalent thereof from S&P or “A2” or the equivalent
thereof from Moody’s with maturities of not more than twelve months from the
date of acquisition by such Person, (iv) repurchase obligations with a term of
not more than seven days for underlying securities of the types described in
clause (i) above entered into with any bank meeting the qualifications specified
in clause (iii) above, (v) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than twelve months after the date of acquisition by such Person, (vi)
investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (i) through (v) above,
and (vii) in the case of any Foreign Subsidiary of the Borrower only, direct
obligations of the sovereign nation (or any agency thereof) in which such
Foreign Subsidiary is organized and is conducting business or in obligations
fully and unconditionally guaranteed by such sovereign nation (or any agency
thereof) in each case having maturities of not more than twelve months from the
date of acquisition thereof; provided that, notwithstanding anything to the
contrary contained above in this definition, Restricted Cash Equivalents of PD
LLC which are Restricted pursuant to the terms of the PD LLC Notes Documents or
any Permitted PD LLC Notes

 

-7-



--------------------------------------------------------------------------------

Refinancing Indebtedness may consist of (x) securities or obligations of the
types described in clauses (i) and (ii) of this definition that have maturities
of not more than sixty months from the date of acquisition thereof by PD LLC and
(y) asset-backed securities, mortgaged-backed securities and collateralized
mortgage obligations issued by any Person and rated at least Aa3 by Moody’s or
AA- by S&P.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

 

“Change in Law” shall have the meaning provided in Section 11.06.

 

“Change of Control” shall mean (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act as in effect on the
Effective Date) (A) is or shall become the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in effect on the Effective
Date), directly or indirectly, of 30% or more on a fully diluted basis of the
Voting Equity Interests of the Borrower or (B) shall have obtained the power
(whether or not exercised) to elect a majority of the Borrower’s directors, (ii)
the board of directors of the Borrower shall cease to consist of a majority of
Continuing Directors or (iii) a “change of control” or similar event shall occur
as provided in any PD LLC Notes Document, any Permitted PD LLC Notes Refinancing
Indebtedness (or any documentation governing the same) or any Additional
Permitted Indebtedness (or any documentation governing the same) with an
aggregate outstanding principal amount of at least $25,000,000.

 

“Claims” shall have the meaning provided in the definition of “Environmental
Claims” contained herein.

 

“Co-Documentation Agents” shall mean each of Bank of America, N.A., The Bank of
New York and The Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch in their
capacity as co-documentation agents in respect of the credit facilities provided
herein.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall mean and include all Pledge Agreement Collateral and all cash
and Cash Equivalents delivered as collateral pursuant to Section 5.02 or 11.

 

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Pledge Agreement.

 

“Commitment” shall mean any of the commitments of any Lender, i.e., an A Term
Loan Commitment, a B Term Loan Commitment, an Incremental Loan Commitment or a
Revolving Loan Commitment.

 

“Commitment Commission” shall have the meaning provided in Section 4.01(a).

 

-8-



--------------------------------------------------------------------------------

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

 

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Borrower and its Subsidiaries at such time.

 

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Borrower and its Subsidiaries at such time, but
excluding the current portion of any Indebtedness under this Agreement and the
current portion of any other long-term Indebtedness which would otherwise be
included therein.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus all amounts deducted in the computation thereof on account of
(without duplication) (a) Consolidated Interest Expense, (b) depreciation and
amortization expense, (c) income and profits taxes, (d) in the case of any
period including any fiscal quarter of the Borrower ending in the Borrower’s
fiscal year 2005, up to $26,500,000 of fees and expenses (including redemption
premiums) incurred in connection with the Transaction during such period, (e) in
the case of any period including the six month period of the Borrower ending
September 30, 2005, up to $15,000,000 of severance charges and success and
retention bonuses incurred or paid during such period in connection with the
Acquisition, and (f) in the case of any period including the twelve month period
of the Borrower ending on the first anniversary of the Initial Borrowing Date,
up to $5,000,000 of non-recurring transition costs incurred during such period
in connection with the Acquisition. Notwithstanding anything to the contrary
contained above, for purposes of determining Consolidated EBITDA for any Test
Period which ends prior to the first anniversary of the Initial Borrowing Date,
Consolidated EBITDA for all portions of such period occurring prior to the
Initial Borrowing Date shall be calculated in accordance with the definition of
Test Period contained herein.

 

“Consolidated Indebtedness” shall mean, at any time, the remainder of (A) the
sum of (without duplication) (i) all Indebtedness of the Borrower and its
Subsidiaries (on a consolidated basis) as would be required to be reflected as
debt or Capitalized Lease Obligations on the liability side of a consolidated
balance sheet of the Borrower and its Subsidiaries in accordance with GAAP
(including, without limitation, all Indebtedness of PD LLC under the PD LLC
Notes and the other PD LLC Notes Documents), (ii) all Indebtedness of the
Borrower and its Subsidiaries of the type described in clauses (ii), (vii) and
(viii) of the definition of Indebtedness and (iii) all Contingent Obligations of
the Borrower and its Subsidiaries in respect of Indebtedness of any third Person
of the type referred to in preceding clauses (i) and (ii) less (B) the sum of
(without duplication) (i) the aggregate amount of all Unrestricted cash and Cash
Equivalents of the Borrower, its Wholly-Owned Subsidiaries and PD LLC at such
time and (ii) the aggregate amount of all Restricted cash and Cash Equivalents
of Pulitzer and its Subsidiaries that is Restricted pursuant to the terms of the
PD LLC Notes Documents or any Permitted PD LLC Notes Refinancing Indebtedness;
provided that (x) the amount of Indebtedness in respect of the PD LLC Notes
shall be the aggregate outstanding principal amount thereof (as opposed to its
“fair value” determined in accordance with GAAP), (y) the amount of Indebtedness
in respect of any Interest Rate Protection Agreements and Other Hedging
Agreements shall be at any time (a) if any such Interest Rate Protection
Agreements or Other Hedging Agreements have been closed out, the unamortized
termination value thereof, and (b) in all other cases, the unrealized net loss

 

-9-



--------------------------------------------------------------------------------

position, if any, of the Borrower and/or its Subsidiaries thereunder on a
marked-to-market basis determined no more than one month prior to such time, and
(z) the amount of Cash Equivalents shall be at any time the amount thereof on a
marked-to-market basis determined no more than one month prior to such time.

 

“Consolidated Interest Expense” shall mean, for any period, the sum for the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, of all amounts which would be deducted in
computing Consolidated Net Income on account of interest on Indebtedness
(including (whether or not so deducted) (i) imputed interest in respect of
Capitalized Lease Obligations, (ii) the “deemed interest expense” (i.e., the
interest expense which would have been applicable if the respective obligations
were structured as on-balance sheet financing arrangements) with respect to all
Indebtedness of the Borrower and its Subsidiaries of the type described in
clause (viii) of the definition of “Indebtedness” contained herein (to the
extent same does not arise from a financing arrangement constituting an
operating lease), (iii) amortization of debt discount and expense and (iv) all
commissions, discounts and other regularly accruing commitment, letter of credit
and other banking fees and charges (including all Commitment Commissions, Letter
of Credit Fees and Facing Fees). Notwithstanding anything to the contrary
contained above, for purposes of determining the Interest Expense Coverage
Ratio, to the extent Consolidated Interest Expense is to be determined for any
Test Period which ends prior to the first anniversary of the Initial Borrowing
Date, Consolidated Interest Expense for all portions of such period occurring
prior to the Initial Borrowing Date shall be calculated in accordance with the
definition of Test Period contained herein.

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP (after deduction for minority
interests), excluding:

 

(a) any gains arising from (i) the sale or other disposition of any assets
(other than current assets) to the extent that the aggregate amount of the gains
during such period exceeds the aggregate amount of the losses during such period
from the sale, abandonment or other disposition of assets (other than current
assets), (ii) any write-up of assets or (iii) the acquisition of outstanding
securities of the Borrower or any of its Subsidiaries;

 

(b) any losses arising from the sale or other disposition of any assets (other
than current assets) to the extent the aggregate amount of losses during such
period exceeds the aggregate amount of gains during such period from such sale;

 

(c) any amount representing any interest in the undistributed earnings of (i)
any other Person that is not a Subsidiary of the Borrower, (ii) Madison
Newspapers, Inc., (iii) Star Publishing Company and (iv) any other Subsidiary of
the Borrower that is accounted for by the Borrower by the equity method of
accounting;

 

(d) except for determinations expressly required to be made on a Pro Forma
Basis, any earnings, prior to the date of acquisition, of any Person acquired in
any manner, and any earnings of any Subsidiary of the Borrower acquired prior to
its becoming a Subsidiary of the Borrower;

 

-10-



--------------------------------------------------------------------------------

(e) any earnings of a successor to or transferee of the assets of the Borrower
prior to its becoming such successor or transferee;

 

(f) any deferred credit (or amortization of a deferred credit) arising from the
acquisition of any Person;

 

(g) any extraordinary gains or extraordinary losses not covered by clause (a) or
(b) above;

 

(h) any non-cash charges related to goodwill and asset write-offs and
write-downs; and

 

(i) any non-cash income.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

 

“Continuing Directors” shall mean the directors of the Borrower on the Effective
Date and each other director if such director’s nomination for election to the
board of directors of the Borrower is recommended by a majority of the then
Continuing Directors.

 

“Credit Documents” shall mean this Agreement, the Subsidiaries Guaranty, the
Pledge Agreement, the Intercompany Subordination Agreement and, after the
execution and delivery thereof pursuant to the terms of this Agreement, each
Note.

 

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit.

 

“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.

 

-11-



--------------------------------------------------------------------------------

“DBSI” shall mean Deutsche Bank Securities Inc.

 

“DBTCA” shall mean Deutsche Bank Trust Company Americas, in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of any class of its capital stock or
any other Equity Interests outstanding on or after the Effective Date (or any
options or warrants issued by such Person with respect to its capital stock or
other Equity Interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for a consideration any shares of any class of the capital
stock or any other Equity Interests of such Person outstanding on or after the
Effective Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests). Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made by such Person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes.

 

“Documents” shall mean, collectively, (i) the Credit Documents, (ii) the
Acquisition Documents and (iii) the Refinancing Documents.

 

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

 

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State thereof or the
District of Columbia.

 

“Drawing” shall have the meaning provided in Section 3.05(b).

 

“Effective Date” shall have the meaning provided in Section 13.10.

 

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Borrower and its Subsidiaries.

 

“End Date” shall have the meaning provided in the definition of “Applicable
Commitment Commission Percentage” and “Applicable Margin” contained herein.

 

-12-



--------------------------------------------------------------------------------

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.

 

“Environmental Law” shall mean any Federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, policy and rule of common law
now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, employee health
and safety or Hazardous Materials, including, without limitation, CERCLA; the
Resource Conservation and Recovery Act, 42 U.S.C § 6901 et seq.; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution
Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq.; and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

 

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, any preferred stock, any limited or general partnership interest and any
limited liability company membership interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” (i) within the meaning of Section 414(b), (c), (m) or
(o) of the Code or (ii) as a result of the Borrower or a Subsidiary of the
Borrower being or having been a general partner of such person.

 

“Eurodollar Loan” shall mean each Loan (other than a Swingline Loan) designated
as such by the Borrower at the time of the incurrence thereof or conversion
thereto.

 

“Eurodollar Rate” shall mean (a) with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum determined on the basis of the rate for
deposits in Dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period

 

-13-



--------------------------------------------------------------------------------

appearing on Page 3750 of the Telerate screen (or any successor page) as of
11:00 A.M., London time, on the applicable Interest Determination Date, provided
that, to the extent than an interest rate is not ascertainable pursuant to the
foregoing provisions of this clause (a), the rate above instead shall be the
offered quotation to first-class banks in the New York interbank Eurodollar
market by the Administrative Agent for Dollar deposits of amounts in immediately
available funds comparable to the outstanding principal amount of the Eurodollar
Loan of the Administrative Agent (in its capacity as a Lender (or, if the
Administrative Agent is not a Lender with respect thereto, taking the average
principal amount of the Eurodollar Loan then being made by the various Lenders
pursuant thereto)) with maturities comparable to the Interest Period applicable
to such Eurodollar Loan commencing two Business Days thereafter as of 10:00 A.M.
(New York time) on the applicable Interest Determination Date, in either case
divided (and rounded upward to the nearest 1/100 of 1%) by (b) a percentage
equal to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves required by applicable law) applicable to any member bank of
the Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D).

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period and
(ii) the decrease, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, minus (b) the sum of, without
duplication, (i) the aggregate amount of all Capital Expenditures made by the
Borrower and its Subsidiaries during such period (other than Capital
Expenditures to the extent financed with equity proceeds, Equity Interests,
asset sale proceeds (other than current assets), insurance proceeds or
Indebtedness (other than Revolving Loans and Swingline Loans)), (ii) the
aggregate amount of all permanent principal payments of Indebtedness for
borrowed money of the Borrower and its Subsidiaries and the amount of all
permanent repayments of the principal component of Capitalized Lease Obligations
of the Borrower and its Subsidiaries during such period (other than (1)
repayments made pursuant to the Refinancing, (2) repayments made with the
proceeds of asset sales (other than current assets), equity proceeds, Equity
Interests, insurance or Indebtedness and (3) payments of Loans, provided that
repayments of Loans shall be deducted in determining Excess Cash Flow to the
extent such repayments were (x) required as a result of a Scheduled Term Loan
Repayment pursuant to Section 5.02(b) or (y) made as a voluntary prepayment
pursuant to Section 5.01 with internally generated funds (but in the case of a
voluntary prepayment of Revolving Loans or Swingline Loans, only to the extent
accompanied by a voluntary reduction to the Total Revolving Loan Commitment in
an amount equal to such prepayment)), and (iii) the increase, if any, in
Adjusted Consolidated Working Capital from the first day to the last day of such
period.

 

“Excess Cash Flow Payment Date” shall mean the date occurring 90 days after the
last day of each fiscal year of the Borrower (commencing with the fiscal year of
the Borrower ending September 30, 2006).

 

“Excess Cash Flow Payment Period” shall mean, with respect to the repayment
required on each Excess Cash Flow Payment Date, the immediately preceding fiscal
year of the Borrower.

 

-14-



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Excluded Domestic Subsidiary” shall mean Pulitzer and each Domestic Subsidiary
of Pulitzer, but only so long as Pulitzer and its Domestic Subsidiaries have not
become Subsidiary Guarantors by virtue of the restrictions set forth in the
applicable PD LLC Notes Documents or Permitted PD LLC Notes Refinancing
Indebtedness, as the case may be.

 

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of March
28, 2000, among the Borrower, Bank of America, N.A., as agent, and the other
lenders party thereto (as amended through and including the Initial Borrowing
Date).

 

“Existing Indebtedness” shall have the meaning provided in Section 8.21.

 

“Existing Indebtedness Agreements” shall have the meaning provided in Section
6.05.

 

“Existing Lee Senior Notes” shall mean, collectively, the Borrower’s 6.47%
Senior Notes due 2010 and 6.64% Senior Notes due 2013, each issued pursuant to
the Existing Lee Senior Notes Agreement as in effect on the Initial Borrowing
Date.

 

“Existing Lee Senior Notes Agreement” shall mean the Note Purchase Agreement,
dated as of March 15, 1998, entered into by and among the Borrower and the
purchasers party thereto, as in effect on the Initial Borrowing Date.

 

“Existing Lee Senior Notes Documents” shall mean the Existing Lee Senior Notes,
the Existing Lee Senior Notes Agreement and all other documents executed and
delivered with respect to the Existing Lee Senior Notes or the Existing Lee
Senior Notes Agreement, each as in effect on the Initial Borrowing Date.

 

“Existing Letter of Credit” shall have the meaning provided in Section 3.01(c).

 

“Facing Fee” shall have the meaning provided in Section 4.01(c).

 

“Fair Market Value” shall mean, with respect to any asset (including Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the board of
directors or other governing body or, pursuant to a specific delegation of
authority by such board of directors or governing body, a designated senior
executive officer, of the Borrower, or the Subsidiary of the Borrower selling
such asset.

 

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions

 

-15-



--------------------------------------------------------------------------------

received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

 

“Fees” shall mean all amounts payable pursuant to or referred to in Section
4.01.

 

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of the Applicable Commitment Commission Percentage, the
Applicable Margins and Sections 5.02, 9.15 and 10, including defined terms as
used therein, and for all purposes of determining the Total Leverage Ratio, are
subject (to the extent provided therein) to Section 13.07(a).

 

“Guaranty Release Date” shall have the meaning provided in Section 13.17(b).

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
governmental authority.

 

“Herald” shall mean The Herald Company, Inc., a New York corporation.

 

“Incremental Loan Commitment” shall mean any Incremental Term Loan Commitment
and/or any Incremental RL Commitment, as the context may require.

 

“Incremental Loan Commitment Agreement” shall mean any Incremental Term Loan
Commitment Agreement and/or any Incremental RL Commitment Agreement, as the
context may require.

 

“Incremental Loan Commitment Date” shall mean any Incremental Term Loan
Borrowing Date or any Incremental RL Commitment Date, as the context may
require.

 

-16-



--------------------------------------------------------------------------------

“Incremental Loan Commitment Request Requirements” shall mean, with respect to
any request for an Incremental Loan Commitment made pursuant to Section 2.14 or
2.15, the satisfaction of each of the following conditions on the date of such
request: (w) no Default or Event of Default then exists or would result
therefrom (for purposes of such determination, assuming the relevant Loans in an
aggregate principal amount equal to the full amount of Incremental Loan
Commitments then requested had been incurred, and the proposed Permitted
Acquisition (if any) to be financed with the proceeds of such Loans had been
consummated, on such date of request) and all of the representations and
warranties contained herein and in the other Credit Documents are true and
correct in all material respects at such time (unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date); (x)
unless otherwise agreed to by the Administrative Agent, the Syndication Date
shall have occurred; (y) the Borrower shall be in compliance with the covenants
contained in Sections 10.08 and 10.09 for the Calculation Period most recently
ended prior to the date of the request for Incremental Loan Commitments, on a
Pro Forma Basis, as if the relevant Loans to be made pursuant to such
Incremental Loan Commitments (assuming the full utilization thereof) had been
incurred, and the proposed Permitted Acquisition (if any) to be financed with
the proceeds of such Loans (as well as other Permitted Acquisitions theretofore
consummated after the first day of such Calculation Period) had occurred, on the
first day of such Calculation Period, and (z) no Incremental Term Loan
Commitments are then outstanding, unless the full amount such Incremental Term
Loan Commitments will be utilized on the date of the effectiveness of the
Incremental Term Loan Commitment Agreement to be entered into in connection with
the Incremental Term Loan Commitments of the new Tranche then being requested.

 

“Incremental Loan Commitment Requirements” shall mean, with respect to any
provision of an Incremental Loan Commitment on a given Incremental Loan
Commitment Date, the satisfaction of each of the following conditions on or
prior to the effective date of the respective Incremental Loan Commitment
Agreement: (t) no Default or Event of Default then exists or would result
therefrom (for purposes of such determination, assuming the relevant Loans in an
aggregate principal amount equal to the full amount of Incremental Loan
Commitments then provided had been incurred, and the proposed Permitted
Acquisition (if any) to be financed with the proceeds of such Loans had been
consummated, on such date of effectiveness) and all of the representations and
warranties contained herein and in the other Credit Documents are true and
correct in all material respects at such time (unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date); (u)
calculations are made by the Borrower demonstrating compliance with the
covenants contained in Sections 10.08 and 10.09 for the Calculation Period most
recently ended prior to such date of effectiveness, on a Pro Forma Basis, as if
the relevant Loans to be made pursuant to such Incremental Loan Commitments
(assuming the full utilization thereof) had been incurred, and the proposed
Permitted Acquisition (if any) to be financed with the proceeds of such Loans
(as well as other Permitted Acquisitions theretofore consummated after the first
day of such Calculation Period) had occurred, on the first day of such
Calculation Period; (v) the delivery by the Borrower to the Administrative Agent
of an officer’s certificate executed by an Authorized Officer of the Borrower
and certifying as to compliance with preceding clauses (t) and (u) and
containing the calculations (in reasonable detail) required by preceding clause
(u); (w) the delivery by the Borrower to the Administrative Agent of an
acknowledgement in form and substance reasonably satisfactory to the
Administrative Agent and

 

-17-



--------------------------------------------------------------------------------

executed by each Subsidiary Guarantor, acknowledging that such Incremental Loan
Commitment and all Loans subsequently incurred pursuant to such Incremental Loan
Commitment shall constitute (and be included in the definition of) “Guaranteed
Obligations” under the Subsidiaries Guaranty; (x) the delivery by the Borrower
to the Administrative Agent of an opinion or opinions, in form and substance
reasonably satisfactory to the Administrative Agent, from counsel to the Credit
Parties reasonably satisfactory to the Administrative Agent and dated such date,
covering such of the matters set forth in the opinions of counsel delivered to
the Administrative Agent on the Initial Borrowing Date pursuant to Section 6.03
as may be reasonably requested by the Administrative Agent, and such other
matters incident to the transactions contemplated thereby as the Administrative
Agent may reasonably request, (y) the delivery by the Borrower and the other
Credit Parties to the Administrative Agent of such other officers’ certificates,
board of director resolutions and evidence of good standing as the
Administrative Agent shall reasonably request and (z) the completion by the
Borrower and the other Credit Parties of such other actions as the
Administrative Agent may reasonably request in connection with such Incremental
Loan Commitment.

 

“Incremental RL Commitment” shall mean, for any Lender, any commitment by such
Lender to make Revolving Loans pursuant to Section 2.01(c) as agreed to by such
Lender in the respective Incremental RL Commitment Agreement delivered pursuant
to Section 2.15; it being understood, however, that on each date upon which an
Incremental RL Commitment of any Lender becomes effective, such Incremental RL
Commitment of such Lender shall be added to (and thereafter become a part of)
the Revolving Loan Commitment of such Lender for all purposes of this Agreement
as contemplated by Section 2.15.

 

“Incremental RL Commitment Agreement” shall mean each Incremental RL Commitment
Agreement in the form of Exhibit O (appropriately completed) executed in
accordance with Section 2.15.

 

“Incremental RL Commitment Date” shall mean each date upon which an Incremental
RL Commitment under an Incremental RL Commitment Agreement becomes effective as
provided in Section 2.15(b).

 

“Incremental RL Lender” shall have the meaning specified in Section 2.15(b).

 

“Incremental Term Loan” shall have the meaning provided in Section 2.01(d).

 

“Incremental Term Loan Borrowing Date” shall mean, with respect to each Tranche
of Incremental Term Loans, each date on which Incremental Term Loans of such
Tranche are incurred pursuant to Section 2.01(d) and as otherwise permitted by
Section 2.14.

 

“Incremental Term Loan Commitment” shall mean, for each Lender, any commitment
to make Incremental Term Loans provided by such Lender pursuant to Section 2.14,
in such amount as agreed to by such Lender in the respective Incremental Term
Loan Commitment Agreement and as set forth opposite such Lender’s name in
Schedule I (as modified in accordance with Section 2.14) directly below the
column entitled “Incremental Term Loan Commitment”, as the same may be
terminated pursuant to Section 4.03 or 11.

 

-18-



--------------------------------------------------------------------------------

“Incremental Term Loan Commitment Agreement” shall mean each Incremental Term
Loan Commitment Agreement in the form of Exhibit N (appropriately completed)
executed in accordance with Section 2.14.

 

“Incremental Term Loan Lender” shall have the meaning provided in Section
2.14(b).

 

“Incremental Term Loan Maturity Date” shall mean, for any Tranche of Incremental
Term Loans, the final maturity date set forth for such Tranche of Incremental
Term Loans in the respective Incremental Term Loan Commitment Agreement relating
thereto, provided that the final maturity date for all Incremental Term Loans of
a given Tranche shall be the same date.

 

“Incremental Term Note” shall have the meaning provided in Section 2.05(a).

 

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property acquired by such Person or services, (ii) the maximum amount
available to be drawn or paid under all letters of credit, bankers’ acceptances,
bank guaranties, surety and appeal bonds and similar obligations issued for the
account of such Person and all unpaid drawings and unreimbursed payments in
respect of such letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations, (iii) all indebtedness of the types
described in clause (i), (ii), (iv), (v), (vi), (vii) or (viii) of this
definition secured by any Lien on any property owned by such Person, whether or
not such indebtedness has been assumed by such Person (provided that, if the
Person has not assumed or otherwise become liable in respect of such
indebtedness, such indebtedness shall be deemed to be in an amount equal to the
Fair Market Value of the property to which such Lien relates), (iv) all
Capitalized Lease Obligations of such Person, (v) all obligations of such Person
to pay a specified purchase price for goods or services, whether or not
delivered or accepted, i.e., take-or-pay and similar obligations, (vi) all
Contingent Obligations of such Person, (vii) all obligations under any Interest
Rate Protection Agreement, any Other Hedging Agreement or under any similar type
of agreement and (viii) all Off-Balance Sheet Liabilities of such Person.
Notwithstanding the foregoing, Indebtedness shall not include trade payables,
accrued expenses and deferred tax and other credits incurred by any Person in
accordance with customary practices and in the ordinary course of business of
such Person.

 

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans occurs.

 

“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereafter incurred, owed by the Borrower or any
Subsidiary Guarantor to the Borrower or any Subsidiary of the Borrower.

 

“Intercompany Loans” shall have the meaning provided in Section 10.05(viii).

 

“Intercompany Note” shall mean a promissory note evidencing Intercompany Loans,
duly executed and delivered substantially in the form of Exhibit M (or such
other form as shall be satisfactory to the Administrative Agent), with blanks
completed in conformity herewith.

 

-19-



--------------------------------------------------------------------------------

“Intercompany Subordination Agreement” shall have the meaning provided in
Section 6.10(b).

 

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

 

“Interest Expense Coverage Ratio” shall mean, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Interest Period” shall have the meaning provided in Section 2.09.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

 

“Investments” shall have the meaning provided in Section 10.05.

 

“Issuing Lender” shall mean (i) each of DBTCA (except as otherwise provided in
Section 12.09) and any other Lender reasonably acceptable to the Administrative
Agent which agrees to issue Letters of Credit hereunder and (ii) with respect to
the Existing Letters of Credit, the Lender designated as the issuer thereof on
Schedule III. Any Issuing Lender may, in its discretion, arrange for one or more
Letters of Credit to be issued by one or more Affiliates of such Issuing Lender
(and such Affiliate shall be deemed to be an “Issuing Lender” for all purposes
of the Credit Documents). To the extent that any Affiliate of the Administrative
Agent is an Issuing Lender hereunder, such Affiliate also shall cease to be an
Issuing Lender hereunder as provided in Section 12.09 to the same extent as the
Administrative Agent.

 

“Joint Lead Arrangers” shall mean each of DBSI and STCM in their capacity as
joint lead arrangers in respect of the credit facilities provided for herein.

 

“L/C Supportable Obligations” shall mean (i) obligations of the Borrower or any
of its Wholly-Owned Subsidiaries with respect to workers compensation, surety
bonds and other similar statutory obligations and (ii) such other obligations of
the Borrower or any of its Wholly-Owned Subsidiaries as are reasonably
acceptable to the respective Issuing Lender and otherwise permitted to exist
pursuant to the terms of this Agreement (other than obligations in respect of
(w) the PD LLC Notes Documents, (x) the Permitted PD LLC Notes Refinancing
Indebtedness, (y) any Indebtedness or other obligations that are subordinated to
the Obligations and (z) any Equity Interests).

 

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person that becomes a “Lender” hereunder pursuant to Section 2.13 or
13.04(b).

 

-20-



--------------------------------------------------------------------------------

“Lender Default” shall mean (i) the wrongful refusal (which has not been
retracted) or the failure of a Lender (in either case) to make available its
portion of any Borrowing (including any Mandatory Borrowing) or to fund its
portion of any unreimbursed payment under Section 3.04(c) or (ii) a Lender
having notified in writing the Borrower and/or the Administrative Agent that
such Lender does not intend to comply with its obligations under Section
2.01(a), 2.01(b), 2.01(c), 2.01(d) or 3.

 

“Letter of Credit” shall have the meaning provided in Section 3.01(a).

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

 

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit at such time and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

 

“Loan” shall mean each Term Loan, each Revolving Loan and each Swingline Loan.

 

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations under the other Tranches under this Agreement
were repaid in full and all Commitments with respect thereto were terminated.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.01(f).

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” shall mean:

 

(A) for the period from the Effective Date through and including the Initial
Borrowing Date, any change, effect, event, occurrence or state of facts (or any
development that has had or is reasonably likely to have any change or effect)
(x) that is, individually or in the aggregate, materially adverse to (or could
reasonably be expected to be materially adverse to) the business, property,
assets, liabilities, financial condition or results of operations of Pulitzer
and its Subsidiaries taken as a whole since December 28, 2003 (other than as,
and to the extent, expressly disclosed in filings of Pulitzer made with the SEC
prior to January 29, 2005), (y) which would, individually or in the aggregate,
prevent or materially delay the consummation of the Transaction, or (z) that is,
individually or in the aggregate, materially adverse to the rights or remedies
of the Lenders under this Agreement or any other Credit Document; provided,

 

-21-



--------------------------------------------------------------------------------

however, that none of the following shall be deemed in themselves, either alone
or in combination, to constitute, and none of the following shall be taken into
account in determining whether there has been, a Material Adverse Effect during
such period: (i) any adverse change in the market price or trading volume of the
capital stock of Pulitzer after January 29, 2005, provided, however, that this
clause (i) shall not exclude any underlying event, occurrence, development or
circumstance which may have caused such change in stock price or trading volume;
(ii) any adverse event, occurrence or development affecting any of the
industries in which Pulitzer and its Subsidiaries operate generally (to the
extent such events, occurrences or developments do not disproportionately affect
Pulitzer or its Subsidiaries as compared to other companies in such industries);
(iii) changes, events or occurrences in financial, credit, banking or securities
markets (including any disruption thereof); (iv) any adverse change, event,
development or effect arising from or relating to general business or economic
conditions (including the business of Pulitzer or any of its Subsidiaries) which
does not relate only to Pulitzer or any of its Subsidiaries; (v) any adverse
change, event, development or effect attributable to the announcement or
pendency of the Transaction, or resulting from or relating to compliance with
the terms of, or the taking of any action required by, the Acquisition
Agreement; (vi) any adverse change, event, development or effect arising from or
relating to national or international political or social conditions, including
the engagement by the United States in hostilities or the escalation thereof,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack anywhere in the world; and
(vii) any adverse change, event, development or effect arising from or relating
to laws, rules, regulations, orders or other binding directives issued by any
governmental entity that do not relate only to Pulitzer and its Subsidiaries;
and

 

(B) for the period after the Initial Borrowing Date, (x) a material adverse
effect on the business, operations, property, assets, liabilities or condition
(financial or otherwise) of the Borrower or of the Borrower and its Subsidiaries
taken as a whole or (y) a material adverse effect (i) on the rights or remedies
of the Lenders, the Administrative Agent or the Collateral Agent hereunder or
under any other Credit Document or (ii) on the ability of any Credit Party to
perform its obligations to the Lenders, the Administrative Agent or the
Collateral Agent hereunder or under any other Credit Document.

 

“Maturity Date” shall mean, with respect to the relevant Tranche of Loans, the A
Term Loan Maturity Date, the B Term Loan Maturity Date, each Incremental Term
Loan Maturity Date, the Revolving Loan Maturity Date or the Swingline Expiry
Date, as the case may be.

 

“Maximum Incremental Commitment Amount” shall mean $500,000,000.

 

“Maximum Swingline Amount” shall mean $20,000,000.

 

“Minimum Borrowing Amount” shall mean (i) for Term Loans, $5,000,000, (ii) for
Revolving Loans, maintained as (x) Eurodollar Loans, $2,000,000 and (y) Base
Rate Loans, $1,000,000, and (iii) for Swingline Loans, $300,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

-22-



--------------------------------------------------------------------------------

“NAIC” shall mean the National Association of Insurance Commissioners.

 

“Net Cash Proceeds” shall mean for any event requiring a reduction of the Total
Revolving Loan Commitment and/or repayment of Term Loans pursuant to Section
5.02 (c), (d) or (g), as the case may be, the gross cash proceeds (including any
cash received by way of deferred payment pursuant to a promissory note,
receivable or otherwise, but only as and when received) received from such
event, net of reasonable transaction costs (including, as applicable, any
underwriting, brokerage or other customary commissions and reasonable legal,
advisory and other fees and expenses associated therewith) received from any
such event.

 

“Net Sale Proceeds” shall mean for any sale or other disposition of assets
pursuant to an Asset Sale, the gross cash proceeds (including any cash received
by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such Asset Sale, net of
(i) reasonable transaction costs (including, without limitation, any
underwriting, brokerage or other customary selling commissions, reasonable
legal, advisory and other fees and expenses (including title and recording
expenses), associated therewith and sales, VAT and transfer taxes arising
therefrom), (ii) payments of unassumed liabilities relating to the assets sold
or otherwise disposed of at the time of, or within 30 days after, the date of
such Asset Sale, (iii) the amount of such gross cash proceeds required to be
used to permanently repay any Indebtedness (other than Indebtedness of the
Lenders pursuant to this Agreement) which is secured by the respective assets
which were sold or otherwise disposed of, and (iv) the estimated net marginal
increase in income taxes which will be payable by the Borrower’s consolidated
group or any Subsidiary of the Borrower with respect to the fiscal year of the
Borrower in which the sale or other disposition occurs as a result of such sale
or other disposition; provided, however, that such gross proceeds shall not
include any portion of such gross cash proceeds which the Borrower determines in
good faith should be reserved for post-closing adjustments (to the extent the
Borrower delivers to the Administrative Agent a certificate signed by an
Authorized Officer of the Borrower as to such determination), it being
understood and agreed that on the day that all such post-closing adjustments
have been determined (which shall not be later than 360 days following the date
of the respective asset sale), the amount (if any) by which the reserved amount
in respect of such Asset Sale exceeds the actual post-closing adjustments
payable by the Borrower or any of its Subsidiaries shall constitute Net Sale
Proceeds on such date received by the Borrower and/or any of its Subsidiaries
from such Asset Sale.

 

“Non-Defaulting Lender” and “Non-Defaulting RL Lender” shall mean and include
each Lender or RL Lender, as the case may be, other than a Defaulting Lender.

 

“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

 

“Note” shall mean each A Term Note, each B Term Note, each Revolving Note, each
Incremental Term Note and the Swingline Note.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

 

“Notice of Conversion/Continuation” shall have the meaning provided in Section
2.06.

 

-23-



--------------------------------------------------------------------------------

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, New York, New York 10005,
Attention: Stephen Cayer, Telephone No. (212) 250-3536, and Telecopier No.:
(212) 797-5904, and (ii) for operational notices, the office of the
Administrative Agent located at 90 Hudson Street, 5th Floor, Jersey City, New
Jersey 07302, Attention: John Quinn, Telephone No.: (201) 593-2177, and
Telecopier No.: (201) 593-2308/2309, or such other office or person as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent, any Issuing Lender, the Swingline Lender or any Lender
pursuant to the terms of this Agreement or any other Credit Document.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

 

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

 

“Participant” shall have the meaning provided in Section 3.04(a).

 

“Patriot Act” shall have the meaning provided in Section 13.18.

 

“Payment Office” shall mean the office of the Administrative Agent located at 90
Hudson Street, Jersey City, New Jersey 07302 or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“PD LLC” shall mean St. Louis Post-Dispatch LLC, a Delaware limited liability
company.

 

“PD LLC Indemnity Agreement” shall mean the Indemnity Agreement, dated as of May
1, 2000, between Herald and Pulitzer, as in effect on the Initial Borrowing Date
and as the same may be amended, modified and supplemented from time to time in
accordance with the terms hereof and thereof.

 

“PD LLC Notes” shall mean PD LLC’s 8.05% Senior Notes due 2009 issued pursuant
to the PD LLC Notes Agreement, as in effect on the Initial Borrowing Date and as
the same may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

 

-24-



--------------------------------------------------------------------------------

“PD LLC Notes Agreement” shall mean the Note Agreement, dated as of May 1, 2000,
entered into by and among PD LLC and the purchasers party thereto, as in effect
on the Initial Borrowing Date and as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

 

“PD LLC Notes Documents” shall mean the PD LLC Notes, the PD LLC Notes
Agreement, the PD LLC Notes Guaranty, the PD LLC Indemnity Agreement, the PD LLC
Operating Agreement and all other documents executed and delivered with respect
to the PD LLC Notes, the PD LLC Notes Agreement, the PD LLC Indemnity Agreement
or the PD LLC Operating Agreement, each as in effect on the Initial Borrowing
Date and as the same may be amended, modified or supplemented from time to time
in accordance with the terms hereof and thereof.

 

“PD LLC Notes Guaranty” shall mean the Guaranty Agreement, dated as of May 1,
2000, made by Pulitzer to the holders from time to time of the PD LLC Notes, as
in effect on the Initial Borrowing Date and as the same may be amended, modified
or supplemented from time to time in accordance with the terms thereof and
hereof.

 

“PD LLC Operating Agreement” shall mean the Operating Agreement of PD LLC, dated
as of May 1, 2000, among Herald, Pulitzer, Pulitzer Technologies, Inc. and the
other members of PD LLC from time to time party thereto, as in effect on the
Initial Borrowing Date and as the same may be amended, modified or supplemented
from time to time in accordance with the terms thereof and hereof.

 

“Permitted Acquisition” shall mean the acquisition by the Borrower or a
Qualified Wholly-Owned Subsidiary of 100% (or, to the extent provided below in
this definition, at least 51%) of the Equity Interests of an Acquired Entity or
Business (including by way of merger of such Acquired Entity or Business with
and into the Borrower (so long as the Borrower is the surviving corporation) or
a Qualified Wholly-Owned Subsidiary (so long as a Qualified Wholly-Owned
Subsidiary is the surviving corporation and such merger is otherwise permitted
by the applicable clauses of Section 10.02)), provided that (in each case) (A)
the consideration paid or to be paid by the Borrower or such Qualified
Wholly-Owned Subsidiary consists solely of cash (including proceeds of Revolving
Loans or Swingline Loans), common stock of the Borrower, Qualified Preferred
Stock of the Borrower, the issuance or incurrence of Indebtedness otherwise
permitted by Section 10.04 and the assumption/acquisition of any Indebtedness
(calculated at face value) which is permitted to remain outstanding in
accordance with the requirements of Section 10.04, (B) in the case of the
acquisition of 100% of the Equity Interests of any Acquired Entity or Business
(including by way of merger), such Acquired Entity or Business shall own no
Equity Interests of any other Person (other than de minimis amounts) unless
either (x) such Acquired Entity or Business owns 100% of the Equity Interests of
such other Person or (y) if such Acquired Entity or Business owns Equity
Interests in any other Person which is a Non-Wholly Owned Subsidiary of such
Acquired Entity or Business, (1) such Acquired Entity or Business shall not have
been created or established in contemplation of, or for purposes of, the
respective Permitted Acquisition, (2) any such Non-Wholly Owned Subsidiary of
the Acquired Entity or Business shall have been a Non-Wholly Owned Subsidiary of
such Acquired Entity or Business prior to the date of the respective Permitted
Acquisition and shall not have been created or established in contemplation
thereof and (3) such Acquired Entity or Business and/or its

 

-25-



--------------------------------------------------------------------------------

Wholly-Owned Subsidiaries own at least 90% of the total value of all the assets
owned by such Acquired Entity or Business and its Subsidiaries (for purposes of
such determination, excluding the value of the Equity Interests of Non-Wholly
Owned Subsidiaries held by such Acquired Entity or Business and its Wholly-Owned
Subsidiaries), (C) except as provided below in this definition, substantially
all of the business, division or product line acquired pursuant to the
respective Permitted Acquisition, or the business of the Person acquired
pursuant to the respective Permitted Acquisition and its Subsidiaries taken as a
whole, is in the United States, (D) the Acquired Entity or Business acquired
pursuant to the respective Permitted Acquisition is in a business permitted by
Section 10.13 and (E) all requirements of Sections 9.15, 10.02 and 10.14
applicable to Permitted Acquisitions are satisfied. Notwithstanding anything to
the contrary contained in the immediately preceding sentence, (i) the Borrower
and its Qualified Wholly-Owned Subsidiaries may consummate Permitted
Acquisitions in which less than 100% (but at least 51%) of the Equity Interests
of an Acquired Entity or Business is acquired so long as the Aggregate
Consideration paid or payable in respect of all such Permitted Acquisitions does
not exceed $50,000,000, (ii) the Borrower and its Qualified Wholly-Owned
Subsidiaries may consummate Permitted Acquisitions in which substantially all of
the business, division or product line so acquired is not in the United States
so long as the Aggregate Consideration paid or payable in respect of all such
Permitted Acquisitions does not exceed $50,000,000, and (iii) an acquisition
which does not otherwise meet the requirements set forth above in the definition
of “Permitted Acquisition” shall constitute a Permitted Acquisition if, and to
the extent, the Required Lenders agree in writing, prior to the consummation
thereof, that such acquisition shall constitute a Permitted Acquisition for
purposes of this Agreement.

 

“Permitted Liens” shall have the meaning provided in Section 10.01.

 

“Permitted PD LLC Notes Refinancing Indebtedness” shall mean Indebtedness solely
of PD LLC so long as (i) the proceeds of such Indebtedness are used solely to
refinance in full the PD LLC Notes and to pay any fees and expenses incurred in
connection with obtaining such Indebtedness, (ii) such Indebtedness is
non-amortizing that remains outstanding for an aggregate term expiring on or
after April 30, 2015, (iii) the aggregate principal amount of such Indebtedness
shall not be less than the aggregate principal amount of the PD LLC Notes then
outstanding and not more than the sum of (I) the aggregate principal amount of
the PD LLC Notes outstanding at such time plus (II) the aggregate amount of
expenses incurred in obtaining such Indebtedness, (iv) the terms such
Indebtedness otherwise comply with the other provisions of the PD LLC Operating
Agreement (as in effect on the Initial Borrowing Date), and (v) all of the terms
and conditions thereof (and the documentation with respect thereto) are in form
and substance reasonably satisfactory to the Administrative Agent.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

 

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate, and each such plan for the five year period immediately following the
latest date on which the Borrower, a Subsidiary of the

 

-26-



--------------------------------------------------------------------------------

Borrower or an ERISA Affiliate maintained, contributed to or had an obligation
to contribute to such plan.

 

“Pledge Agreement” shall have the meaning provided in Section 6.11.

 

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.

 

“Pledgee” shall have the meaning provided in the Pledge Agreement.

 

“Post-Closing Period” shall have the meaning provided in Section 9.15(a).

 

“Preferred Equity”, as applied to the Equity Interests of any Person, shall mean
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Stock of the Borrower.

 

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

 

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition)
after the first day of the relevant Calculation Period or Test Period, as the
case may be, as if such Indebtedness had been incurred (and the proceeds thereof
applied) on the first day of such Test Period or Calculation Period, as the case
may be, (y) the permanent repayment of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) after the first day of the relevant Test Period or
Calculation Period, as the case may be, as if such Indebtedness had been retired
or repaid on the first day of such Test Period or Calculation Period, as the
case may be, and (z) any Permitted Acquisition or any Significant Asset Sale
then being consummated as well as any other Permitted Acquisition or any other
Significant Asset Sale if consummated after the first day of the relevant Test
Period or Calculation Period, as the case may be, and on or prior to the date of
the respective Permitted Acquisition or Significant Asset Sale, as the case may
be, then being effected, with the following rules to apply in connection
therewith:

 

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance Permitted Acquisitions) incurred or issued after the first day of the
relevant Test Period or Calculation Period (whether incurred to finance a
Permitted Acquisition, to refinance Indebtedness or otherwise) shall be deemed
to have been incurred or issued (and the

 

-27-



--------------------------------------------------------------------------------

proceeds thereof applied) on the first day of such Test Period or Calculation
Period, as the case may be, and remain outstanding through the date of
determination (and thereafter, in the case of projections pursuant to Section
9.15) and (y) (other than revolving Indebtedness, except to the extent
accompanied by a corresponding permanent commitment reduction) permanently
retired or redeemed after the first day of the relevant Test Period or
Calculation Period shall be deemed to have been retired or redeemed on the first
day of such Test Period or Calculation Period, as the case may be, and remain
retired through the date of determination (and thereafter, in the case of
projections pursuant to Section 9.15);

 

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause (i)
shall be deemed to have borne interest at (x) the rate applicable thereto, in
the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and

 

(iii) in making any determination of Consolidated EBITDA on a Pro Forma Basis,
pro forma effect shall be given to any Permitted Acquisition or any Significant
Asset Sale if effected during the respective Calculation Period or Test Period
(or thereafter, for purposes of determinations pursuant to Section 9.15 and the
definition of “Applicable Commitment Commission Percentage” and “Applicable
Margin” contained herein only) as if same had occurred on the first day of the
respective Calculation Period or Test Period, as the case may be, and taking
into account, in the case of any Permitted Acquisition, factually supportable
and identifiable cost savings and expenses which would otherwise be accounted
for as an adjustment pursuant to Article 11 of Regulation S-X under the
Securities Act, as if such cost savings or expenses were realized on the first
day of the respective period.

 

“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum dated March, 2005, and that were prepared by or on behalf
of the Borrower in connection with the Transaction and delivered to the
Administrative Agent and the Lenders prior to the Initial Borrowing Date.

 

“Pulitzer” shall mean Pulitzer Inc., a Delaware corporation.

 

“Qualified Preferred Stock” shall mean any Preferred Equity of the Borrower so
long as the terms of any such Preferred Equity (v) do not contain any mandatory
put, redemption, repayment, sinking fund or other similar provision prior to
June 3, 2014 (other than as a result of the conversion of such Preferred Equity
into common stock of the Borrower without any cash payment), (w) do not require
the cash payment of dividends or distributions not otherwise permitted at such
time pursuant to this Agreement, (x) do not contain any covenants (other than
periodic reporting covenants), (y) do not grant the holders thereof any voting
rights except for (I)

 

-28-



--------------------------------------------------------------------------------

voting rights required to be granted to such holders under applicable law and
(II) limited customary voting rights on fundamental matters such as mergers,
consolidations, sales of all or substantially all of the assets of the Borrower,
or liquidations involving the Borrower, and (z) are otherwise reasonably
satisfactory to the Administrative Agent.

 

“Qualified Subsidiary” shall mean (i) each Qualified Wholly-Owned Domestic
Subsidiary and (ii) each other Subsidiary of the Borrower that is not subject to
the restrictions set forth in any PD LLC Notes Documents or any Permitted PD LLC
Notes Refinancing Indebtedness (or any guaranty thereof).

 

“Qualified Wholly-Owned Domestic Subsidiary” shall mean (i) prior to the
Guaranty Release Date, each Qualified Wholly-Owned Domestic Subsidiary
Guarantor, and (ii) from and after the Guaranty Release Date, each Wholly-Owned
Domestic Subsidiary of the Borrower that is not subject to the restrictions set
forth in any PD LLC Notes Document or any Permitted PD LLC Notes Refinancing
Indebtedness (or any guaranty thereof).

 

“Qualified Wholly-Owned Domestic Subsidiary Guarantor” shall mean each
Wholly-Owned Domestic Subsidiary of the Borrower that is a Subsidiary Guarantor
and whose guaranty of the Obligations pursuant to the Subsidiaries Guaranty is
not limited because of the restrictions set forth in any PD LLC Notes Document
or by any restrictions set forth in the Permitted PD LLC Notes Refinancing
Indebtedness (or any guaranty thereof).

 

“Qualified Wholly-Owned Foreign Subsidiary” shall mean each Wholly-Owned Foreign
Subsidiary that is also a Qualified Subsidiary.

 

“Qualified Wholly-Owned Subsidiary” shall mean (i) each Qualified Wholly-Owned
Domestic Subsidiary (ii) each other Qualified Subsidiary of the Borrower that is
also a Wholly-Owned Subsidiary of the Borrower.

 

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Initial Borrowing Date.

 

“Quarterly Pricing Certificate” shall have the meaning provided in the
definition of “Applicable Commitment Commission Percentage” and “Applicable
Margin” contained herein.

 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable (i)
by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of the Borrower or any of
its Subsidiaries and (ii) under any policy of insurance required to be
maintained under Section 9.03 (other than business interruption insurance
proceeds).

 

“Refinancing” shall mean the refinancing transactions described in Sections
6.07(a) and (b).

 

-29-



--------------------------------------------------------------------------------

“Refinancing Documents” shall mean each of the agreements, documents and
instruments entered into in connection with the Refinancing.

 

“Register” shall have the meaning provided in Section 13.15.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

 

“Replaced Lender” shall have the meaning provided in Section 2.13.

 

“Replacement Lender” shall have the meaning provided in Section 2.13.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.

 

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Term Loans and Revolving Loan Commitments at such time (or,
after the termination thereof, outstanding Revolving Loans and RL Percentages of
(x) outstanding Swingline Loans at such time and (y) Letter of Credit
Outstandings at such time) represents at least a majority of the sum of (i) all
outstanding Term Loans of Non-Defaulting Lenders at such time and (ii) the Total
Revolving Loan Commitment in effect at such time less the Revolving Loan
Commitments of all Defaulting Lenders at such time (or, after the termination
thereof, the sum of then total outstanding Revolving Loans of Non-Defaulting
Lenders and the aggregate RL Percentages of all Non-Defaulting Lenders of the
total outstanding Swingline Loans and Letter of Credit Outstandings at such
time).

 

“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents (i)
appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such

 

-30-



--------------------------------------------------------------------------------

Subsidiary (unless such appearance is related to the Credit Documents or Liens
created thereunder), (ii) are subject to any Lien in favor of any Person other
than the Collateral Agent for the benefit of the Secured Creditors or (iii) are
not otherwise generally available for use by the Borrower or such Subsidiary.

 

“Returns” shall have the meaning provided in Section 8.09.

 

“Revolving Loan” shall have the meaning provided in Section 2.01(c).

 

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled
“Revolving Loan Commitment,” as same may be (x) increased from time to time
pursuant to Section 2.15, (y) reduced from time to time or terminated pursuant
to Sections 4.02, 4.03 and/or 11, as applicable, or (z) adjusted from time to
time as a result of assignments to or from such Lender pursuant to Section 2.13
or 13.04(b).

 

“Revolving Loan Maturity Date” shall mean June 3, 2012.

 

“Revolving Note” shall have the meaning provided in Section 2.05(a).

 

“RL Lender” shall mean each Lender with a Revolving Loan Commitment or with
outstanding Revolving Loans.

 

“RL Percentage” of any RL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Revolving Loan Commitment of such RL
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any RL Lender is
to be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of such RL Lender shall be determined immediately prior
(and without giving effect) to such termination.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

 

“Scheduled A Term Loan Repayment” shall have the meaning provided in Section
5.02(b)(i).

 

“Scheduled A Term Loan Repayment Date” shall have the meaning provided in
Section 5.02(b)(i).

 

“Scheduled B Term Loan Repayment” shall have the meaning provided in Section
5.02(b)(ii).

 

“Scheduled B Term Loan Repayment Date” shall have the meaning provided in
Section 5.02(b)(ii).

 

“Scheduled Incremental Term Loan Repayment” shall have the meaning provided in
Section 5.02(b)(iii).

 

-31-



--------------------------------------------------------------------------------

“Scheduled Incremental Term Loan Repayment Date” shall have the meaning provided
in Section 5.02(b)(iii).

 

“Scheduled Term Loan Repayment” shall mean each Scheduled A Term Loan Repayment,
each Scheduled B Term Loan Repayment and each Scheduled Incremental Term Loan
Repayment of a given Tranche, as the context may require.

 

“Scheduled Term Loan Repayment Date” shall mean each Scheduled A Term Loan
Repayment Date, each Scheduled B Term Loan Repayment Date and each Scheduled
Incremental Term Loan Repayment Date of a given Tranche, as the context may
require.

 

“SEC” shall have the meaning provided in Section 9.01(g).

 

“Section 5.04(b)(ii) Certificate” shall have the meaning provided in Section
5.04(b)(ii).

 

“Secured Creditors” shall have the meaning assigned that term in the Pledge
Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Security Release Date” shall have the meaning provided in Section 13.17(a).

 

“Shareholders’ Agreements” shall have the meaning provided in Section 6.05.

 

“Significant Asset Sale” shall mean each Asset Sale (or series of related Asset
Sales) which generates Net Sale Proceeds of at least $5,000,000.

 

“Start Date” shall mean each date of delivery of a Quarterly Pricing Certificate
or any other officer’s certificate of the Borrower pursuant to the definition of
“Applicable Commitment Commission Percentage” and “Applicable Margin” contained
herein, as the case may be.

 

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

 

“STCM” shall mean SunTrust Capital Markets, Inc.

 

“Subsidiaries Guaranty” shall have the meaning provided in Section 6.10(a).

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture

 

-32-



--------------------------------------------------------------------------------

or other entity in which such Person and/or one or more Subsidiaries of such
Person has more than a 50% equity interest at the time. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Borrower
(other than an Excluded Domestic Subsidiary so long as it remains an Excluded
Domestic Subsidiary) and, to the extent required by Section 9.16, each Foreign
Subsidiary of the Borrower (in each case, whether existing on the Initial
Borrowing Date or established, created or acquired after the Initial Borrowing
Date), unless and until such time as the respective Subsidiary is released from
all of its obligations under the Subsidiaries Guaranty in accordance with the
terms and provisions thereof.

 

“SunTrust” shall mean SunTrust Bank.

 

“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Revolving Loan Maturity Date.

 

“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder.

 

“Swingline Loan” shall have the meaning provided in Section 2.01(e).

 

“Swingline Note” shall have the meaning provided in Section 2.05(a).

 

“Syndication Agent” shall mean SunTrust in its capacity as syndication agent in
respect of the credit facilities provided for herein.

 

“Syndication Date” shall mean that date upon which the Administrative Agent
determines in its sole discretion (and notifies the Borrower) that the primary
syndication (and resultant addition of Persons as Lenders pursuant to Section
13.04(b)) has been completed.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

“Tax Sharing Agreements” shall have the meaning provided in Section 6.05.

 

“Taxes” shall have the meaning provided in Section 5.04(a).

 

“Term Loan” shall mean each A Term Loan, each B Term Loan and each Incremental
Term Loan.

 

“Term Loan Percentage” of a Tranche of Term Loans shall mean, at any time, a
fraction (expressed as a percentage), the numerator of which is equal to the
aggregate outstanding principal amount of all Term Loans of such Tranche at such
time and the denominator of

 

-33-



--------------------------------------------------------------------------------

which is equal to the aggregate outstanding principal amount of all Term Loans
of all Tranches at such time.

 

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower then last ended, in each case taken as one accounting period.
Notwithstanding anything to the contrary contained above in this definition or
in Section 13.07, (A) for purposes of determining Consolidated EBITDA for
compliance with Sections 10.08 and 10.09 for any period ending on or before the
last day of the Borrower’s fiscal quarter ending closest to March 31, 2006,
Consolidated EBITDA shall be the Consolidated EBITDA of the Borrower and its
Subsidiaries (including Pulitzer and its Subsidiaries) for the then most
recently ended Test Period determined on a pro forma basis as if the Transaction
had occurred on the first day of the Borrower’s fiscal quarter that began
closest to April 1, 2004, and (B) for purposes of determining Consolidated
Interest Expense for compliance with Section 10.08 for any Test Period ending on
or before the last day of the Borrower’s fiscal quarter ending closest to March
31, 2006, (i) in the case of the Test Period ending closest to September 30,
2005, Consolidated Interest Expense for such Test Period shall be Consolidated
Interest Expense for the period from the first day of the Borrower’s fiscal
quarter beginning closest to July 1, 2005 through the last day of the Borrower’s
fiscal quarter ending closest to September 30, 2005 multiplied by 4, (ii) in the
case of the Test Period ending closest to December 31, 2005, Consolidated
Interest Expense for such Test Period shall be Consolidated Interest Expense for
the period from the first day of the Borrower’s fiscal quarter beginning closest
to July 1, 2005 through the last day of the Borrower’s fiscal quarter ending
closest to December 31, 2005 multiplied by 2, and (iii) in the case of the Test
Period ending closest to March 31, 2006, Consolidated Interest Expense for such
Test Period shall be Consolidated Interest Expense for the period from the first
day of the Borrower’s fiscal quarter beginning closest to July 1, 2005 through
the last day of the Borrower’s fiscal quarter ending closest to March 31, 2006
multiplied by 4/3; provided that in the case of determinations of the Total
Leverage Ratio pursuant to this Agreement, such further adjustments (if any) as
described in the proviso to the definition of “Total Leverage Ratio” contained
herein shall be made to the extent applicable.

 

“Total A Term Loan Commitment” shall mean, at any time, the sum of the A Term
Loan Commitments of each of the Lenders at such time.

 

“Total B Term Loan Commitment” shall mean, at any time, the sum of the B Term
Loan Commitments of each of the Lenders at such time.

 

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

 

“Total Incremental Term Loan Commitment” of any Tranche of Incremental Term
Loans shall mean, at any time, the sum of the Incremental Term Loan Commitments
of such Tranche of each of the Lenders at such time.

 

“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) Consolidated Indebtedness on such date to (y) Consolidated EBITDA for the
Test Period most recently ended on or prior to such date; provided that (i) for
purposes of any calculation of the Total Leverage Ratio pursuant to this
Agreement, Consolidated EBITDA shall be determined on

 

-34-



--------------------------------------------------------------------------------

a Pro Forma Basis in accordance with clause (iii) of the definition of “Pro
Forma Basis” contained herein and (ii) for purposes of any calculation of the
Total Leverage Ratio pursuant to Section 9.15 and the definition of “Applicable
Commitment Commission Percentage” and “Applicable Margin” only, Consolidated
Indebtedness shall be determined on a Pro Forma Basis in accordance with the
requirements of the definition of “Pro Forma Basis” contained herein.

 

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

 

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment in effect at
such time less (y) the sum of (i) the aggregate principal amount of all
Revolving Loans and Swingline Loans outstanding at such time plus (ii) the
aggregate amount of all Letter of Credit Outstandings at such time.

 

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being four separate Tranches on the Effective Date,
i.e., A Term Loans, B Term Loans, Revolving Loans and Swingline Loans. In
addition, and notwithstanding the foregoing, any Incremental Term Loans extended
after the Initial Borrowing Date shall, except to the extent provided in Section
2.14(c), be made pursuant to one or more additional Tranches of Term Loans which
shall be designated pursuant to the respective Incremental Term Loan Commitment
Agreements in accordance with the relevant requirements specified in Section
2.14.

 

“Transaction” shall mean, collectively, (i) the consummation of the Acquisition
and the other transactions contemplated by the Acquisition Documents, (ii) the
consummation of the Refinancing, (iii) the execution, delivery and performance
by each Credit Party of the Credit Documents to which it is a party, the
incurrence of Loans on the Initial Borrowing Date and the use of proceeds
thereof and (iv) the payment of all fees and expenses in connection with the
foregoing.

 

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the Fair Market Value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).

 

-35-



--------------------------------------------------------------------------------

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.

 

“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(i) the aggregate outstanding principal amount of all Revolving Loans made by
such Lender at such time and (ii) such Lender’s RL Percentage of the Letter of
Credit Outstandings at such time.

 

“Voting Equity Interests” shall mean, as to any Person, any class or classes of
outstanding Equity Interests of such Person pursuant to which the holders
thereof have the general voting power under ordinary circumstances to elect at
least a majority of the board of directors of such Person.

 

“Waivable Repayment” shall have the meaning provided in Section 5.02(k).

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

 

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.

 

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such time
(other than, in the case of a Foreign Subsidiary of the Borrower with respect to
preceding clauses (i) and (ii), director’s qualifying shares and/or other
nominal amount of shares required to be held by Persons other than the Borrower
and its Subsidiaries under applicable law).

 

SECTION 2. Amount and Terms of Credit.

 

2.01 The Commitments. (a) Subject to and upon the terms and conditions set forth
herein, each Lender with an A Term Loan Commitment severally agrees to make a
term loan or term loans (each, an “A Term Loan” and, collectively, the “A Term
Loans”) to the Borrower, which A Term Loans (i) shall be incurred pursuant to a
single drawing on the Initial Borrowing Date, (ii) shall be denominated in
Dollars, (iii) except as hereinafter provided, shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or Eurodollar Loans, provided that (A) except as otherwise specifically provided
in Section 2.10(b), all A Term Loans comprising the same Borrowing shall at all
times be of the same Type, and (B) unless the Administrative Agent otherwise has
agreed or has determined that

 

-36-



--------------------------------------------------------------------------------

the Syndication Date has occurred (at which time this clause (B) shall no longer
be applicable), no more than three Borrowings of A Term Loans to be maintained
as Eurodollar Loans may be incurred prior to the 90th day after the Initial
Borrowing Date (or, if later, the last day of the Interest Period applicable to
the third Borrowing of Eurodollar Loans referred to below), each of which
Borrowings of Eurodollar Loans may only have an Interest Period of one month,
and the first of which Borrowings may only be made on, or within five Business
Days after, the Initial Borrowing Date, the second of which Borrowings may only
be made on the last day of the Interest Period of the first such Borrowing and
the third of which Borrowings may only be made on the last day of the Interest
Period of the second such Borrowing, and (iv) shall be made by each such Lender
in that aggregate principal amount which does not exceed the A Term Loan
Commitment of such Lender on the Initial Borrowing Date. Once repaid, A Term
Loans incurred hereunder may not be reborrowed.

 

(b) Subject to and upon the terms and conditions set forth herein, each Lender
with a B Term Loan Commitment severally agrees to make a term loan or term loans
(each, a “B Term Loan” and, collectively, the “B Term Loans”) to the Borrower,
which B Term Loans (i) shall be incurred pursuant to a single drawing on the
Initial Borrowing Date, (ii) shall be denominated in Dollars, (iii) except as
hereinafter provided, shall, at the option of the Borrower, be incurred and
maintained as, and/or converted into, Base Rate Loans or Eurodollar Loans,
provided that (A) except as otherwise specifically provided in Section 2.10(b),
all B Term Loans comprising the same Borrowing shall at all times be of the same
Type, and (B) unless the Administrative Agent otherwise has agreed or has
determined that the Syndication Date has occurred (at which time this clause (B)
shall no longer be applicable), no more than three Borrowings of B Term Loans to
be maintained as Eurodollar Loans may be incurred prior to the 90th day after
the Initial Borrowing Date (or, if later, the last day of the Interest Period
applicable to the third Borrowing of Eurodollar Loans referred to below), each
of which Borrowings of Eurodollar Loans may only have an Interest Period of one
month, and the first of which Borrowings may only be made on the same date as
the initial Borrowing of A Term Loans that are maintained as Eurodollar Loans,
the second of which Borrowings may only be made on the last day of the Interest
Period of the first such Borrowing and the third of which Borrowings may only be
made on the last day of the Interest Period of the second such Borrowing, and
(iv) shall be made by each such Lender in that aggregate principal amount which
does not exceed the B Term Loan Commitment of such Lender on the Initial
Borrowing Date. Once repaid, B Term Loans incurred hereunder may not be
reborrowed.

 

(c) Subject to and upon the terms and conditions set forth herein, each Lender
with a Revolving Loan Commitment severally agrees to make, at any time and from
time to time on or after the Initial Borrowing Date and prior to the Revolving
Loan Maturity Date, a revolving loan or revolving loans (each, a “Revolving
Loan” and, collectively, the “Revolving Loans”) to the Borrower, which Revolving
Loans (i) shall be denominated in Dollars, (ii) shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or Eurodollar Loans, provided that (A) except as otherwise specifically provided
in Section 2.10(b), all Revolving Loans comprising the same Borrowing shall at
all times be of the same Type, and (B) unless the Administrative Agent otherwise
has agreed or has determined that the Syndication Date has occurred (at which
time this clause (B) shall no longer be applicable), no more than three
Borrowings of Revolving Loans to be maintained as Eurodollar Loans may be
incurred prior to the 90th day after the Initial Borrowing Date (or, if later,
the last day of the

 

-37-



--------------------------------------------------------------------------------

Interest Period applicable to the third Borrowing of Eurodollar Loans referred
to below), each of which Borrowings of Eurodollar Loans may only have an
Interest Period of one month, and the first of which Borrowings may only be made
on the same date as the initial Borrowing of A Term Loans that are maintained as
Eurodollar Loans, the second of which Borrowings may only be made on the last
day of the Interest Period of the first such Borrowing and the third of which
Borrowings may only be made on the last day of the Interest Period of the second
such Borrowing, (iii) may be repaid and reborrowed in accordance with the
provisions hereof, and (iv) shall not exceed for any such Lender at any time
outstanding that aggregate principal amount which, when added to the product of
(x) such Lender’s RL Percentage and (y) the sum of (I) the aggregate amount of
all Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) at such time and (II) the aggregate principal
amount of all Swingline Loans (exclusive of Swingline Loans which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) then outstanding, equals the Revolving Loan
Commitment of such Lender at such time.

 

(d) Subject to and upon the terms and conditions set forth herein, each Lender
with an Incremental Term Loan Commitment for a given Tranche of Incremental Term
Loans severally agrees to make a term loan or term loans (each, an “Incremental
Term Loan” and, collectively, the “Incremental Term Loans”) to the Borrower,
which Incremental Term Loans (i) shall be incurred pursuant to a single drawing
on the respective Incremental Term Loan Borrowing Date, (ii) shall be
denominated in Dollars, (iii) except as hereinafter provided, shall, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
Base Rate Loans or Eurodollar Loans, provided that, except as otherwise
specifically provided in Section 2.10(b), all Incremental Term Loans of a given
Tranche made as part of the same Borrowing shall at all times consist of
Incremental Term Loans of the same Type, and (iv) shall not exceed for any such
Incremental Term Loan Lender at any time of any incurrence thereof, the
Incremental Term Loan Commitment of such Incremental Term Loan Lender for such
Tranche on the respective Incremental Term Loan Borrowing Date. Once repaid,
Incremental Term Loans may not be reborrowed.

 

(e) Subject to and upon the terms and conditions set forth herein, the Swingline
Lender agrees to make, at any time and from time to time on or after the Initial
Borrowing Date and prior to the Swingline Expiry Date, a revolving loan or
revolving loans (each, a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrower, which Swingline Loans (i) shall be incurred and
maintained as Base Rate Loans, (ii) shall be denominated in Dollars, (iii) may
be repaid and reborrowed in accordance with the provisions hereof, (iv) shall
not exceed in aggregate principal amount at any time outstanding, when combined
with the aggregate principal amount of all Revolving Loans then outstanding and
the aggregate amount of all Letter of Credit Outstandings at such time, an
amount equal to the Total Revolving Loan Commitment at such time, and (v) shall
not exceed in aggregate principal amount at any time outstanding the Maximum
Swingline Amount. Notwithstanding anything to the contrary contained in this
Section 2.01(e), (i) the Swingline Lender shall not be obligated to make any
Swingline Loans at a time when a Lender Default exists with respect to an RL
Lender unless the Swingline Lender has entered into arrangements satisfactory to
it and the Borrower to eliminate the Swingline Lender’s risk with respect to the
Defaulting Lender’s or

 

-38-



--------------------------------------------------------------------------------

Defaulting Lenders’ participation in such Swingline Loans, including by cash
collateralizing such Defaulting Lender’s or Defaulting Lenders’ RL Percentage of
the outstanding Swingline Loans, and (ii) the Swingline Lender shall not make
any Swingline Loan after it has received written notice from the Borrower, any
other Credit Party or the Required Lenders stating that a Default or an Event of
Default exists and is continuing until such time as the Swingline Lender shall
have received written notice (A) of rescission of all such notices from the
party or parties originally delivering such notice or notices or (B) of the
waiver of such Default or Event of Default by the Required Lenders.

 

(f) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to the RL Lenders that the Swingline Lender’s outstanding Swingline Loans
shall be funded with one or more Borrowings of Revolving Loans (provided that
such notice shall be deemed to have been automatically given upon the occurrence
of a Default or an Event of Default under Section 11.05 or upon the exercise of
any of the remedies provided in the last paragraph of Section 11), in which case
one or more Borrowings of Revolving Loans constituting Base Rate Loans (each
such Borrowing, a “Mandatory Borrowing”) shall be made on the immediately
succeeding Business Day by all RL Lenders pro rata based on each such RL
Lender’s RL Percentage (determined before giving effect to any termination of
the Revolving Loan Commitments pursuant to the last paragraph of Section 11) and
the proceeds thereof shall be applied directly by the Swingline Lender to repay
the Swingline Lender for such outstanding Swingline Loans. Each RL Lender hereby
irrevocably agrees to make Revolving Loans upon one Business Day’s notice
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified in writing by the Swingline
Lender notwithstanding (i) the amount of the Mandatory Borrowing may not comply
with the Minimum Borrowing Amount otherwise required hereunder, (ii) whether any
conditions specified in Section 7 are then satisfied, (iii) whether a Default or
an Event of Default then exists, (iv) the date of such Mandatory Borrowing, and
(v) the amount of the Total Revolving Loan Commitment at such time. In the event
that any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to the Borrower), then
each RL Lender hereby agrees that it shall forthwith purchase (as of the date
the Mandatory Borrowing would otherwise have occurred, but adjusted for any
payments received from the Borrower on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause the RL Lenders to share in such
Swingline Loans ratably based upon their respective RL Percentages (determined
before giving effect to any termination of the Revolving Loan Commitments
pursuant to the last paragraph of Section 11), provided that (x) all interest
payable on the Swingline Loans shall be for the account of the Swingline Lender
until the date as of which the respective participation is required to be
purchased and, to the extent attributable to the purchased participation, shall
be payable to the participant from and after such date, and (y) at the time any
purchase of participations pursuant to this sentence is actually made, the
purchasing RL Lender shall be required to pay the Swingline Lender interest on
the principal amount of participation purchased for each day from and including
the day upon which the Mandatory Borrowing would otherwise have occurred to but
excluding the date of payment for such participation, at the overnight Federal
Funds Rate for the first three days and at the interest rate otherwise
applicable to Revolving Loans maintained as Base Rate Loans hereunder for each
day thereafter.

 

-39-



--------------------------------------------------------------------------------

2.02 Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans under a respective Tranche shall not be less than the Minimum
Borrowing Amount applicable to such Tranche. More than one Borrowing may occur
on the same date, but at no time shall there be outstanding more than fifteen
Borrowings of Eurodollar Loans in the aggregate for all Tranches of Loans (or
such greater number of Borrowings of Eurodollar Loans as may be acceptable to
the Administrative Agent).

 

2.03 Notice of Borrowing. (a) Whenever the Borrower desires to incur (x)
Eurodollar Loans hereunder, the Borrower shall give the Administrative Agent at
the Notice Office at least three Business Days’ prior notice of each Eurodollar
Loan to be incurred hereunder, and (y) Base Rate Loans hereunder (excluding
Swingline Loans and Revolving Loans made pursuant to a Mandatory Borrowing), the
Borrower shall give the Administrative Agent at the Notice Office at least one
Business Day’s prior notice of each Base Rate Loan to be incurred hereunder,
provided that (in each case) any such notice shall be deemed to have been given
on a certain day only if given before 11:00 A.M. (New York time) on such day.
Each such notice (together with each notice delivered pursuant to Section
2.03(b)(i), a “Notice of Borrowing”), except as otherwise expressly provided in
Section 2.10, shall be irrevocable and shall be in writing, or by telephone
promptly confirmed in writing, in the form of Exhibit A-1, appropriately
completed to specify: (i) the aggregate principal amount of the Loans to be
incurred pursuant to such Borrowing; (ii) the date of such Borrowing (which
shall be a Business Day); (iii) whether the Loans being incurred pursuant to
such Borrowing shall constitute A Term Loans, B Term Loans, Revolving Loans or
Incremental Term Loans and, if Incremental Term Loans, the specific Tranche
thereof; (iv) whether the Loans being incurred pursuant to such Borrowing are to
be initially maintained as Base Rate Loans or, to the extent permitted
hereunder, Eurodollar Loans and, if Eurodollar Loans, the initial Interest
Period to be applicable thereto; and (v) in the case of a Borrowing of Revolving
Loans the proceeds of which are to be utilized to finance in whole or in part, a
Permitted Acquisition (or to pay any fees and expenses incurred in connection
therewith), the amount of the Total Unutilized Revolving Loan Commitment after
giving effect to such Borrowing. The Administrative Agent shall promptly give
each Lender which is required to make Loans of the Tranche specified in the
respective Notice of Borrowing, notice of such proposed Borrowing, of such
Lender’s proportionate share thereof and of the other matters required by the
immediately preceding sentence to be specified in the Notice of Borrowing.

 

(b) (i) Whenever the Borrower desires to incur Swingline Loans hereunder, the
Borrower shall give the Swingline Lender no later than 1:00 P.M. (New York time)
on the date that a Swingline Loan is to be incurred, written notice or
telephonic notice promptly confirmed in writing of each Swingline Loan to be
incurred hereunder. Each such Notice of Borrowing shall be irrevocable and
specify in each case (A) the date of Borrowing (which shall be a Business Day),
(B) the aggregate principal amount of the Swingline Loans to be incurred
pursuant to such Borrowing, and (C) in the case of a Borrowing of Swingline
Loans the proceeds of which are to be utilized to finance, in whole or in part,
a Permitted Acquisition (or to pay any fees and expenses incurred in connection
therewith), the amount of the Total Unutilized Revolving Loan Commitment after
giving effect to such Borrowing.

 

(ii) Mandatory Borrowings shall be made upon the notice specified in Section
2.01(f), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 2.01(f).

 

-40-



--------------------------------------------------------------------------------

(c) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of the Borrower, prior to receipt of written confirmation. In each such
case, the Borrower hereby waives the right to dispute the Administrative Agent’s
or the Swingline Lender’s record of the terms of such telephonic notice of such
Borrowing or prepayment of Loans, as the case may be, absent manifest error.

 

2.04 Disbursement of Funds. No later than 1:00 P.M. (New York time) on the date
specified in each Notice of Borrowing (or (x) in the case of Swingline Loans, no
later than 4:00 P.M. (New York time) on the date specified pursuant to Section
2.03(b)(i) or (y) in the case of Mandatory Borrowings, no later than 1:00 P.M.
(New York time) on the date specified in Section 2.01(f)), each Lender with a
Commitment of the respective Tranche will make available its pro rata portion
(determined in accordance with Section 2.07) of each such Borrowing requested to
be made on such date (or in the case of Swingline Loans, the Swingline Lender
will make available the full amount thereof). All such amounts will be made
available in Dollars and in immediately available funds at the Payment Office,
and the Administrative Agent will, except in the case of Revolving Loans made
pursuant to a Mandatory Borrowing, make available to the Borrower at the Payment
Office the aggregate of the amounts so made available by the Lenders. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent also shall be entitled to recover on demand from
such Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, the overnight Federal Funds
Rate for the first three days and at the interest rate otherwise applicable to
such Loans for each day thereafter, and (ii) if recovered from the Borrower, the
rate of interest applicable to the respective Borrowing, as determined pursuant
to Section 2.08. Nothing in this Section 2.04 shall be deemed to relieve any
Lender from its obligation to make Loans hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any failure by
such Lender to make Loans hereunder.

 

2.05 Notes. (a) The Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 13.15 and shall, if requested by
such Lender, also be

 

-41-



--------------------------------------------------------------------------------

evidenced (i) in the case of A Term Loans, by a promissory note duly executed
and delivered by the Borrower substantially in the form of Exhibit B-1, with
blanks appropriately completed in conformity herewith (each, an “A Term Note”
and, collectively, the “A Term Notes”), (ii) in the case of B Term Loans, by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit B-2, with blanks appropriately completed in conformity herewith
(each, a “B Term Note” and, collectively, the “B Term Notes”), (iii) in the case
of Revolving Loans, by a promissory note duly executed and delivered by the
Borrower substantially in the form of Exhibit B-3, with blanks appropriately
completed in conformity herewith (each, a “Revolving Note” and, collectively,
the “Revolving Notes”), (iv) in the case of Incremental Term Loans, by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit B-4, with blanks appropriately completed in conformity herewith
(each, an “Incremental Term Note” and, collectively, the “Incremental Term
Notes”), and (v) in the case of Swingline Loans, by a promissory note duly
executed and delivered by the Borrower substantially in the form of Exhibit B-5,
with blanks appropriately completed in conformity herewith (the “Swingline
Note”).

 

(b) The A Term Note issued to each Lender that has an A Term Loan Commitment or
outstanding A Term Loans shall (i) be executed by the Borrower, (ii) be payable
to such Lender or its registered assigns and be dated the Initial Borrowing Date
(or, if issued after the Initial Borrowing Date, be dated the date of issuance
thereof), (iii) be in a stated principal amount equal to the A Term Loans made
by such Lender on the Initial Borrowing Date (or, if issued after the Initial
Borrowing Date, be in a stated principal amount equal to the outstanding A Term
Loans of such Lender at such time) and be payable in the outstanding principal
amount of A Term Loans evidenced thereby from time to time, (iv) mature on the A
Term Loan Maturity Date, (v) bear interest as provided in the appropriate clause
of Section 2.08 in respect of the Base Rate Loans and Eurodollar Loans, as the
case may be, evidenced thereby, (vi) be subject to voluntary prepayment as
provided in Section 5.01, and mandatory repayment as provided in Section 5.02,
and (vii) be entitled to the benefits of this Agreement and the other Credit
Documents.

 

(c) The B Term Note issued to each Lender that has a B Term Loan Commitment or
outstanding B Term Loans shall (i) be executed by the Borrower, (ii) be payable
to such Lender or its registered assigns and be dated the Initial Borrowing Date
(or, if issued after the Initial Borrowing Date, be dated the date of issuance
thereof), (iii) be in a stated principal amount equal to the B Term Loans made
by such Lender on the Initial Borrowing Date (or, if issued after the Initial
Borrowing Date, be in a stated principal amount equal to the outstanding B Term
Loans of such Lender at such time) and be payable in the outstanding principal
amount of B Term Loans evidenced thereby from time to time, (iv) mature on the B
Term Loan Maturity Date, (v) bear interest as provided in the appropriate clause
of Section 2.08 in respect of the Base Rate Loans and Eurodollar Loans, as the
case may be, evidenced thereby, (vi) be subject to voluntary prepayment as
provided in Section 5.01, and mandatory repayment as provided in Section 5.02,
and (vii) be entitled to the benefits of this Agreement and the other Credit
Documents.

 

(d) The Revolving Note issued to each Lender that has a Revolving Loan
Commitment or outstanding Revolving Loans shall (i) be executed by the Borrower,
(ii) be payable to such Lender or its registered assigns and be dated the
Initial Borrowing Date (or, if issued after the Initial Borrowing Date, be dated
the date of the issuance thereof), (iii) be in a stated principal amount equal
to the Revolving Loan Commitment of such Lender (or, if issued

 

-42-



--------------------------------------------------------------------------------

after the termination thereof, be in a stated principal amount equal to the
outstanding Revolving Loans of such Lender at such time) and be payable in the
outstanding principal amount of the Revolving Loans evidenced thereby from time
to time, (iv) mature on the Revolving Loan Maturity Date, (v) bear interest as
provided in the appropriate clause of Section 2.08 in respect of the Base Rate
Loans and Eurodollar Loans, as the case may be, evidenced thereby, (vi) be
subject to voluntary prepayment as provided in Section 5.01, and mandatory
repayment as provided in Section 5.02, and (vii) be entitled to the benefits of
this Agreement and the other Credit Documents.

 

(e) The Incremental Term Note issued to each Lender with an Incremental Term
Loan Commitment or outstanding Incremental Term Loans under a given Tranche
shall (i) be executed by the Borrower, (ii) be payable to such Lender or its
registered assigns and be dated the date of the issuance thereof, (iii) be in a
stated principal amount equal to the respective Incremental Term Loans made by
such Lender on the effective date of the respective Incremental Term Loan
Commitment Agreement for such Tranche of Incremental Term Loans (or, if issued
thereafter, be in a stated principal amount equal to the outstanding principal
amount of the Incremental Term Loans of such Lender at such time for such
Tranche of Incremental Term Loans), (iv) mature on the Incremental Term Loan
Maturity Date for such Tranche of Incremental Term Loans, (v) bear interest as
provided in the appropriate clause of Section 2.08 in respect of the Base Rate
Loans and Eurodollar Loans, as the case may be, evidenced thereby, (vi) be
subject to voluntary prepayment as provided in Section 5.01, and mandatory
repayment as provided in Section 5.02, and (vii) be entitled to the benefits of
this Agreement and the other Credit Documents.

 

(f) The Swingline Note issued to the Swingline Lender shall (i) be executed by
the Borrower, (ii) be payable to the Swingline Lender or its registered assigns
and be dated the Initial Borrowing Date, (iii) be in a stated principal amount
equal to the Maximum Swingline Amount and be payable in the outstanding
principal amount of the Swingline Loans evidenced thereby from time to time,
(iv) mature on the Swingline Expiry Date, (v) bear interest as provided in the
appropriate clause of Section 2.08 in respect of the Base Rate Loans evidenced
thereby, (vi) be subject to voluntary prepayment as provided in Section 5.01,
and mandatory repayment as provided in Section 5.02, and (vii) be entitled to
the benefits of this Agreement and the other Credit Documents.

 

(g) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Loans.

 

(h) Notwithstanding anything to the contrary contained above in this Section
2.05 or elsewhere in this Agreement, Notes shall only be delivered to Lenders
which at any time specifically request the delivery of such Notes. No failure of
any Lender to request or obtain a Note evidencing its Loans to the Borrower
shall affect or in any manner impair the obligations of the Borrower to pay the
Loans (and all related Obligations) incurred by the Borrower which

 

-43-



--------------------------------------------------------------------------------

would otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the various Credit Documents. Any Lender which does not
have a Note evidencing its outstanding Loans shall in no event be required to
make the notations otherwise described in preceding clause (g). At any time when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to the respective Lender the
requested Note in the appropriate amount or amounts to evidence such Loans.

 

2.06 Conversions. The Borrower shall have the option to convert, on any Business
Day, all or a portion equal to at least the Minimum Borrowing Amount of the
outstanding principal amount of Loans (other than Swingline Loans which may not
be converted pursuant to this Section 2.06) made pursuant to one or more
Borrowings (so long as of the same Tranche) of one or more Types of Loans into a
Borrowing (of the same Tranche) of another Type of Loan, provided that (i)
except as otherwise provided in Section 2.10(b), Eurodollar Loans may be
converted into Base Rate Loans only on the last day of an Interest Period
applicable to the Loans being converted and no such partial conversion of
Eurodollar Loans shall reduce the outstanding principal amount of such
Eurodollar Loans made pursuant to a single Borrowing to less than the Minimum
Borrowing Amount applicable thereto, (ii) unless the Required Lenders otherwise
agree, Base Rate Loans may only be converted into Eurodollar Loans if no Default
or Event of Default is in existence on the date of the conversion, (iii) unless
the Administrative Agent has otherwise agreed or has determined that the
Syndication Date has occurred (at which time this clause (iii) shall no longer
be applicable), prior to the 90th day following the Initial Borrowing Date,
conversions of Base Rate Loans into Eurodollar Loans may only be made if any
such conversion is effective on the first day of the first, second or third
Interest Period referred to in clause (B) of each of Sections 2.01(a)(iii),
2.01(b)(iii) and 2.01(c)(ii) and so long as such conversion does not result in a
greater number of Borrowings of Eurodollar Loans prior to the 90th day after the
Initial Borrowing Date than are permitted under Sections 2.01(a)(iii),
2.01(b)(iii) and 2.01(c)(ii), and (iv) no conversion pursuant to this Section
2.06 shall result in a greater number of Borrowings of Eurodollar Loans than is
permitted under Section 2.02. Each such conversion shall be effected by the
Borrower by giving the Administrative Agent at the Notice Office prior to 11:00
A.M. (New York time) at least (x) in the case of conversions of Base Rate Loans
into Eurodollar Loans, three Business Days’ prior notice, and (y) in the case of
conversions of Eurodollar Loans into Base Rate Loans, one Business Day’s prior
notice (each, a “Notice of Conversion/Continuation”), in each case in the form
of Exhibit A-2, appropriately completed to specify the Loans to be so converted,
the Borrowing or Borrowings pursuant to which such Loans were incurred and, if
to be converted into Eurodollar Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender prompt
notice of any such proposed conversion affecting any of its Loans.

 

2.07 Pro Rata Borrowings. All Borrowings of A Term Loans, B Term Loans,
Revolving Loans and Incremental Term Loans under this Agreement shall be
incurred from the Lenders pro rata on the basis of their A Term Loan
Commitments, B Term Loan Commitments, Revolving Loan Commitments and applicable
Incremental Term Loan Commitments, as the case may be, provided that all
Mandatory Borrowings shall be incurred from the RL Lenders pro rata on the basis
of their RL Percentages. It is understood that no Lender shall be responsible
for any default by any other Lender of its obligation to make Loans hereunder
and that each Lender shall

 

-44-



--------------------------------------------------------------------------------

be obligated to make the Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.

 

2.08 Interest. (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Base Rate Loan from the date of Borrowing thereof until
the earlier of (i) the maturity thereof (whether by acceleration or otherwise)
and (ii) the conversion of such Base Rate Loan to a Eurodollar Loan pursuant to
Section 2.06 or 2.09, as applicable, at a rate per annum which shall be equal to
the sum of the relevant Applicable Margin plus the Base Rate, each as in effect
from time to time.

 

(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Eurodollar Loan from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such Eurodollar Loan to a Base Rate Loan pursuant to
Section 2.06, 2.09 or 2.10, as applicable, at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
relevant Applicable Margin as in effect from time to time during such Interest
Period plus the Eurodollar Rate for such Interest Period.

 

(c) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan shall, in each case, bear interest at a rate per annum
equal to the greater of (x) the rate which is 2% in excess of the rate then
borne by such Loans and (y) the rate which is 2% in excess of the rate otherwise
applicable to Base Rate Loans of the respective Tranche from time to time, and
all other overdue amounts payable hereunder and under any other Credit Document
shall bear interest at a rate per annum equal to the rate which is 2% in excess
of the rate applicable to Revolving Loans that are maintained at Base Rate Loans
from time to time. Interest that accrues under this Section 2.08(c) shall be
payable on demand.

 

(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the date of any repayment or prepayment in full of all outstanding Base
Rate Loans of the respective Tranche, and (z) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand, and (ii) in
respect of each Eurodollar Loan, (x) in arrears on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on each date occurring at three month intervals after the first
day of such Interest Period, and (y) on the date of any repayment or prepayment
(on the amount repaid or prepaid), at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.

 

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.

 

2.09 Interest Periods. At the time the Borrower gives any Notice of Borrowing or
Notice of Conversion/Continuation in respect of the making of, or conversion
into, any Eurodollar Loan (in the case of the initial Interest Period applicable
thereto) or prior to 11:00 A.M. (New York time) on the third Business Day prior
to the expiration of an Interest Period applicable to such Eurodollar Loan (in
the case of any subsequent Interest Period), the Borrower

 

-45-



--------------------------------------------------------------------------------

shall have the right to elect the interest period (each, an “Interest Period”)
applicable to such Eurodollar Loan, which Interest Period shall, at the option
of the Borrower (but otherwise subject to the provisions of clause (B) of the
proviso in each of Sections 2.01(a)(iii), 2.01(b)(ii) and 2.01(c)(ii)), be a
one, two, three or six month period, provided that (in each case):

 

(i) all Eurodollar Loans comprising a Borrowing shall at all times have the same
Interest Period;

 

(ii) the initial Interest Period for any Eurodollar Loan shall commence on the
date of Borrowing of such Eurodollar Loan (including the date of any conversion
thereto from a Base Rate Loan) and each Interest Period occurring thereafter in
respect of such Eurodollar Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

 

(iii) if any Interest Period for a Eurodollar Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

 

(iv) if any Interest Period for a Eurodollar Loan would otherwise expire on a
day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Eurodollar Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;

 

(v) unless the Required Lenders otherwise agree, no Interest Period may be
selected at any time when a Default or an Event of Default is then in existence;
and

 

(vi) no Interest Period in respect of any Borrowing of any Tranche of Loans
shall be selected which extends beyond the Maturity Date for such Tranche of
Loans.

 

If by 11:00 A.M. (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Eurodollar Loans as provided above, the Borrower
shall be deemed to have elected to convert such Eurodollar Loans into Base Rate
Loans effective as of the expiration date of such current Interest Period.

 

2.10 Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause (i)
below, may be made only by the Administrative Agent):

 

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of Eurodollar Rate; or

 

46



--------------------------------------------------------------------------------

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Eurodollar Loan
because of (x) any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to: (A) a change in the
basis of taxation of payment to any Lender of the principal of or interest on
the Loans or the Notes or any other amounts payable hereunder (except for
changes in the rate of tax on, or determined by reference to, the net income or
net profits of such Lender pursuant to the laws of the jurisdiction in which it
is organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein) or (B) a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the Eurodollar Rate
and/or (y) other circumstances arising since the Effective Date affecting such
Lender, the interbank Eurodollar market or the position of such Lender in such
market; or

 

(iii) at any time, that the making or continuance of any Eurodollar Loan has
been made (x) unlawful by any law or governmental rule, regulation or order, (y)
impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the interbank Eurodollar market;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause (i)
above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, Eurodollar Loans shall no longer
be available until such time as the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to Eurodollar Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower agrees to pay to such Lender, upon such Lender’s written request
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto) and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in Section
2.10(b) as promptly as possible and, in any event, within the time period
required by law.

 

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.10(a)(ii), the Borrower may, and in the case of a
Eurodollar Loan affected by the circumstances described in Section 2.10(a)(iii),
the Borrower shall, either (x) if the

 

-47-



--------------------------------------------------------------------------------

affected Eurodollar Loan is then being made initially or pursuant to a
conversion, cancel such Borrowing by giving the Administrative Agent telephonic
notice (confirmed in writing) on the same date that the Borrower was notified by
the affected Lender or the Administrative Agent pursuant to Section 2.10(a)(ii)
or (iii) or (y) if the affected Eurodollar Loan is then outstanding, upon at
least three Business Days’ written notice to the Administrative Agent, require
the affected Lender to convert such Eurodollar Loan into a Base Rate Loan,
provided that, if more than one Lender is affected at any time, then all
affected Lenders must be treated the same pursuant to this Section 2.10(b).

 

(c) If any Lender determines that after the Effective Date the introduction of
or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any governmental authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitments hereunder or its
obligations hereunder, then the Borrower agrees to pay to such Lender, upon its
written demand therefor, such additional amounts as shall be required to
compensate such Lender or such other corporation for the increased cost to such
Lender or such other corporation or the reduction in the rate of return to such
Lender or such other corporation as a result of such increase of capital. In
determining such additional amounts, each Lender will act reasonably and in good
faith and will use averaging and attribution methods which are reasonable,
provided that such Lender’s determination of compensation owing under this
Section 2.10(c) shall, absent manifest error, be final and conclusive and
binding on all the parties hereto. Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Borrower, which notice shall show in
reasonable detail the basis for calculation of such additional amounts.

 

2.11 Compensation. The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Eurodollar Loans but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn by the Borrower or deemed withdrawn pursuant to Section
2.10(a)); (ii) if any prepayment or repayment (including any prepayment or
repayment made pursuant to Section 5.01, Section 5.02 or as a result of an
acceleration of the Loans pursuant to Section 11) or conversion of any of its
Eurodollar Loans occurs on a date which is not the last day of an Interest
Period with respect thereto; (iii) if any prepayment of any of its Eurodollar
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (iv) as a consequence of (x) any other default by the Borrower to
repay Eurodollar Loans when required by the terms of this Agreement or any Note
held by such Lender or (y) any cancellation or conversion made pursuant to
Section 2.10(b).

 

-48-



--------------------------------------------------------------------------------

2.12 Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(a)(ii) or (iii), Section
2.10(c), Section 3.06 or Section 5.04 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
or Letters of Credit affected by such event, provided that such designation is
made on such terms that such Lender and its lending office suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the operation of such Section. Nothing in this Section
2.12 shall affect or postpone any of the obligations of the Borrower or the
right of any Lender provided in Sections 2.10, 3.06 and 5.04.

 

2.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender, (y)
upon the occurrence of any event giving rise to the operation of Section
2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or Section 5.04 with respect
to any Lender which results in such Lender charging to the Borrower increased
costs in excess of those being generally charged by the other Lenders or (z) in
the case of a refusal by a Lender to consent to a proposed change, waiver,
discharge or termination with respect to this Agreement which has been approved
by the Required Lenders as (and to the extent) provided in Section 13.12(b), the
Borrower shall have the right, in accordance with Section 13.04(b), if no
Default or Event of Default then exists or would exist after giving effect to
such replacement, to replace such Lender (the “Replaced Lender”) with one or
more other Eligible Transferees, none of whom shall constitute a Defaulting
Lender at the time of such replacement (collectively, the “Replacement Lender”)
and each of which shall be reasonably acceptable to the Administrative Agent or,
in the case of a replacement as provided in Section 13.12(b) where the consent
of the respective Lender is required with respect to less than all Tranches of
its Loans or Commitments, to replace the Commitments and/or outstanding Loans of
such Lender in respect of each Tranche where the consent of such Lender would
otherwise be individually required, with identical Commitments and/or Loans of
the respective Tranche provided by the Replacement Lender; provided that:

 

(a) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Commitments and outstanding
Loans (or, in the case of the replacement of only (a) the Revolving Loan
Commitment, the Revolving Loan Commitment and outstanding Revolving Loans and
participations in Letter of Credit Outstandings and/or (b) the outstanding Term
Loans of any Tranche, the outstanding Term Loans of the respective Tranche or
Tranches with respect to which such Replaced Lender is being replaced) of, and
in each case (except for the replacement of only the outstanding Term Loans of
any or all Tranches of Term Loans of the respective Lender) all participations
in Letters of Credit by, the respective Replaced Lender and, in connection
therewith, shall pay to (x) the Replaced Lender in respect thereof an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the respective Replaced Lender under each
Tranche with respect to which such Replaced Lender is being replaced, (B) an
amount equal to all Unpaid Drawings (unless there are no Unpaid Drawings with
respect to the Tranche being replaced) that have been funded by (and not
reimbursed to) such Replaced Lender, together with all then unpaid interest with
respect thereto at such time, and (C) an

 

-49-



--------------------------------------------------------------------------------

amount equal to all accrued, but theretofore unpaid, Fees owing to the Replaced
Lender (but only with respect to the relevant Tranche, in the case of the
replacement of less than all Tranches of Loans then held by the respective
Replaced Lender) pursuant to Section 4.01, (y) except in the case of the
replacement of only the outstanding Term Loans of one or more Tranches of a
Replaced Lender, each Issuing Lender an amount equal to such Replaced Lender’s
RL Percentage of any Unpaid Drawing relating to Letters of Credit issued by such
Issuing Lender (which at such time remains an Unpaid Drawing) to the extent such
amount was not theretofore funded by such Replaced Lender and (z) in the case of
any replacement of Revolving Loan Commitments, the Swingline Lender an amount
equal to such Replaced Lender’s RL Percentage of any Mandatory Borrowing to the
extent such amount was not theretofore funded by such Replaced Lender to the
Swingline Lender; and

 

(b) all obligations of the Borrower then owing to the Replaced Lender (other
than those (i) specifically described in clause (a) above in respect of which
the assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11 or (ii) relating to any
Tranche of Loans and/or Commitments of the respective Replaced Lender which will
remain outstanding after giving effect to the respective replacement) shall be
paid in full to such Replaced Lender concurrently with such replacement.

 

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 2.13 and Section 13.04. Upon the
execution of the respective Assignment and Assumption Agreement, the payment of
amounts referred to in clauses (a) and (b) above, recordation of the assignment
on the Register by the Administrative Agent pursuant to Section 13.15 and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the Borrower, (x) the Replacement Lender
shall become a Lender hereunder and, unless the respective Replaced Lender
continues to have outstanding Term Loans and/or a Revolving Loan Commitment
hereunder, the Replaced Lender shall cease to constitute a Lender hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01
and 13.06), which shall survive as to such Replaced Lender, and (y) except in
the case of the replacement of only outstanding Term Loans pursuant to this
Section 2.13, the RL Percentages of the Lenders shall be automatically adjusted
at such time to give effect to such replacement.

 

2.14 Incremental Term Loan Commitments. (a) So long as the Incremental Loan
Commitment Request Requirements are satisfied at the time of the delivery of the
request referred to below, the Borrower shall have the right, with the consent
of, and in coordination with, the Administrative Agent as to all of the matters
set forth below in this Section 2.14, but without requiring the consent of any
of the Lenders, to request at any time and from time to time after the
Syndication Date and prior to the date which is 12 months prior to the B Term
Loan Maturity Date, that one or more Lenders (and/or one or more other Persons
which are Eligible Transferees and which will become Lenders) provide
Incremental Term Loan Commitments to

 

-50-



--------------------------------------------------------------------------------

the Borrower and, subject to the terms and conditions contained in this
Agreement and in the respective Incremental Term Loan Commitment Agreement, make
Incremental Term Loans pursuant thereto; it being understood and agreed,
however, that (i) no Lender shall be obligated to provide an Incremental Term
Loan Commitment as a result of any such request by the Borrower, and until such
time, if any, as such Lender has agreed in its sole discretion to provide an
Incremental Term Loan Commitment and executed and delivered to the
Administrative Agent and the Borrower an Incremental Term Loan Commitment
Agreement as provided in clause (b) of this Section 2.14, such Lender shall not
be obligated to fund any Incremental Term Loans, (ii) any Lender (including any
Eligible Transferee who will become a Lender) may so provide an Incremental Term
Loan Commitment without the consent of any other Lender, (iii) each Tranche of
Incremental Term Loan Commitments shall be denominated in Dollars, (iv) the
amount of each Tranche of Incremental Term Loan Commitments shall be in a
minimum aggregate amount for all Lenders which provide an Incremental Term Loan
Commitment under such Tranche of Incremental Term Loans (including Eligible
Transferees who will become Lenders) of at least (I) $50,000,000 and in integral
multiples of $5,000,000 in excess thereof, in the case of Incremental Term Loans
to be made pursuant to a new Tranche of Incremental Term Loans, and (II)
$25,000,000 and in integral multiples of $5,000,000 in excess thereof, in the
case of Incremental Term Loans to be made pursuant to (and to constitute a part
of) an existing Tranche of Incremental Term Loans or the outstanding Tranche of
A Term Loans or B Term Loans as contemplated by the proviso in the first
sentence of Section 2.14(c), (v) the aggregate amount of all Incremental Term
Loan Commitments provided pursuant to this Section 2.14, when combined with the
aggregate amount of all Incremental RL Commitments provided pursuant to Section
2.15, shall not exceed the Maximum Incremental Commitment Amount, (vi) the
up-front fees and, if applicable, any unutilized commitment fees and/or other
fees, payable to each Incremental Term Loan Lender in respect of each
Incremental Term Loan Commitment shall be separately agreed to by the Borrower,
the Administrative Agent and each such Incremental Term Loan Lender, (vii) each
Tranche of Incremental Term Loans (other than Incremental Term Loans to be made
pursuant to (and to constitute a part of) the outstanding Tranche of A Term
Loans) shall (I) have an Incremental Term Loan Maturity Date of no earlier than
the B Term Loan Maturity Date, (II) have a Weighted Average Life to Maturity of
no less than the Weighted Average Life to Maturity as then in effect for the B
Term Loans and (III) be subject to the Applicable Margins as are set forth in
the Incremental Term Loan Commitment Agreement governing such Tranche of
Incremental Term Loans, provided that if there are B Term Loans outstanding on
the date of the incurrence of such Tranche of Incremental Term Loans
(immediately before giving effect thereto), the Applicable Margins for such
Tranche of Incremental Term Loans (which, for such purposes only, shall be
deemed to include all upfront or similar fees or original issue discount
(amortized over the life of such Tranche of Incremental Term Loans) payable to
all Incremental Term Loan Lenders providing such Tranche of Incremental Term
Loans, but exclusive of any arrangement, structuring or other fees payable in
connection therewith that are not shared with all Incremental Term Loan Lenders
providing such Tranche of Incremental Term Loans) determined as of the initial
funding date for such Tranche of Incremental Term Loans may not exceed the
Applicable Margins then applicable to B Term Loans (determined on the same basis
as provided in the preceding parenthetical) by more than 0.50% per annum, (viii)
the proceeds of all Incremental Term Loans shall be used only for the purposes
permitted by Section 8.08(c), (ix) each Incremental Term Loan Commitment
Agreement shall specifically designate the Tranche of the Incremental Term Loan
Commitments being provided thereunder (which Tranche shall be a

 

-51-



--------------------------------------------------------------------------------

new Tranche (i.e., not the same as any existing Tranche of Incremental Term
Loans or other Term Loans) unless the requirements of Section 2.14(c) are
satisfied), (x) all Incremental Term Loans (and all interest, fees and other
amounts payable thereon) shall be Obligations under this Agreement and the other
applicable Credit Documents and shall be secured by the Pledge Agreement, and
guaranteed under the Subsidiaries Guaranty, on a pari passu basis with all other
Obligations secured by the Pledge Agreement and guaranteed under the
Subsidiaries Guaranty, and (xi) each Lender (including any Eligible Transferee
who will become a Lender) agreeing to provide an Incremental Term Loan
Commitment pursuant to an Incremental Term Loan Commitment Agreement shall,
subject to the satisfaction of the relevant conditions set forth in this
Agreement, make Incremental Term Loans under the Tranche specified in such
Incremental Term Loan Commitment Agreement as provided in Section 2.01(d) and
such Loans shall thereafter be deemed to be Incremental Term Loans under such
Tranche for all purposes of this Agreement and the other applicable Credit
Documents.

 

(b) At the time of the provision of Incremental Term Loan Commitments pursuant
to this Section 2.14, the Borrower, the Administrative Agent and each such
Lender or other Eligible Transferee which agrees to provide an Incremental Term
Loan Commitment (each, an “Incremental Term Loan Lender”) shall execute and
deliver to the Administrative Agent an Incremental Term Loan Commitment
Agreement, with the effectiveness of the Incremental Term Loan Commitment
provided therein to occur on the date set forth in such Incremental Term Loan
Commitment Agreement, which date in any event shall be no earlier than the date
on which (w) all fees required to be paid in connection therewith at the time of
such effectiveness shall have been paid (including, without limitation, any
agreed upon up-front or arrangement fees owing to the Administrative Agent (or
any affiliate thereof)), (x) all Incremental Loan Commitment Requirements are
satisfied, (y) all other conditions set forth in this Section 2.14 shall have
been satisfied, and (z) all other conditions precedent that may be set forth in
such Incremental Term Loan Commitment Agreement shall have been satisfied. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Term Loan Commitment Agreement, and at such time, (i)
Schedule I shall be deemed modified to reflect the revised Incremental Term Loan
Commitments of the affected Lenders and (ii) to the extent requested by any
Incremental Term Loan Lender, Incremental Term Notes will be issued, at the
Borrower’s expense, to such Incremental Term Loan Lender in conformity with the
requirements of Section 2.05.

 

(c) Notwithstanding anything to the contrary contained above in this Section
2.14, the Incremental Term Loan Commitments provided by an Incremental Term Loan
Lender or Incremental Term Loan Lenders, as the case may be, pursuant to each
Incremental Term Loan Commitment Agreement shall constitute a new Tranche, which
shall be separate and distinct from the existing Tranches pursuant to this
Agreement (with a designation which may be made in letters (i.e., A, B, C,
etc.), numbers (1, 2, 3, etc.) or a combination thereof (i.e., A-1, A-2, A-3,
B-1, B-2, B-3, C-1, C-2, C-3, etc.), provided that, with the consent of the
Administrative Agent, the parties to a given Incremental Term Loan Commitment
Agreement may specify therein that the respective Incremental Term Loans made
pursuant thereto shall constitute part of, and be added to, an existing Tranche
of Incremental Term Loans or the outstanding Tranche of A Term Loans or B Term
Loans, in either case so long as the following requirements are satisfied:

 

(i) the Incremental Term Loans to be made pursuant to such Incremental Term Loan
Commitment Agreement shall have the same Maturity Date and shall have the same
Applicable Margins as the Tranche of Term Loans to which the new Incremental
Term Loans are being added;

 

-52-



--------------------------------------------------------------------------------

(ii) the new Incremental Term Loans shall have the same Scheduled Term Loan
Repayment Dates as then remain with respect to the Tranche to which such new
Incremental Term Loans are being added (with the amount of each Scheduled Term
Loan Repayment applicable to such new Incremental Term Loans to be the same (on
a proportionate basis) as is theretofore applicable to the Tranche to which such
new Incremental Term Loans are being added, thereby increasing the amount of
each then remaining Scheduled Term Loan Repayment of the respective Tranche
proportionately; and

 

(iii) on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the respective Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
will participate proportionately in each then outstanding Borrowing of Term
Loans of the respective Tranche.

 

To the extent the provisions of preceding clause (iii) require that Lenders
making new Incremental Term Loans add such Incremental Term Loans to the then
outstanding Borrowings of Eurodollar Loans of such Tranche, it is acknowledged
that the effect thereof may result in such new Incremental Term Loans having
short Interest Periods (i.e., an Interest Period that began during an Interest
Period then applicable to outstanding Eurodollar Loans of such Tranche and which
will end on the last day of such Interest Period). In connection therewith, the
Borrower hereby agrees to compensate the Lenders making the new Incremental Term
Loans of the respective Tranche for funding Eurodollar Loans during an existing
Interest Period on such basis as may be agreed by the Borrower and the
respective Lender or Lenders as may be provided in the respective Incremental
Term Loan Commitment Agreement.

 

2.15 Incremental RL Commitments. (a) So long as the Incremental Loan Commitment
Request Requirements are satisfied at the time of the delivery of the request
referred to below, the Borrower shall have the right, with the consent of, and
in coordination with, the Administrative Agent as to all of the matters set
forth below in this Section 2.15, but without requiring the consent of any of
the Lenders, to request at any time and from time to time after the Syndication
Date and prior to the date which is 12 months prior to the Revolving Loan
Maturity Date, that one or more Lenders (and/or one or more other Persons which
are Eligible Transferees and which will become Lenders as provided below)
provide Incremental RL Commitments and, subject to the applicable terms and
conditions contained in this Agreement, make Revolving Loans pursuant thereto;
it being understood and agreed, however, that (i) no Lender shall be obligated
to provide an Incremental RL Commitment as a result of any such request by the
Borrower, and until such time, if any, as such Lender has agreed in its sole
discretion to provide an Incremental RL Commitment and executed and delivered to
the Administrative Agent an Incremental RL Commitment Agreement in respect
thereof as provided in clause (b) of this Section 2.15, such Lender shall not be
obligated to fund any Revolving

 

-53-



--------------------------------------------------------------------------------

Loans in excess of its Revolving Loan Commitment as in effect prior to giving
effect to such Incremental RL Commitment provided pursuant to this Section 2.15,
(ii) any Lender (including any Eligible Transferee who will become a Lender) may
so provide an Incremental RL Commitment without the consent of any other Lender,
(iii) each provision of Incremental RL Commitments on a given date pursuant to
this Section 2.15 shall be in a minimum aggregate amount (for all Lenders
(including any Eligible Transferee who will become a Lender)) of at least
$25,000,000 and in integral multiples of $5,000,000 in excess thereof, (iv) the
aggregate amount of all Incremental RL Commitments provided pursuant to this
Section 2.15, when combined with the aggregate amount of all Incremental Term
Loan Commitments provided pursuant to Section 2.14, shall not exceed the Maximum
Incremental Commitment Amount and (v) all Incremental Revolving Loans (and all
interest, fees and other amounts payable thereon) shall be Obligations under
this Agreement and the other applicable Credit Documents and shall be secured by
the Pledge Agreement, and guaranteed under the Subsidiaries Guaranty, on a pari
passu basis with all other Obligations secured by the Pledge Agreement and
guaranteed under the Subsidiaries Guaranty.

 

(b) At the time of the provision of Incremental RL Commitments pursuant to this
Section 2.15, the Borrower, the Administrative Agent and each such Lender or
other Eligible Transferee which agrees to provide an Incremental RL Commitment
(each, an “Incremental RL Lender”) shall execute and deliver to the
Administrative Agent an Incremental RL Commitment Agreement, with the
effectiveness of such Incremental RL Lender’s Incremental RL Commitment to occur
on the date set forth in such Incremental RL Commitment Agreement, which date in
any event shall be no earlier than the date on which (w) all fees required to be
paid in connection therewith at the time of such effectiveness shall have been
paid (including, without limitation, any agreed upon up-front or arrangement
fees owing to the Administrative Agent (or any affiliate thereof)), (x) all
Incremental Loan Commitment Requirements are satisfied, (y) all other conditions
set forth in this Section 2.15 shall have been satisfied, and (z) all other
conditions precedent that may be set forth in such Incremental RL Commitment
Agreement shall have been satisfied. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental RL Commitment
Agreement, and at such time, (i) the Total Revolving Loan Commitment under, and
for all purposes of, this Agreement shall be increased by the aggregate amount
of such Incremental RL Commitments, (ii) Schedule I shall be deemed modified to
reflect the revised Revolving Loan Commitments of the affected Lenders and (iii)
to the extent requested by any Incremental RL Lender, Revolving Notes will be
issued, at the Borrowers’ expense, to such Incremental RL Lender in conformity
with the requirements of Section 2.05.

 

(c) At the time of any provision of Incremental RL Commitments pursuant to this
Section 2.15, the Borrower shall, in coordination with the Administrative Agent,
repay outstanding Revolving Loans of certain of the RL Lenders, and incur
additional Revolving Loans from certain other RL Lenders (including the
Incremental RL Lenders), in each case to the extent necessary so that all of the
RL Lenders participate in each outstanding Borrowing of Revolving Loans pro rata
on the basis of their respective Revolving Loan Commitments (after giving effect
to any increase in the Total Revolving Loan Commitment pursuant to this Section
2.15) and with the Borrower being obligated to pay to the respective RL Lenders
any costs of the type referred to in Section 2.11 in connection with any such
repayment and/or Borrowing.

 

-54-



--------------------------------------------------------------------------------

SECTION 3. Letters of Credit.

 

3.01 Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, the Borrower may request that an Issuing Lender issue, at any time
and from time to time on and after the Initial Borrowing Date and prior to the
30th day prior to the Revolving Loan Maturity Date, for the account of the
Borrower and for the benefit of (x) any holder (or any trustee, agent or other
similar representative for any such holders) of L/C Supportable Obligations, an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Lender or in such other form as is reasonably acceptable to such Issuing Lender,
and (y) sellers of goods to the Borrower or any of its Wholly-Owned
Subsidiaries, an irrevocable trade letter of credit, in a form customarily used
by such Issuing Lender or in such other form as has been approved by such
Issuing Lender (which approval shall not be unreasonably withheld or delayed by
such Issuing Lender) (each such letter of credit, a “Letter of Credit” and,
collectively, the “Letters of Credit”). All Letters of Credit shall be
denominated in Dollars and shall be issued on a sight basis only.

 

(b) Subject to and upon the terms and conditions set forth herein, each Issuing
Lender agrees that it will, at any time and from time to time on and after the
Initial Borrowing Date and prior to the 30th day prior to the Revolving Loan
Maturity Date, following its receipt of the respective Letter of Credit Request,
issue for account of the Borrower, one or more Letters of Credit as are
permitted to remain outstanding hereunder without giving rise to a Default or an
Event of Default, provided that no Issuing Lender shall be under any obligation
to issue any Letter of Credit of the types described above if at the time of
such issuance:

 

(i) any order, judgment or decree of any governmental authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it; or

 

(ii) such Issuing Lender shall have received from the Borrower, any other Credit
Party or the Required Lenders prior to the issuance of such Letter of Credit
notice of the type described in the second sentence of Section 3.03(b).

 

(c) Schedule III contains a description of letters of credit that were issued by
a Lender for the account of the Borrower prior to the Initial Borrowing Date and
which remain outstanding on the Initial Borrowing Date (and setting forth, with
respect to each such letter of credit, (i) the name of the issuing lender, (ii)
the letter of credit number, (iii) the name of the account party, (iv) the
stated amount (which shall be in Dollars), (v) the name of the beneficiary, (vi)
the expiry date and (vii) whether such letter of credit constitutes a standby
letter of credit or

 

-55-



--------------------------------------------------------------------------------

a trade letter of credit). Each such letter of credit, including any extension
or renewal thereof in accordance with the terms thereof and hereof (each, as
amended from time to time in accordance with the terms thereof and hereof, an
“Existing Letter of Credit”) shall constitute a “Letter of Credit” for all
purposes of this Agreement and shall be deemed issued on the Initial Borrowing
Date.

 

3.02 Maximum Letter of Credit Outstandings; Final Maturities. Notwithstanding
anything to the contrary contained in this Agreement, (i) no Letter of Credit
shall be issued the Stated Amount of which, when added to the Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid on the date of, and
prior to the issuance of, the respective Letter of Credit) at such time would
exceed either (x) $50,000,000 or (y) when added to the sum of (I) the aggregate
principal amount of all Revolving Loans then outstanding and (II) the aggregate
principal amount of all Swingline Loans then outstanding, an amount equal to the
Total Revolving Loan Commitment at such time, and (ii) each Letter of Credit
shall by its terms terminate (x) in the case of standby Letters of Credit, on or
before the earlier of (A) the date which occurs 12 months after the date of the
issuance thereof (although any such standby Letter of Credit may be extendible
for successive periods of up to 12 months, but, in each case, not beyond the
tenth Business Day prior to the Revolving Loan Maturity Date, on terms
acceptable to the Issuing Lender) and (B) ten Business Days prior to the
Revolving Loan Maturity Date, and (y) in the case of trade Letters of Credit, on
or before the earlier of (A) the date which occurs 180 days after the date of
issuance thereof and (B) 30 days prior to the Revolving Loan Maturity Date.

 

3.03 Letter of Credit Requests; Minimum Stated Amount. (a) Whenever the Borrower
desires that a Letter of Credit be issued for its account, the Borrower shall
give the Administrative Agent and the respective Issuing Lender at least five
Business Days’ (or such shorter period as is acceptable to such Issuing Lender)
written notice thereof (including by way of facsimile). Each notice shall be in
the form of Exhibit C, appropriately completed (each, a “Letter of Credit
Request”).

 

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.02. Unless the respective Issuing Lender has received notice from
the Borrower, any other Credit Party or the Required Lenders before it issues a
Letter of Credit that one or more of the conditions specified in Section 6 or 7
are not then satisfied, or that the issuance of such Letter of Credit would
violate Section 3.02, then such Issuing Lender shall, subject to the terms and
conditions of this Agreement, issue the requested Letter of Credit for the
account of the Borrower in accordance with such Issuing Lender’s usual and
customary practices. Upon the issuance of or modification or amendment to any
standby Letter of Credit, each Issuing Lender shall promptly notify the Borrower
and the Administrative Agent, in writing of such issuance, modification or
amendment and such notice shall be accompanied by a copy of such Letter of
Credit or the respective modification or amendment thereto, as the case may be.
Promptly after receipt of such notice the Administrative Agent shall notify the
Participants, in writing, of such issuance, modification or amendment. On the
first Business Day of each week, each Issuing Lender shall furnish the
Administrative Agent with a written (including via facsimile) report of the
daily aggregate outstandings of trade Letters of Credit issued by such Issuing
Lender for the immediately

 

-56-



--------------------------------------------------------------------------------

preceding week. Notwithstanding anything to the contrary contained in this
Agreement, in the event that a Lender Default exists with respect to an RL
Lender, no Issuing Lender shall be required to issue any Letter of Credit unless
such Issuing Lender has entered into arrangements satisfactory to it and the
Borrower to eliminate such Issuing Lender’s risk with respect to the
participation in Letters of Credit by the Defaulting Lender or Lenders,
including by cash collateralizing such Defaulting Lender’s or Lenders’ RL
Percentage of the Letter of Credit Outstandings.

 

(c) The initial Stated Amount of each Letter of Credit shall not be less than
$100,000 or such lesser amount as is acceptable to the respective Issuing
Lender.

 

3.04 Letter of Credit Participations. (a) Immediately upon the issuance by an
Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed to
have sold and transferred to each RL Lender, and each such RL Lender (in its
capacity under this Section 3.04, a “Participant”) shall be deemed irrevocably
and unconditionally to have purchased and received from such Issuing Lender,
without recourse or warranty, an undivided interest and participation, to the
extent of such Participant’s RL Percentage, in such Letter of Credit, each
drawing or payment made thereunder and the obligations of the Borrower under
this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto. Upon any change in the Revolving Loan Commitments or RL
Percentages of the Lenders pursuant to Section 2.13, 2.15, 4.02(b) or 13.04(b),
it is hereby agreed that, with respect to all outstanding Letters of Credit and
Unpaid Drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 3.04 to reflect the new RL Percentages
of the assignor and assignee Lender, as the case may be.

 

(b) In determining whether to pay under any Letter of Credit, no Issuing Lender
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by an Issuing Lender under or in connection with any Letter of
Credit issued by it shall not create for such Issuing Lender any resulting
liability to the Borrower, any other Credit Party, any Lender or any other
Person unless such action is taken or omitted to be taken with gross negligence
or willful misconduct on the part of such Issuing Lender (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

 

(c) In the event that an Issuing Lender makes any payment under any Letter of
Credit issued by it and the Borrower shall not have reimbursed such amount in
full to such Issuing Lender pursuant to Section 3.05(a), such Issuing Lender
shall promptly notify the Administrative Agent, which shall promptly notify each
Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s RL
Percentage of such unreimbursed payment in Dollars and in same day funds. If the
Administrative Agent so notifies, prior to 12:00 Noon (New York time) on any
Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the respective Issuing Lender
in Dollars such Participant’s RL Percentage of the amount of such payment on
such Business Day in same day funds. If and to the extent such Participant shall
not have so made its RL Percentage of the amount of such payment available to
respective Issuing Lender, such Participant agrees to pay to such Issuing
Lender, forthwith on

 

-57-



--------------------------------------------------------------------------------

demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to such Issuing Lender at the overnight
Federal Funds Rate for the first three days and at the interest rate applicable
to Revolving Loans that are maintained as Base Rate Loans for each day
thereafter. The failure of any Participant to make available to an Issuing
Lender its RL Percentage of any payment under any Letter of Credit issued by
such Issuing Lender shall not relieve any other Participant of its obligation
hereunder to make available to such Issuing Lender its RL Percentage of any
payment under any Letter of Credit on the date required, as specified above, but
no Participant shall be responsible for the failure of any other Participant to
make available to such Issuing Lender such other Participant’s RL Percentage of
any such payment.

 

(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Lender shall pay to each such Participant which
has paid its RL Percentage thereof, in Dollars and in same day funds, an amount
equal to such Participant’s share (based upon the proportionate aggregate amount
originally funded by such Participant to the aggregate amount funded by all
Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective participations.

 

(e) Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any standby Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.

 

(f) The obligations of the Participants to make payments to each Issuing Lender
with respect to Letters of Credit shall be irrevocable and not subject to any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

 

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

 

(ii) the existence of any claim, setoff, defense or other right which the
Borrower or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Participant, or any other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower or any
Subsidiary of the Borrower and the beneficiary named in any such Letter of
Credit);

 

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v) the occurrence of any Default or Event of Default.

 

-58-



--------------------------------------------------------------------------------

3.05 Agreement to Repay Letter of Credit Drawings. (a) The Borrower agrees to
reimburse each Issuing Lender, by making payment to the Administrative Agent in
immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed by the Borrower, an “Unpaid
Drawing”), not later than one Business Day following receipt by the Borrower of
notice of such payment or disbursement (provided that no such notice shall be
required to be given if a Default or an Event of Default under Section 11.05
shall have occurred and be continuing, in which case the Unpaid Drawing shall be
due and payable immediately without presentment, demand, protest or notice of
any kind (all of which are hereby waived by the Borrower)), with interest on the
amount so paid or disbursed by such Issuing Lender, to the extent not reimbursed
prior to 12:00 Noon (New York time) on the date of such payment or disbursement,
from and including the date paid or disbursed to but excluding the date such
Issuing Lender was reimbursed by the Borrower therefor at a rate per annum equal
to the Base Rate as in effect from time to time plus the Applicable Margin as in
effect from time to time for Revolving Loans that are maintained as Base Rate
Loans; provided, however, to the extent such amounts are not reimbursed prior to
12:00 Noon (New York time) on the third Business Day following the receipt by
the Borrower of notice of such payment or disbursement or following the
occurrence of a Default or an Event of Default under Section 11.05, interest
shall thereafter accrue on the amounts so paid or disbursed by such Issuing
Lender (and until reimbursed by the Borrower) at a rate per annum equal to the
Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Loans that are maintained as Base Rate Loans as in effect from time to
time plus 2%, with such interest to be payable on demand. Each Issuing Lender
shall give the Borrower prompt written notice of each Drawing under any Letter
of Credit issued by it, provided that the failure to give any such notice shall
in no way affect, impair or diminish the Borrower’s obligations hereunder.

 

(b) The obligations of the Borrower under this Section 3.05 to reimburse each
Issuing Lender with respect to drafts, demands and other presentations for
payment under Letters of Credit issued by it (each, a “Drawing”) (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment which the Borrower or any Subsidiary of the Borrower may have or have
had against any Lender (including in its capacity as an Issuing Lender or as a
Participant), including, without limitation, any defense based upon the failure
of any drawing under a Letter of Credit to conform to the terms of the Letter of
Credit or any nonapplication or misapplication by the beneficiary of the
proceeds of such Drawing; provided, however, that the Borrower shall not be
obligated to reimburse any Issuing Lender for any wrongful payment made by such
Issuing Lender under a Letter of Credit issued by it as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

3.06 Increased Costs. If at any time after the Effective Date, the introduction
of or any change in any applicable law, rule, regulation, order, guideline or
request or in the interpretation or administration thereof by the NAIC or any
governmental authority charged with the interpretation or administration
thereof, or compliance by any Issuing Lender or any Participant with any request
or directive by the NAIC or by any such governmental authority (whether or not

 

-59-



--------------------------------------------------------------------------------

having the force of law), shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by any Issuing Lender or participated in by any Participant, or
(ii) impose on any Issuing Lender or any Participant any other conditions
relating, directly or indirectly, to this Agreement or any Letter of Credit; and
the result of any of the foregoing is to increase the cost to any Issuing Lender
or any Participant of issuing, maintaining or participating in any Letter of
Credit, or reduce the amount of any sum received or receivable by any Issuing
Lender or any Participant hereunder or reduce the rate of return on its capital
with respect to Letters of Credit (except for changes in the rate of tax on, or
determined by reference to, the net income or net profits of such Issuing Lender
or such Participant pursuant to the laws of the jurisdiction in which it is
organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein), then, upon the delivery of the
certificate referred to below to the Borrower by any Issuing Lender or any
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Participant to the Administrative Agent), the Borrower agrees to pay to
such Issuing Lender or such Participant such additional amount or amounts as
will compensate such Issuing Lender or such Participant for such increased cost
or reduction in the amount receivable or reduction on the rate of return on its
capital. Any Issuing Lender or any Participant, upon determining that any
additional amounts will be payable to it pursuant to this Section 3.06, will
give prompt written notice thereof to the Borrower, which notice shall include a
certificate submitted to the Borrower by such Issuing Lender or such Participant
(a copy of which certificate shall be sent by such Issuing Lender or such
Participant to the Administrative Agent), setting forth in reasonable detail the
basis for the calculation of such additional amount or amounts necessary to
compensate such Issuing Lender or such Participant. The certificate required to
be delivered pursuant to this Section 3.06 shall, absent manifest error, be
final and conclusive and binding on the Borrower.

 

SECTION 4. Commitment Commission; Fees; Reductions of Commitment.

 

4.01 Fees. (a) The Borrower agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting RL Lender a commitment commission (the
“Commitment Commission”) for the period from and including the Effective Date to
and including the Revolving Loan Maturity Date (or such earlier date on which
the Total Revolving Loan Commitment has been terminated) computed at a rate per
annum equal to the Applicable Commitment Commission Percentage as in effect from
time to time of the Unutilized Revolving Loan Commitment of such Non-Defaulting
RL Lender as in effect from time to time. Accrued Commitment Commission shall be
due and payable quarterly in arrears on each Quarterly Payment Date and on the
date upon which the Total Revolving Loan Commitment is terminated.

 

(b) The Borrower agrees to pay to the Administrative Agent for distribution to
each RL Lender (based on each such RL Lender’s respective RL Percentage) a fee
in respect of each Letter of Credit (the “Letter of Credit Fee”) for the period
from and including the date of issuance of such Letter of Credit to and
including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to the Applicable Margin as in effect from
time to time during such period with respect to Revolving Loans that are
maintained as Eurodollar Loans on the daily Stated Amount of each such Letter of
Credit. Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the first day on or after the
termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding.

 

-60-



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to each Issuing Lender, for its own account, a
facing fee in respect of each Letter of Credit issued by it (the “Facing Fee”)
for the period from and including the date of issuance of such Letter of Credit
to and including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to 1/8 of 1% on the daily Stated Amount of
such Letter of Credit, provided that in any event the minimum amount of Facing
Fees payable in any twelve-month period for each Letter of Credit shall be not
less than $500, it being agreed that, on the day of issuance of any Letter of
Credit and on each anniversary thereof prior to the termination or expiration of
such Letter of Credit, if $500 will exceed the amount of Facing Fees that will
accrue with respect to such Letter of Credit for the immediately succeeding
twelve-month period, the full $500 shall be payable on the date of issuance of
such Letter of Credit and on each such anniversary thereof. Except as otherwise
provided in the proviso to the immediately preceding sentence, accrued Facing
Fees shall be due and payable quarterly in arrears on each Quarterly Payment
Date and upon the first day on or after the termination of the Total Revolving
Loan Commitment upon which no Letters of Credit remain outstanding.

 

(d) The Borrower agrees to pay to each Issuing Lender, for its own account, upon
each payment under, issuance of, or amendment to, any Letter of Credit issued by
it, such amount as shall at the time of such event be the administrative charge
and the reasonable expenses which such Issuing Lender is generally imposing in
connection with such occurrence with respect to letters of credit.

 

(e) The Borrower agrees to pay to each Agent such fees as may be agreed to in
writing from time to time by the Borrower or any of its Subsidiaries and the
Administrative Agent.

 

4.02 Voluntary Termination of Unutilized Revolving Loan Commitments. (a) Upon at
least three Business Day’s prior written notice to the Administrative Agent at
the Notice Office (which notice the Administrative Agent shall promptly transmit
to each of the Lenders), the Borrower shall have the right, at any time or from
time to time, without premium or penalty to terminate the Total Unutilized
Revolving Loan Commitment in whole, or reduce it in part, pursuant to this
Section 4.02(a), in an integral multiple of $5,000,000 in the case of partial
reductions to the Total Unutilized Revolving Loan Commitment, provided that each
such reduction shall apply proportionately to permanently reduce the Revolving
Loan Commitment of each RL Lender.

 

(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrower shall have the right, subject to obtaining the
consents required by Section 13.12(b), upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), to
terminate the entire Revolving Loan Commitment of such Lender, so long as all
Loans, together with accrued and unpaid interest, Fees and all other amounts,
owing to such Lender (including all amounts, if any, owing pursuant to Section
2.11 but excluding amounts owing in respect of Loans of any Tranche maintained
by such Lender, if such Loans are not being repaid pursuant to Section 5.01(b))
are repaid concurrently with the effectiveness of such termination (at which

 

-61-



--------------------------------------------------------------------------------

time Schedule I shall be deemed modified to reflect such changed amounts) and
such Lender’s RL Percentage of (x) all outstanding Letters of Credit is cash
collateralized in a manner satisfactory to the Administrative Agent and the
respective Issuing Lenders and (y) all Mandatory Borrowings not theretofore
funded by such Lender are paid in full to the Swingline Lender, and at such
time, unless the respective Lender continues to have outstanding Term Loans
hereunder, such Lender shall no longer constitute a “Lender” for purposes of
this Agreement with respect to the Revolving Loan Commitment of such Lender so
terminated, except with respect to indemnifications under this Agreement
(including, without limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01
and 13.06), which shall survive as to such repaid Lender (but only in respect of
the period of time during which such repaid Lender was a Lender hereunder).

 

4.03 Mandatory Reduction of Commitments. (a) The Total Commitment (and the
Commitment of each Lender) shall terminate in its entirety on August 2, 2005,
unless the Initial Borrowing Date has occurred on or prior to such date.

 

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total A Term Loan Commitment (and the A Term Loan Commitment
of each Lender) shall terminate in its entirety on the Initial Borrowing Date
(after giving effect to the incurrence of A Term Loans on such date).

 

(c) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total B Term Loan Commitment (and the B Term Loan Commitment
of each Lender) shall terminate in its entirety on the Initial Borrowing Date
(after giving effect to the incurrence of B Term Loans on such date).

 

(d) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Incremental Term Loan Commitment under a given Tranche
(and the Incremental Term Loan Commitment of each Lender in respect of such
Tranche) shall terminate in its entirety on the Incremental Term Loan Borrowing
Date for such Tranche of Incremental Term Loans (after giving effect to the
incurrence of Incremental Term Loans of such Tranche on such date).

 

(e) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Revolving Loan Commitment (and the Revolving Loan
Commitment of each RL Lender) shall terminate in its entirety upon the earlier
of (i) the Revolving Loan Maturity Date and (ii) unless the Required Lenders
otherwise agree in writing, the date on which a Change of Control occurs.

 

SECTION 5. Prepayments; Payments; Taxes.

 

5.01 Voluntary Prepayments. (a) The Borrower shall have the right to prepay the
Loans, without premium or penalty, in whole or in part at any time and from time
to time on the following terms and conditions: (i) the Borrower shall give the
Administrative Agent prior to 12:00 Noon (New York time) at the Notice Office
(x) at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) of its intent to prepay Base Rate Loans (or same
day notice in the case of a prepayment of Swingline Loans) and (y) at least
three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of its

 

-62-



--------------------------------------------------------------------------------

intent to prepay Eurodollar Loans, which notice (in each case) shall specify
whether A Term Loans, B Term Loans, Incremental Term Loans under a given
Tranche, Revolving Loans or Swingline Loans shall be prepaid, the amount of such
prepayment and the Types of Loans to be prepaid and, in the case of Eurodollar
Loans, the specific Borrowing or Borrowings pursuant to which such Eurodollar
Loans were made, and which notice the Administrative Agent shall, except in the
case of a prepayment of Swingline Loans, promptly transmit to each of the
Lenders; (ii) (x) each partial prepayment of Term Loans pursuant to this Section
5.01(a) shall be in an aggregate principal amount of at least $5,000,000 (or
such lesser amount as is acceptable to the Administrative Agent), (y) each
partial prepayment of Revolving Loans pursuant to this Section 5.01(a) shall be
in an aggregate principal amount of at least $1,000,000 (or such lesser amount
as is acceptable to the Administrative Agent) and (z) each partial prepayment of
Swingline Loans pursuant to this Section 5.01(a) shall be in an aggregate
principal amount of at least $300,000 (or such lesser amount as is acceptable to
the Administrative Agent), provided that if any partial prepayment of Eurodollar
Loans made pursuant to any Borrowing shall reduce the outstanding principal
amount of Eurodollar Loans made pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount applicable thereto, then such Borrowing may
not be continued as a Borrowing of Eurodollar Loans (and same shall
automatically be converted into a Borrowing of Base Rate Loans) and any election
of an Interest Period with respect thereto given by the Borrower shall have no
force or effect; (iii) each prepayment pursuant to this Section 5.01(a) in
respect of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans, provided that at the Borrower’s election in connection with
any prepayment of Revolving Loans pursuant to this Section 5.01(a), such
prepayment shall not, so long as no Default or Event of Default then exists, be
applied to any Revolving Loan of a Defaulting Lender; (iv) each voluntary
prepayment in respect of any Tranche of Term Loans made pursuant to this Section
5.01(a) shall be allocated among each of the outstanding Tranches of Term Loans
on a pro rata basis, with each Tranche of Term Loans to be allocated its Term
Loan Percentage of the amount of such prepayment, provided, however, on or prior
to December 5 2005, the Borrower may, at its option, direct that any voluntary
prepayment of Term Loans pursuant to this Section 5.01(a) be applied (in which
case it shall be applied) (1) first, solely to outstanding B Term Loans, so long
as (I) no Default or Event of Default then exists or would result therefrom,
(II) immediately after giving effect to such prepayment either (x) the aggregate
principal amount of all B Term Loans that would be outstanding will be at least
$100,000,000 or (y) all outstanding B Term Loans shall have been paid in full
and (III) immediately after giving effect to such prepayment, the Total
Unutilized Revolving Loan Commitment shall be at least $50,000,000, and (2)
second, to the extent that no B Term Loans would remain outstanding after giving
effect to any prepayment pursuant to preceding sub-clause (1), as otherwise
provided above in this clause (iv) without regard to this proviso; and (v) each
voluntary prepayment of any Tranche of Term Loans pursuant to this Section
5.01(a) shall be applied to reduce the then remaining Scheduled Term Loan
Repayments of such Tranche of Term Loans on a pro rata basis (based upon the
then remaining principal amount of each such Scheduled Term Loan Repayment of
the respective Tranche after giving effect to all prior reductions thereto),
provided, however, the Borrower may, at its option, direct that any voluntary
prepayment of any Tranche of Term Loans pursuant to this Section 5.01(a) be
applied (in which case it shall be applied) (I) first, to reduce in direct order
of maturity the Scheduled Term Loan Repayments of such Tranche of Term Loans
which are due and payable within 12 months from the date of such prepayment, and
(2) second, to the extent in excess of the amounts required to be applied in
respect of such

 

-63-



--------------------------------------------------------------------------------

Tranche of Term Loans pursuant to preceding sub-clause (1), as otherwise
provided above in this clause (v) with respect to such Tranche without regard to
this proviso.

 

(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrower may, upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), repay all
Loans of such Lender (including all amounts, if any, owing pursuant to Section
2.11), together with accrued and unpaid interest, Fees and all other amounts
then owing to such Lender (or owing to such Lender with respect to each Tranche
which gave rise to the need to obtain such Lender’s individual consent) in
accordance with, and subject to the requirements of, said Section 13.12(b), so
long as (A) in the case of the repayment of Revolving Loans of any Lender
pursuant to this clause (b), (x) the Revolving Loan Commitment of such Lender is
terminated concurrently with such repayment pursuant to Section 4.02(b) (at
which time Schedule I shall be deemed modified to reflect the changed Revolving
Loan Commitments) and (y) such Lender’s RL Percentage of all outstanding Letters
of Credit is cash collateralized in a manner satisfactory to the Administrative
Agent and the respective Issuing Lenders and (B) the consents, if any, required
by Section 13.12(b) in connection with the repayment pursuant to this clause (b)
shall have been obtained. Each prepayment of any Tranche of Term Loans pursuant
to this Section 5.01(b) shall be applied to reduce the then remaining Scheduled
Term Loan Repayments of such Tranche of Term Loans on a pro rata basis (based
upon the then remaining principal amount of each such Scheduled Term Loan
Repayment of such Tranche after giving effect to all prior reductions thereto).

 

5.02 Mandatory Repayments. (a) On any day on which the sum of (I) the aggregate
outstanding principal amount of all Revolving Loans (after giving effect to all
other repayments thereof on such date), (II) the aggregate outstanding principal
amount of all Swingline Loans (after giving effect to all other repayments
thereof on such date) and (III) the aggregate amount of all Letter of Credit
Outstandings exceeds the Total Revolving Loan Commitment at such time, the
Borrower shall prepay on such day the principal of Swingline Loans and, after
all Swingline Loans have been repaid in full or if no Swingline Loans are
outstanding, Revolving Loans in an amount equal to such excess. If, after giving
effect to the prepayment of all outstanding Swingline Loans and Revolving Loans,
the aggregate amount of the Letter of Credit Outstandings exceeds the Total
Revolving Loan Commitment at such time, the Borrower shall pay to the
Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to the amount of such excess (up to a maximum amount
equal to the Letter of Credit Outstandings at such time), such cash and/or Cash
Equivalents to be held as security for all Obligations of the Borrower to the
Issuing Lenders and the Lenders hereunder in a cash collateral account to be
established by the Administrative Agent.

 

-64-



--------------------------------------------------------------------------------

(b) (i) In addition to any other mandatory repayments pursuant to this Section
5.02, on each date set forth below (each, a “Scheduled A Term Loan Repayment
Date”), the Borrower shall be required to repay that principal amount of A Term
Loans, to the extent then outstanding, as is set forth opposite each such date
below (each such repayment, as the same may be (x) reduced as provided in
Section 5.01(a), 5.01(b) or 5.02(h) or (y) increased as provided in Section
2.14(c), a “Scheduled A Term Loan Repayment”):

 

Scheduled A Term Loan Repayment Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

The last Business Day of the Borrower’s fiscal quarter ending closest to
September 30, 2006

   $ 10,000,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
December 31, 2006

   $ 10,000,000

The last Business Day of the Borrower’s fiscal quarter ending closest to March
31, 2007

   $ 10,000,000

The last Business Day of the Borrower’s fiscal quarter ending closest to June
30, 2007

   $ 10,000,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
September 30, 2007

   $ 10,000,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
December 31, 2007

   $ 10,000,000

The last Business Day of the Borrower’s fiscal quarter ending closest to March
31, 2008

   $ 10,000,000

The last Business Day of the Borrower’s fiscal quarter ending closest to June
30, 2008

   $ 10,000,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
September 30, 2008

   $ 30,000,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
December 31, 2008

   $ 30,000,000

The last Business Day of the Borrower’s fiscal quarter ending closest to March
31, 2009

   $ 30,000,000

The last Business Day of the Borrower’s fiscal quarter ending closest to June
30, 2009

   $ 30,000,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
September 30, 2009

   $ 30,000,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
December 31, 2009

   $ 30,000,000

The last Business Day of the Borrower’s fiscal quarter ending closest to March
31, 2010

   $ 30,000,000

 

-65-



--------------------------------------------------------------------------------

Scheduled A Term Loan Repayment Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

The last Business Day of the Borrower’s fiscal quarter ending closest to June
30, 2010

   $30,000,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
September 30, 2010

   $50,000,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
December 31, 2010

   $50,000,000

The last Business Day of the Borrower’s fiscal quarter ending closest to March
31, 2011

   $50,000,000

The last Business Day of the Borrower’s fiscal quarter ending closest to June
30, 2011

   $50,000,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
September 30, 2011

   $70,000,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
December 31, 2011

   $70,000,000

The last Business Day of the Borrower’s fiscal quarter ending closest to March
31, 2012

   $70,000,000

A Term Loan Maturity Date

   $70,000,000

 

(ii) In addition to any other mandatory repayments pursuant to this Section
5.02, on each date set forth below (each, a “Scheduled B Term Loan Repayment
Date”), the Borrower shall be required to repay that principal amount of B Term
Loans, to the extent then outstanding, as is set forth opposite each such date
below (each such repayment, as the same may be (x) reduced as provided in
Section 5.01(a), 5.01(b) or 5.02(h) or (y) increased as provided in Section
2.14(c), a “Scheduled B Term Loan Repayment”):

 

Scheduled B Term Loan Repayment Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

The last Business Day of the Borrower’s fiscal quarter ending closest to
September 30, 2005

   $ 750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
December 31, 2005

   $ 750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to March
31, 2006

   $ 750,000

 

-66-



--------------------------------------------------------------------------------

Scheduled B Term Loan Repayment Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

The last Business Day of the Borrower’s fiscal quarter ending closest to June
30, 2006

   $750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
September 30, 2006

   $750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
December 31, 2006

   $750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to March
31, 2007

   $750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to June
30, 2007

   $750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
September 30, 2007

   $750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
December 31, 2007

   $750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to March
31, 2008

   $750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to June
30, 2008

   $750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
September 30, 2008

   $750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
December 31, 2008

   $750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to March
31, 2009

   $750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to June
30, 2009

   $750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
September 30, 2009

   $750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
December 31, 2009

   $750,000

 

-67-



--------------------------------------------------------------------------------

Scheduled B Term Loan Repayment Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

The last Business Day of the Borrower’s fiscal quarter ending closest to March
31, 2010

   $ 750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to June
30, 2010

   $ 750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
September 30, 2010

   $ 750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
December 31, 2010

   $ 750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to March
31, 2011

   $ 750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to June
30, 2011

   $ 750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
September 30, 2011

   $ 750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
December 31, 2011

   $ 750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to March
31, 2012

   $ 750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to June
30, 2012

   $ 750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
September 30, 2012

   $ 69,750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to
December 31, 2012

   $ 69,750,000

The last Business Day of the Borrower’s fiscal quarter ending closest to March
31, 2013

   $ 69,750,000

B Term Loan Maturity Date

   $ 69,750,000

 

(iii) In addition to any other mandatory repayments pursuant to this Section
5.02, the Borrower shall be required to make, with respect to each Tranche of
Incremental Term

 

-68-



--------------------------------------------------------------------------------

Loans, to the extent then outstanding, scheduled amortization payments of such
Tranche of Incremental Term Loans on the dates and in the principal amounts set
forth in the respective Incremental Term Loan Commitment Agreement (each such
date, a “Scheduled Incremental Term Loan Repayment Date”, and each such
repayment, as the same may be (x) reduced as provided in Section 5.01(a),
5.01(b) or 5.02(h) or (y) increased as provided in Section 2.14(c), a “Scheduled
Incremental Term Loan Repayment”).

 

(c) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each date on or after the Initial Borrowing Date upon which the Borrower or
any of its Subsidiaries receives any cash proceeds from any capital contribution
or any sale or issuance of its Equity Interests (other than (i) issuances of
Equity Interests to the Borrower or any Subsidiary of the Borrower to the extent
made by any Subsidiary of the Borrower, (ii) any capital contributions to any
Subsidiary of the Borrower to the extent made by the Borrower or any Subsidiary
of the Borrower or (iii) sales or issuances of the Borrower’s common stock to
employees, officers and/or directors of the Borrower or any of its Subsidiaries
(including as a result of the exercise of any options with respect thereto)), an
amount equal to 100% of the first $300,000,000 of Net Cash Proceeds in the
aggregate of such capital contributions or sales or issuances of Equity
Interests shall be applied on such date as a mandatory repayment in accordance
with the requirements of Sections 5.02(h) and (i).

 

(d) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each date on or after the Initial Borrowing Date upon which the Borrower or
any of its Subsidiaries receives any cash proceeds from any issuance or
incurrence by the Borrower or any of its Subsidiaries of Indebtedness for
borrowed money (other than Indebtedness for borrowed money permitted to be
incurred pursuant to Section 10.04 as in effect on the Effective Date), an
amount equal to 100% of the Net Cash Proceeds of the respective issuance or
incurrence of Indebtedness shall be applied on such date as a mandatory
repayment in accordance with the requirements of Sections 5.02(h) and (i).

 

(e) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each date on or after the Initial Borrowing Date upon which the Borrower or
any of its Subsidiaries receives any cash proceeds from any Asset Sale, an
amount equal to 100% of the Net Sale Proceeds therefrom shall be applied on such
date as a mandatory repayment in accordance with the requirements of Sections
5.02(h) and (i); provided, however, such Net Sale Proceeds shall not be required
to be so applied on such date so long as no Default or Event of Default then
exists and such Net Sale Proceeds shall be used to purchase assets (other than
inventory and working capital) used or to be used in the businesses permitted
pursuant to Section 10.13 within 360 days following the date of such Asset Sale,
and provided further, that if all or any portion of such Net Sale Proceeds are
not so reinvested within such 360-day period (or such earlier date, if any, as
the Borrower or the relevant Subsidiary determines not to reinvest the Net Sale
Proceeds from such Asset Sale as set forth above), such remaining portion shall
be applied on the last day of such period (or such earlier date, as the case may
be) as provided above in this Section 5.02(e) without regard to the preceding
proviso.

 

(f) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each Excess Cash Flow Payment Date, an amount equal to the Applicable Excess
Cash Flow Recapture Percentage of the Excess Cash Flow for the related Excess
Cash Flow Payment

 

-69-



--------------------------------------------------------------------------------

Period shall be applied as a mandatory repayment in accordance with the
requirements of Sections 5.02(h) and (i).

 

(g) In addition to any other mandatory repayments pursuant to this Section 5.02,
within 10 days following each date on or after the Initial Borrowing Date and
prior to the Security Release Date upon which the Borrower or any of its
Subsidiaries receives any cash proceeds from any Recovery Event (other than
Recovery Events where the Net Cash Proceeds therefrom do not exceed $500,000),
an amount equal to 100% of the Net Cash Proceeds from such Recovery Event shall
be applied within such 10 day period as a mandatory repayment in accordance with
the requirements of Sections 5.02(h) and (i); provided, however, that so long as
no Default or Event of Default then exists, such Net Cash Proceeds shall not be
required to be so applied within such 10 day period to the extent that such Net
Cash Proceeds shall be used to replace or restore any properties or assets in
respect of which such Net Cash Proceeds were paid within 360 days following the
date of the receipt of such Net Cash Proceeds, and provided further, that (x) so
long as no Default or Event of Default then exists and to the extent that the
amount of such Net Cash Proceeds equals or exceeds $25,000,000, the amount of
such Net Cash Proceeds, together with other cash available to the Borrower and
its Subsidiaries and permitted to be spent by them on Capital Expenditures
during the relevant period, equals at least 100% of the cost of replacement or
restoration of the properties or assets in respect of which such Net Cash
Proceeds were paid as determined by the Borrower and as supported by such
information as the Administrative Agent may reasonably request, then the entire
amount of the Net Cash Proceeds from such Recovery Event (and not just the
portion thereof in excess of $25,000,000) shall be deposited with the
Administrative Agent pursuant to a cash collateral arrangement reasonably
satisfactory to the Administrative Agent whereby such proceeds shall be
disbursed to the Borrower from time to time as needed to pay or reimburse the
Borrower or such Subsidiary for the actual costs incurred by it in connection
with the replacement or restoration of the respective properties or assets
(pursuant to such certification requirements as may be reasonably established by
the Administrative Agent), although at any time while an Event of Default has
occurred and is continuing, the Required Lenders may direct the Administrative
Agent (in which case the Administrative Agent shall, and is hereby authorized by
the Borrower to, follow said directions) to apply any or all proceeds then on
deposit in such collateral account in accordance with the requirements of
Sections 5.02(h) and (i) and (y) if all or any portion of such Net Cash Proceeds
not required to be so applied pursuant to the preceding proviso are not so used
within 360 days after the date of the receipt of such Net Cash Proceeds (or such
earlier date, if any, as the Borrower or the relevant Subsidiary determines not
to reinvest the Net Cash Proceeds relating to such Recovery Event as set forth
above), such remaining portion shall be applied on the last day of such period
(or such earlier date, as the case may be) as provided above in this Section
5.02(g) without regard to the preceding proviso.

 

(h) (I) Each amount required to be applied pursuant to Sections 5.02(d), (e),
(f) and (g) in accordance with this Section 5.02(h) shall be applied to repay
principal of outstanding Term Loans and shall be allocated among each Tranche of
outstanding Term Loans on a pro rata basis, with each Tranche of Term Loans to
be allocated its Term Loan Percentage of the amount of the respective repayment.

 

(II) Each amount required to be applied pursuant to Section 5.02(c) in
accordance with this Section 5.02(h) shall be applied (i) first, to repay
principal of outstanding B

 

-70-



--------------------------------------------------------------------------------

Term Loans and (ii) second, to the extent in excess of the amounts required to
be applied pursuant to preceding sub-clause (i), to repay principal of the other
outstanding Tranches of Term Loans on a pro rata basis, with each such Tranche
of Term Loans to be allocated its Term Loan Percentage of the amount of the
respective repayment.

 

(III) The amount of each principal repayment of each Tranche of Term Loans
pursuant to this Section 5.02(h) shall be applied to reduce the then remaining
Scheduled Term Loan Repayments of such Tranche of Term Loans on a pro rata basis
(based upon the then remaining principal amount of each such Scheduled Term Loan
Repayment of the respective Tranche after giving effect to all prior reductions
thereto), provided, however, (x) the Borrower may, at its option, direct that
any such mandatory repayment of any Tranche of Term Loans pursuant to this
Section 5.02(h) be applied (in which case it shall be applied) (i) first, to
reduce in direct order of maturity the Scheduled Term Loan Repayments of such
Tranche of Term Loans which are due and payable within 12 months from the date
of such repayment, and (ii) second, to the extent in excess of the amounts
required to be applied in respect of such Tranche of Term Loans pursuant to
preceding sub-clause (i), as otherwise provided above in this clause (III) with
respect to such Tranche without regard to this proviso, and (y) any mandatory
repayment pursuant to this Section 5.02(h) at a time when an Event of Default
exists shall be applied to reduce the then remaining Scheduled Term Loan
Repayments of each Tranche of Term Loans in inverse order of maturity.

 

(i) With respect to each repayment of Loans required by this Section 5.02, the
Borrower may designate the Types of Loans of the respective Tranche which are to
be repaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings of the respective Tranche pursuant to which such Eurodollar Loans
were made, provided that: (i) repayments of Eurodollar Loans pursuant to this
Section 5.02 may only be made on the last day of an Interest Period applicable
thereto unless all Eurodollar Loans of the respective Tranche with Interest
Periods ending on such date of required repayment and all Base Rate Loans of the
respective Tranche have been paid in full; (ii) if any repayment of Eurodollar
Loans made pursuant to a single Borrowing shall reduce the outstanding
Eurodollar Loans made pursuant to such Borrowing to an amount less than the
Minimum Borrowing Amount applicable thereto, such Borrowing shall be
automatically converted into a Borrowing of Base Rate Loans; and (iii) each
repayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans. In the absence of a designation by the Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion.

 

(j) In addition to any other mandatory repayments pursuant to this Section 5.02,
(i) all then outstanding Swingline Loans shall be repaid in full on the
Swingline Expiry Date, (ii) all other then outstanding Loans shall be repaid in
full on the respective Maturity Date for such Tranche of Loans and (iii) unless
the Required Lenders otherwise agree in writing, all then outstanding Loans
shall be repaid in full on the date on which a Change of Control occurs.

 

(k) Notwithstanding anything to the contrary contained above in this Section
5.02, with respect to each mandatory repayment of outstanding B Term Loans
required pursuant to Section 5.02(c), (d), (e) or (g) on or before December 5
2005 (each a “Waivable Repayment”), the Administrative Agent and the Syndication
Agent (acting in concert) shall have the right, so long as (i) the Syndication
Date with respect to the outstanding B Term Loans has not theretofore

 

-71-



--------------------------------------------------------------------------------

occurred, (ii) A Term Loans are then outstanding and (iii) the aggregate
principal amount of B Term Loans that would be outstanding immediately after
giving effect to any such repayment would be less than $100,000,000, to waive
(on behalf of (and with notice to) each of the Lenders holding outstanding B
Term Loans) all or any portion of each such Lenders’ Term Loan Percentage of the
amount of each such Waivable Repayment (in each case so long as each such Lender
is treated in the same manner). To the extent that the Administrative Agent and
the Syndication Agent exercise their right under this Section 5.02(k) with
respect to all or any portion of a Waivable Repayment, the amount of such
Waivable Repayment so waived instead shall be applied to the other outstanding
Tranches of Term Loans on a pro rata basis in accordance with Section 5.02(h)(I)
(but determined without regard to any outstanding B Term Loans).

 

5.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 12:00 Noon (New York time) on the date when due and shall
be made in Dollars in immediately available funds at the Payment Office.
Whenever any payment to be made hereunder or under any Note shall be stated to
be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable at the applicable rate during such
extension.

 

5.04 Net Payments. (a) All payments made by the Borrower hereunder and under any
Note will be made without setoff, counterclaim or other defense. Except as
provided in Section 5.04(b), all such payments will be made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding,
except as provided in the second succeeding sentence, any tax imposed on or
measured by the net income or net profits of a Lender pursuant to the laws of
the jurisdiction in which it is organized or the jurisdiction in which the
principal office or applicable lending office of such Lender is located or any
subdivision thereof or therein) and all interest, penalties or similar
liabilities with respect to such non-excluded taxes, levies, imposts, duties,
fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the Borrower
agrees to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Agreement or
under any Note, after withholding or deduction for or on account of any Taxes,
will not be less than the amount provided for herein or in such Note. If any
amounts are payable in respect of Taxes pursuant to the preceding sentence, the
Borrower agrees to reimburse each Lender, upon the written request of such
Lender, for taxes imposed on or measured by the net income or net profits of
such Lender pursuant to the laws of the jurisdiction in which such Lender is
organized or in which the principal office or applicable lending office of such
Lender is located or under the laws of any political subdivision or taxing
authority of any such jurisdiction in which such Lender is organized or in which
the principal office or applicable lending office of such Lender is located and
for any withholding of taxes as such Lender shall determine are payable by, or
withheld from, such Lender, in respect of such amounts so paid to or on behalf
of such Lender pursuant to the preceding sentence and in respect of any amounts
paid to or on behalf of such Lender

 

-72-



--------------------------------------------------------------------------------

pursuant to this sentence. The Borrower will furnish to the Administrative Agent
within 45 days after the date the payment of any Taxes is due pursuant to
applicable law certified copies of tax receipts evidencing such payment by such
Borrower. The Borrower agrees to indemnify and hold harmless each Lender, and
reimburse such Lender upon its written request, for the amount of any Taxes so
levied or imposed and paid by such Lender (other than for any interest or
penalties directly attributable to any failure of a Lender to file any returns
or pay any Taxes directly attributable to this Agreement, to the extent such
Lender was legally required to file such returns and/or pay such Taxes and was
reasonably informed by the Borrower about such requirements and had all
information necessary to file such returns and/or pay such Taxes).

 

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes agrees to
deliver to the Borrower and the Administrative Agent on or prior to the
Effective Date or, in the case of a Lender that is an assignee, transferee or
acquiror of an interest under this Agreement pursuant to Section 2.13, 2.14,
2.15 or 13.04(b) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment, transfer or acquisition), on the date of
such assignment, transfer or acquisition to or by such Lender, (i) two accurate
and complete original signed copies of Internal Revenue Service Form W-8ECI or
Form W-8BEN (with respect to a complete exemption under an income tax treaty)
(or successor forms) certifying to such Lender’s entitlement as of such date to
a complete exemption from United States withholding tax with respect to payments
to be made under this Agreement and under any Note, or (ii) if the Lender is not
a “bank” within the meaning of Section 881(c)(3)(A) of the Code and cannot
deliver either Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect
to a complete exemption under an income tax treaty) (or any successor forms)
pursuant to clause (i) above, (x) a certificate substantially in the form of
Exhibit D (any such certificate, a “Section 5.04(b)(ii) Certificate”) and (y)
two accurate and complete original signed copies of Internal Revenue Service
Form W-8BEN (with respect to the portfolio interest exemption) (or successor
form) certifying to such Lender’s entitlement as of such date to a complete
exemption from United States withholding tax with respect to payments of
interest to be made under this Agreement and under any Note. In addition, each
Lender agrees that from time to time after the Effective Date, when a lapse in
time or change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, such Lender will deliver to the Borrower and
the Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect to the benefits
of any income tax treaty), or Form W-8BEN (with respect to the portfolio
interest exemption) and a Section 5.04(b)(ii) Certificate, as the case may be,
and such other forms as may be required in order to confirm or establish the
entitlement of such Lender to a continued exemption from or reduction in United
States withholding tax with respect to payments under this Agreement and any
Note, or such Lender shall immediately notify the Borrower and the
Administrative Agent of its inability to deliver any such Form or Certificate,
in which case such Lender shall not be required to deliver any such Form or
Certificate pursuant to this Section 5.04(b). Notwithstanding anything to the
contrary contained in Section 5.04(a), but subject to Section 13.04(b) and the
immediately succeeding sentence, (x) the Borrower shall be entitled, to the
extent it is required to do so by law, to deduct or withhold income or similar
taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, Fees or other amounts payable
hereunder for the account of any Lender which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. Federal income
tax purposes to the extent that such

 

-73-



--------------------------------------------------------------------------------

Lender has not provided to the Borrower U.S. Internal Revenue Service Forms that
establish a complete exemption from such deduction or withholding and (y) the
Borrower shall not be obligated pursuant to Section 5.04(a) to gross-up payments
to be made to a Lender in respect of income or similar taxes imposed by the
United States if (I) such Lender has not provided to the Borrower the Internal
Revenue Service Forms required to be provided to the Borrower pursuant to this
Section 5.04(b) or (II) in the case of a payment, other than interest, to a
Lender described in clause (ii) above, to the extent that such forms do not
establish a complete exemption from withholding of such taxes. Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 5.04 and except as set forth in Section 13.04(b), the Borrower
agrees to pay any additional amounts and to indemnify each Lender in the manner
set forth in Section 5.04(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any amounts deducted or
withheld by it as described in the immediately preceding sentence as a result of
any changes that are effective after the Effective Date in any applicable law,
treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, relating to the deducting or withholding of such Taxes.

 

SECTION 6. Conditions Precedent to Credit Events on the Initial Borrowing Date.

 

The obligation of each Lender to make Loans, and the obligation of each Issuing
Lender to issue Letters of Credit, on the Initial Borrowing Date, is subject at
the time of the making of such Loans or the issuance of such Letters of Credit
to the satisfaction of the following conditions:

 

6.01 Effective Date; Notes. On or prior to the Initial Borrowing Date, (i) the
Effective Date shall have occurred as provided in Section 13.10 and (ii) there
shall have been delivered to the Administrative Agent for the account of each of
the Lenders that has requested same the appropriate A Term Note, B Term Note
and/or Revolving Note executed by the Borrower and, if requested by the
Swingline Lender, the Swingline Note executed by the Borrower, in each case in
the amount, maturity and as otherwise provided herein.

 

6.02 Officer’s Certificate. On the Initial Borrowing Date, the Administrative
Agent shall have received a certificate, dated the Initial Borrowing Date and
signed on behalf of the Borrower by the chairman of the board, the chief
executive officer, the president or any vice president of the Borrower,
certifying on behalf of the Borrower that all of the conditions in Sections 6.06
through 6.09, inclusive, and 7.01 have been satisfied on such date.

 

6.03 Opinions of Counsel. On the Initial Borrowing Date, the Administrative
Agent shall have received (i) from Lane & Waterman LLP, special counsel to the
Credit Parties, an opinion addressed to the Administrative Agent, the Collateral
Agent and each of the Lenders and dated the Initial Borrowing Date covering the
matters set forth in Exhibit E-1 and such other matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request, (ii) from Gardner Carton & Douglas LLP, special counsel to the Credit
Parties, an opinion addressed to the Administrative Agent, the Collateral Agent
and each of the Lenders and dated the Initial Borrowing Date covering the
matters set forth in Exhibit E-2 and such matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request, (iii)
reliance letters addressed to the Administrative Agent, the Collateral Agent and
the

 

-74-



--------------------------------------------------------------------------------

Lenders dated the Initial Borrowing Date with respect to all legal opinions
delivered in connection with the Acquisition (if any), which reliance letters
(and related legal opinions) shall be in form and substance reasonably
satisfactory to the Agents, and (iv) from local counsel in each state in which a
Subsidiary Guarantor (other than Target Marketing Systems, Inc. and K. Falls
Basin Publishing, Inc., but only to the extent that such entities are
non-operating entities and have no material assets or liabilities) is organized,
an opinion in form and substance reasonably satisfactory to the Agents addressed
to the Administrative Agent, the Collateral Agent and each of the Lenders, dated
the Initial Borrowing Date and covering such matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request.

 

6.04 Company Documents; Proceedings; etc. (a) On the Initial Borrowing Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Initial Borrowing Date, signed by the chairman of the board, the chief
executive officer, the president or any vice president of such Credit Party, and
attested to by the secretary or any assistant secretary of such Credit Party, in
the form of Exhibit F with appropriate insertions, together with copies of the
certificate or articles of incorporation and by-laws (or other equivalent
organizational documents), as applicable, of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and each of
the foregoing shall be in form and substance reasonably acceptable to the
Administrative Agent.

 

(b) On the Initial Borrowing Date, all Company and legal proceedings and all
instruments and agreements in connection with the transactions contemplated by
this Agreement and the other Documents shall be reasonably satisfactory in form
and substance to the Agents, and the Administrative Agent shall have received
all information and copies of all documents and papers, including records of
Company proceedings, governmental approvals, good standing certificates and
bring-down telegrams or facsimiles, if any, which the Administrative Agent
reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by proper Company or governmental authorities.

 

6.05 Shareholders’ Agreements; Tax Sharing Agreements; Existing Indebtedness
Agreements. On or prior to the Initial Borrowing Date, there shall have been
delivered to the Administrative Agent true and correct copies of the following
documents, certified as such by an Authorized Officer of the Borrower:

 

(i) all agreements entered into by the Borrower or any of its Subsidiaries
governing the terms and relative rights of its Equity Interests and any
agreements entered into by its shareholders relating to any such entity with
respect to its Equity Interests (collectively, the “Shareholders’ Agreements”);

 

(ii) all tax sharing, tax allocation and other similar agreements entered into
by the Borrower or any of its Subsidiaries (collectively, the “Tax Sharing
Agreements”); and

 

(iii) all agreements evidencing or relating to Indebtedness of the Borrower or
any of its Subsidiaries which is to remain outstanding after giving effect to
the Transaction (the “Existing Indebtedness Agreements”), although the Borrower
shall not be required to deliver a copy of any Existing Indebtedness Agreement
to the extent that

 

-75-



--------------------------------------------------------------------------------

same relates to an item of Indebtedness (including unused commitments in respect
thereof) of less than $5,000,000.

 

6.06 Consummation of Acquisition; etc. On the Initial Borrowing Date, the
Acquisition shall have been consummated in accordance with the terms and
conditions of the Acquisition Documents and all applicable laws. On the Initial
Borrowing Date, (x) the Administrative Agent shall have received true and
correct copies of all Acquisition Documents and all of the terms and conditions
thereof shall be in form and substance reasonably satisfactory to the Agents and
the Required Lenders and (y) all such Acquisition Documents shall be in full
force and effect. All conditions precedent to the consummation of the
Acquisition (other than immaterial conditions), as set forth in the Acquisition
Documents, shall have been satisfied, and not waived unless consented to by the
Agents and the Required Lenders, to the reasonable satisfaction of the Agents
and the Required Lenders.

 

6.07 Consummation of the Refinancing. (a) On the Initial Borrowing Date, the
Borrower shall have (x) repaid in full not less than $77,000,000 in aggregate
principal of outstanding Existing Lee Senior Notes pursuant to, and in
accordance with the requirements of, the Existing Lee Senior Notes Documents and
(y) delivered to the holders of any Existing Lee Senior Notes that remain
outstanding after the Initial Borrowing Date a notice of repayment or redemption
for all such remaining Existing Lee Senior Notes pursuant to, and in accordance
with the requirements of, the Existing Lee Senior Notes Documents (which notice
of repayment or redemption shall require all such remaining Existing Lee Senior
Notes to become due and payable on or before the 45th day following the Initial
Borrowing Date).

 

(b) On the Initial Borrowing Date all loans, interest and other amounts owing
pursuant to the Existing Credit Agreement shall have been repaid in full and all
letters of credit issued thereunder shall have been terminated and the Existing
Credit Agreement and all guarantees and security documents (if any) with respect
thereto shall have been terminated and be of no further force and effect.

 

(c) On the Initial Borrowing Date, the Borrower, Pulitzer and their respective
Subsidiaries shall have an aggregate amount of existing Unrestricted cash on
hand which, when added to the aggregate principal amount of Term Loans incurred
on the Initial Borrowing Date and the aggregate principal amount of Revolving
Loans permitted to be incurred on the Initial Borrowing Date shall be sufficient
to make all cash payments required to be made in connection with the
Transaction. The Total Unutilized Revolving Loan Commitment on the Initial
Borrowing Date shall be at least $50,000,000 after all cash payments required to
be made on such date in connection with the Transaction.

 

(d) On the Initial Borrowing Date, the Administrative Agent shall have received
evidence in form, scope and substance reasonably satisfactory to it that the
matters set forth in this Section 6.07 have been satisfied on the Initial
Borrowing Date.

 

6.08 Adverse Change, Approvals. (a) Since December 28, 2003, other than as, and
to the extent, expressly disclosed in filings of Pulitzer made with the SEC
prior to January 29, 2005, nothing shall have occurred (and neither any Agent
nor the Required Lenders shall have become aware of any facts or conditions not
previously known) which any Agent or the

 

-76-



--------------------------------------------------------------------------------

Required Lenders shall reasonably determine has had, or could reasonably be
expected to have, a Material Adverse Effect.

 

(b) On or prior to the Initial Borrowing Date, all necessary governmental
(domestic and foreign) and material third party approvals and/or consents in
connection with the Transaction, the other transactions contemplated hereby and
the granting of Liens under the Pledge Agreement shall have been obtained and
remain in effect, and all applicable waiting periods with respect thereto shall
have expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the
consummation of the Transaction or the other transactions contemplated by the
Documents or otherwise referred to herein or therein. On the Initial Borrowing
Date, there shall not exist any judgment, order, injunction or other restraint
issued or filed or a hearing seeking injunctive relief or other restraint
pending or notified prohibiting or imposing materially adverse conditions upon
the Transaction or the other transactions contemplated by the Documents or
otherwise referred to herein or therein.

 

6.09 Litigation. On the Initial Borrowing Date, there shall be no actions, suits
or proceedings pending or threatened with respect to the Transaction, this
Agreement, any other Document or otherwise which any Agent or the Required
Lenders shall reasonably determine has had, or could reasonably be expected to
have, a Material Adverse Effect.

 

6.10 Subsidiaries Guaranty; Intercompany Subordination Agreement. (a) On the
Initial Borrowing Date, each Subsidiary Guarantor shall have duly authorized,
executed and delivered the Subsidiaries Guaranty in the form of Exhibit G (as
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof, the “Subsidiaries Guaranty”), and the Subsidiaries Guaranty
shall be in full force and effect.

 

(b) On the Initial Borrowing Date, each Credit Party and each other Subsidiary
of the Borrower which is an obligee with respect to any Intercompany Debt shall
have duly authorized, executed and delivered the Intercompany Subordination
Agreement in the form of Exhibit H (as amended, modified, restated and/or
supplemented from time to time in accordance with the terms hereof and thereof,
the “Intercompany Subordination Agreement”), and the Intercompany Subordination
Agreement shall be in full force and effect.

 

6.11 Pledge Agreement. On the Initial Borrowing Date, each Credit Party shall
have duly authorized, executed and delivered the Pledge Agreement in the form of
Exhibit I (as amended, modified, restated and/or supplemented from time to time
in accordance with the terms hereof and thereof, the “Pledge Agreement”) and
shall have delivered to the Collateral Agent, as Pledgee thereunder, all of the
Pledge Agreement Collateral, if any, referred to therein and then owned by such
Credit Party, together with executed and undated endorsements for transfer in
the case of Equity Interests constituting certificated Pledge Agreement
Collateral, along with evidence that all other actions necessary or, in the
reasonable opinion of the Collateral Agent, desirable, to perfect the security
interests purported to be created by the Pledge Agreement have been taken and
the Pledge Agreement shall be in full force and effect.

 

6.12 Historical Financial Statements; Pro Forma Financial Statements;
Projections. On or prior to the Initial Borrowing Date, the Administrative Agent
shall have

 

-77-



--------------------------------------------------------------------------------

received true and correct copies of the historical financial statements, the pro
forma financial statements and the Projections referred to in Sections 8.05(a)
and (d), which historical financial statements, pro forma financial statements
and Projections shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.

 

6.13 Solvency Certificate; Insurance Certificates, etc. On the Initial Borrowing
Date, the Administrative Agent shall have received:

 

(i) a solvency certificate from the chief financial officer of the Borrower in
the form of Exhibit J; and

 

(ii) certificates of insurance complying with the requirements of Section 9.03
for the business and properties of the Borrower and its Subsidiaries, in form
and substance reasonably satisfactory to the Administrative Agent.

 

6.14 Pulitzer Operations. During the period from January 29, 2005 through the
Initial Borrowing Date, the Borrower, Pulitzer and their respective Subsidiaries
shall have been operated in the ordinary course of business and shall have not
sold any of their respective material assets other than in the ordinary course
of business and consistent with past practice.

 

6.15 Internal Revenue Service Matters. During the period from January 29, 2005
through the Initial Borrowing Date, the matters described under the heading
“COMMITMENTS AND CONTINGENCIES – Internal Revenue Matters” in Pulitzer’s Form
10-Q filed with the SEC in respect of Pulitzer’s fiscal quarter ended September
26, 2004 shall not have been settled with the Internal Revenue Service other
than on the basis specified in Pulitzer’s disclosure memorandum attached to the
Acquisition Agreement (as in effect on January 29, 2005).

 

6.16 Fees, etc. On the Initial Borrowing Date, the Borrower shall have paid to
each Agent (and/or its relevant Affiliate) and each Lender all costs, fees and
expenses (including, without limitation, legal fees and expenses) and other
compensation contemplated hereby payable to each Agent (and/or its relevant
Affiliate) or such Lender to the extent then due.

 

SECTION 7. Conditions Precedent to All Credit Events.

 

The obligation of each Lender to make Loans (including Loans made on the Initial
Borrowing Date), and the obligation of each Issuing Lender to issue Letters of
Credit (including Letters of Credit issued on the Initial Borrowing Date), is
subject, at the time of each such Credit Event (except as hereinafter
indicated), to the satisfaction of the following conditions:

 

7.01 No Default; Representations and Warranties. At the time of each such Credit
Event and also after giving effect thereto (i) there shall exist no Default or
Event of Default and (ii) all representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the date of such Credit Event (it being understood and agreed that
any representation or warranty which by its terms is made as of a

 

-78-



--------------------------------------------------------------------------------

specified date shall be required to be true and correct in all material respects
only as of such specified date).

 

7.02 Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Loan (other than a Swingline Loan or a Revolving Loan made pursuant to a
Mandatory Borrowing), the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.03(a). Prior to the making of
each Swingline Loan, the Swingline Lender shall have received a Notice of
Borrowing meeting the requirements of Section 2.03(b)(i).

 

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the respective Issuing Lender shall have received a Letter of Credit Request
meeting the requirements of Section 3.03(a).

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to the Administrative Agent and each
of the Lenders that all the conditions specified in Section 6 (with respect to
Credit Events on the Initial Borrowing Date) and in this Section 7 (with respect
to Credit Events on or after the Initial Borrowing Date) and applicable to such
Credit Event are satisfied as of that time. All of the Notes, certificates,
legal opinions and other documents and papers referred to in Section 6 and in
this Section 7, unless otherwise specified, shall be delivered to the
Administrative Agent at the Notice Office for the account of each of the Lenders
and, except for the Notes, in sufficient counterparts or copies for each of the
Lenders and shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.

 

SECTION 8. Representations, Warranties and Agreements.

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans, and issue (or participate in) the Letters of Credit as provided herein,
the Borrower makes the following representations, warranties and agreements, in
each case after giving effect to the Transaction, all of which shall survive the
execution and delivery of this Agreement and the Notes and the making of the
Loans and the issuance of the Letters of Credit, with the occurrence of each
Credit Event on or after the Initial Borrowing Date being deemed to constitute a
representation and warranty that the matters specified in this Section 8 are
true and correct in all material respects on and as of the Initial Borrowing
Date and on the date of each such other Credit Event (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date).

 

8.01 Company Status. Each of the Borrower and each of its Subsidiaries (i) is a
duly organized and validly existing Company in good standing under the laws of
the jurisdiction of its organization, (ii) has the Company power and authority
to own its property and assets and to transact the business in which it is
engaged and presently proposes to engage and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified or
authorized which, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 

-79-



--------------------------------------------------------------------------------

8.02 Power and Authority. Each Credit Party has the Company power and authority
to execute, deliver and perform the terms and provisions of each of the
Documents to which it is party and has taken all necessary Company action to
authorize the execution, delivery and performance by it of each of such
Documents. Each Credit Party has duly executed and delivered each of the
Documents to which it is party, and each of such Documents constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

8.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Documents to which it is a party, nor compliance by it with the
terms and provisions thereof, (i) will contravene any provision of any law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or governmental instrumentality, except, in the case of any Acquisition
Document, for such contraventions that, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, (ii) will
conflict with or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Pledge Agreement) upon any of the property or assets of any Credit Party
or any of its Subsidiaries pursuant to the terms of any material indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, in each case to which any Credit
Party or any of its Subsidiaries is a party or by which it or any its property
or assets is bound or to which it may be subject (including, without limitation,
any such agreements (x) acquired pursuant to the Acquisition, (y) entered into
pursuant to the Transaction or (z) in respect of the Existing Indebtedness), or
(iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of its Subsidiaries.

 

8.04 Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for those that
have otherwise been obtained or made on or prior to the Initial Borrowing Date
and which remain in full force and effect on the Initial Borrowing Date), or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to be obtained or made by, or on behalf of, any Credit
Party to authorize, or is required to be obtained or made by, or on behalf of,
any Credit Party in connection with, (i) the execution, delivery and performance
of any Document or (ii) the legality, validity, binding effect or enforceability
of any such Document.

 

8.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections. (a)(i) The consolidated balance sheets of the Borrower and its
Subsidiaries at September 30, 2004 and March 31, 2005, and the related
consolidated statements of income and cash flows and changes in shareholders’
equity of the Borrower and its Subsidiaries for the Borrower’s fiscal year or
six month period, as the case may be, ended on each such date, in each case
furnished to the Lenders prior to the Effective Date, present fairly in all
material respects the consolidated financial position of the Borrower and its
Subsidiaries at the dates of said financial statements and the consolidated
results of their operations for the periods covered thereby. The consolidated
balance sheets of Pulitzer and its Subsidiaries at December 28, 2003,

 

-80-



--------------------------------------------------------------------------------

December 26, 2004 and March 27, 2005, and the related consolidated statements of
income and cash flows and changes in shareholders’ equity of Pulitzer and its
Subsidiaries for Pulitzer’s fiscal years or three month period, as the case may
be, ended on each such date, in each case furnished to the Lenders prior to the
Effective Date, present fairly in all material respects the consolidated
financial condition of Pulitzer and its Subsidiaries at the dates of said
financial statements and the consolidated results of their operations for the
periods covered thereby. All such financial statements have been prepared in
accordance with GAAP consistently applied except to the extent provided in the
notes to said financial statements and subject, in the case of the unaudited
interim consolidated financial statements of the Borrower and Pulitzer, to
normal year-end audit adjustments (all of which are of a recurring nature and
none of which, individually or in the aggregate, would be material) and the
absence of footnotes.

 

(ii) The unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as of March 31, 2005 (after giving effect to the Transaction and
the financing therefor), and the related unaudited pro forma consolidated
statements of income of the Borrower and its Subsidiaries for the twelve-month
period ended on September 30, 2004 and the six-month period ended on March 31,
2005 (in each case after giving effect to the Transaction and the financing
therefor), copies of which have been furnished to the Lenders prior to the
Effective Date, present fairly in all material respects the pro forma
consolidated financial position of the Borrower and its Subsidiaries as of March
31, 2005 and the pro forma consolidated results of the operations of the
Borrower and its Subsidiaries for the respective periods covered thereby. All of
the foregoing pro forma financial statements have been prepared on a basis
consistent with the historical financial statements of the Borrower set forth in
preceding clause (i).

 

(b) On and as of the Initial Borrowing Date, and after giving effect to the
Transaction and to all Indebtedness (including the Loans) being incurred or
assumed and Liens created by the Credit Parties in connection therewith, (i) the
sum of the assets, at a fair valuation, of the Borrower (on a stand-alone basis)
and of the Borrower and its Subsidiaries (taken as a whole) will exceed its or
their respective debts, (ii) the Borrower (on a stand-alone basis) and the
Borrower and its Subsidiaries (taken as a whole) has or have not incurred and
does or do not intend to incur, and does or do not believe that it or they will
incur, debts beyond its or their respective ability to pay such debts as such
debts mature, and (iii) the Borrower (on a stand-alone basis) and the Borrower
and its Subsidiaries (taken as a whole) will have sufficient capital with which
to conduct its or their respective businesses. For purposes of this Section
8.05(b), “debt” means any liability on a claim, and “claim” means (a) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured, or unsecured or (b) right to an equitable remedy for
breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

(c) Except as fully disclosed in the financial statements delivered pursuant to
Section 8.05(a) and for the Indebtedness incurred under this Agreement, there
were as of the Initial Borrowing Date no liabilities or obligations with respect
to the Borrower or any of its Subsidiaries of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and

 

-81-



--------------------------------------------------------------------------------

whether or not due) which, either individually or in the aggregate, could
reasonably be expected to be material to the Borrower and its Subsidiaries taken
as a whole. As of the Initial Borrowing Date, the Borrower knows of no basis for
the assertion against it or any of its Subsidiaries of any liability or
obligation of any nature whatsoever that is not fully disclosed in the financial
statements delivered pursuant to Section 8.05(a) or referred to in the
immediately preceding sentence which, either individually or in the aggregate,
could reasonably be expected to be material to the Borrower and its Subsidiaries
taken as a whole.

 

(d) The Projections delivered to the Administrative Agent and the Lenders prior
to the Initial Borrowing Date have been prepared in good faith and are based on
reasonable assumptions, and there are no statements or conclusions in the
Projections which are based upon or include information known to the Borrower to
be misleading in any material respect or which fail to take into account
material information known to the Borrower regarding the matters reported
therein. On the Initial Borrowing Date, the Borrower believes that the
Projections are reasonable and attainable, it being recognized by the Lenders,
however, that projections as to future events are not to be viewed as facts and
that the actual results during the period or periods covered by the Projections
may differ from the projected results.

 

(e) After giving effect to the Transaction (but for this purpose assuming that
the Transaction and the related financing had occurred prior to September 30,
2004), since September 30, 2004, nothing has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect.

 

8.06 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened with respect to the Transaction, any
Document or otherwise that has had, or could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

8.07 True and Complete Disclosure. All factual information (taken as a whole)
theretofore furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Documents) for purposes of or in connection with
this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is true and accurate in all material respects on the date as
of which such information is dated or certified and not incomplete by omitting
to state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided, it being understood and agreed that
for purposes of this Section 8.07, such factual information shall not include
the Projections or any pro forma financial information.

 

8.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the Term Loans
will be used by the Borrower to finance the Acquisition and the Refinancing and
to pay fees and expenses incurred in connection with the Transaction.

 

(b) All proceeds of the Revolving Loans and the Swingline Loans will be used for
the working capital and general corporate purposes of the Borrower and its
Subsidiaries; provided that up to, but no more than, $400,000,000 of Revolving
Loans and Swingline Loans in the aggregate may be used for the purposes
described in Section 8.08(a).

 

-82-



--------------------------------------------------------------------------------

(c) All proceeds of Incremental Term Loans will be used by the Borrower (i) to
finance Permitted Acquisitions (and to pay the fees and expenses incurred in
connection therewith) and to refinance any Indebtedness assumed as part of any
such Permitted Acquisitions (and to pay all accrued and unpaid interest thereon,
any prepayment premium associated therewith and the fees and expenses related
thereto) and (ii) for its and its respective Subsidiaries’ general corporate
purposes.

 

(d) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

 

8.09 Tax Returns and Payments. Each of the Borrower and each of its Subsidiaries
has timely filed or caused to be timely filed (in each case giving effect to all
applicable and permitted extensions) with the appropriate taxing authority all
Federal and other material returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by, or with respect to the income, properties or
operations of, the Borrower and/or any of its Subsidiaries. The Returns
accurately reflect in all material respects all liability for taxes of the
Borrower and its Subsidiaries, as applicable, for the periods covered thereby.
Each of the Borrower and each of its Subsidiaries has paid all taxes and
assessments payable by it which have become due, other than those that are
immaterial and those that are being contested in good faith and adequately
disclosed and fully provided for on the financial statements of the Borrower and
its Subsidiaries in accordance with GAAP. There is no material action, suit,
proceeding, investigation, audit or claim now pending or, to the knowledge of
the Borrower, threatened by any authority regarding any material taxes relating
to the Borrower or any of its Subsidiaries. Neither the Borrower nor any of its
Subsidiaries has incurred, nor will any of them incur, any material tax
liability in connection with the Transaction or any other transactions
contemplated hereby (it being understood that the representation contained in
this sentence does not cover any future tax liabilities of the Borrower or any
of its Subsidiaries arising as a result of the operation of their businesses in
the ordinary course of business).

 

8.10 Compliance with ERISA. (a) Schedule IV sets forth each Plan as of the
Initial Borrowing Date. Except as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: each Plan
(and each related trust, insurance contract or fund) is in compliance with its
terms and with all applicable laws, including without limitation ERISA and the
Code; each Plan (and each related trust, if any) which is intended to be
qualified under Section 401(a) of the Code has received a determination letter
from the Internal Revenue Service to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code; no Reportable Event has occurred; no
Plan which is a multiemployer plan (as defined in Section 4001(a)(3) of ERISA)
is insolvent or in reorganization; no Plan has an Unfunded Current Liability; no
Plan which is subject to Section 412 of the Code or Section 302 of ERISA has an
accumulated funding deficiency, within the meaning of such sections of the Code
or ERISA, or has applied for or received a waiver of an accumulated funding
deficiency or an extension of any amortization period, within the meaning of
Section 412 of the Code or Section 303 or 304 of ERISA; all contributions
required to be made with respect to a Plan have been timely made; neither the
Borrower nor any Subsidiary of the Borrower nor any ERISA Affiliate has incurred

 

-83-



--------------------------------------------------------------------------------

any liability (including any indirect, contingent or secondary liability) to or
on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of
the Code or expects to incur any liability under any of the foregoing sections
with respect to any Plan; no condition exists which presents a risk to the
Borrower or any Subsidiary of the Borrower or any ERISA Affiliate of incurring a
liability to or on account of a Plan pursuant to the foregoing provisions of
ERISA and the Code; no proceedings have been instituted to terminate or appoint
a trustee to administer any Plan which is subject to Title IV of ERISA; no
action, suit, proceeding, hearing, audit or investigation with respect to the
administration, operation or the investment of assets of any Plan (other than
routine claims for benefits) is pending, expected or threatened; using actuarial
assumptions and computation methods consistent with Part 1 of subtitle E of
Title IV of ERISA, the aggregate liabilities of the Borrower and its
Subsidiaries and its ERISA Affiliates to all Plans which are multiemployer plans
(as defined in Section 4001(a)(3) of ERISA) in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Plan ended prior to the date of the most recent Credit Event, would not
exceed $10,000,000; each group health plan (as defined in Section 607(1) of
ERISA or Section 4980B(g)(2) of the Code) which covers or has covered employees
or former employees of the Borrower, any Subsidiary of the Borrower, or any
ERISA Affiliate has at all times been operated in compliance with the provisions
of Part 6 of subtitle B of Title I of ERISA and Section 4980B of the Code; each
group health plan (as defined in 45 Code of Federal Regulations Section 160.103)
which covers or has covered employees or former employees of the Borrower, any
Subsidiary of the Borrower, or any ERISA Affiliate has at all times been
operated in compliance with the provisions of the Health Insurance Portability
and Accountability Act of 1996 and the regulations promulgated thereunder; no
lien imposed under the Code or ERISA on the assets of the Borrower or any
Subsidiary of the Borrower or any ERISA Affiliate exists or is likely to arise
on account of any Plan; and the Borrower and its Subsidiaries may cease
contributions to or terminate any employee benefit plan maintained by any of
them without incurring any liability.

 

(b) Except as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect: each Foreign Pension Plan has been
maintained in compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities; all contributions required to be made with respect to a Foreign
Pension Plan have been timely made; neither the Borrower nor any of its
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan; and the present value of the
accrued benefit liabilities (whether or not vested) under each Foreign Pension
Plan, determined as of the end of the Borrower’s most recently ended fiscal year
on the basis of actuarial assumptions, each of which is reasonable, did not
exceed the current value of the assets of such Foreign Pension Plan allocable to
such benefit liabilities.

 

8.11 The Pledge Agreement. At all times prior to the Security Release Date, the
security interests created under the Pledge Agreement in favor of the Collateral
Agent, as Pledgee, for the benefit of the Secured Creditors, constitute first
priority perfected security interests in the Pledge Agreement Collateral
described in the Pledge Agreement, subject to no security interests of any other
Person other than Permitted Liens applicable thereto.

 

-84-



--------------------------------------------------------------------------------

8.12 Properties. Each of the Borrower and each of its Subsidiaries has good and
indefeasible title to all material properties (and to all buildings, fixtures
and improvements located thereon) owned by it, including all material property
reflected in the most recent historical balance sheets referred to in Section
8.05(a) (except as sold or otherwise disposed of since the date of such balance
sheet in the ordinary course of business or as permitted by the terms of this
Agreement), free and clear of all Liens, other than Permitted Liens. Each of the
Borrower and each of its Subsidiaries has a valid and indefeasible leasehold
interest in the material properties leased by it free and clear of all Liens
other than Permitted Liens.

 

8.13 Capitalization. On the Initial Borrowing Date, the authorized capital stock
of the Borrower consists of (x) 120,000,000 shares of common stock, $2.00 par
value per share, and (y) 30,000,000 shares of class B common stock, $2.00 par
value per share. All outstanding shares of the capital stock of the Borrower
have been duly and validly issued, are fully paid and non-assessable and have
been issued free of preemptive rights. The Borrower does not have outstanding
any capital stock or other securities convertible into or exchangeable for its
capital stock or any rights to subscribe for or to purchase, or any options for
the purchase of, or any agreement providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock or any stock appreciation or similar rights, except for (x)
options, warrants and rights to purchase shares of the Borrower’s common stock
which may be issued from time to time and (y) shares of Qualified Preferred
Stock of the Borrower which may be convertible into shares of the Borrower’s
common stock.

 

8.14 Subsidiaries. On and as of the Initial Borrowing Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule V. Schedule V sets
forth, as of the Initial Borrowing Date, (i) the percentage ownership (direct
and indirect) of the Borrower in each class of capital stock or other Equity
Interests of each of its Subsidiaries and also identifies the direct owner
thereof, and (ii) the jurisdiction of organization of each such Subsidiary. All
outstanding shares of Equity Interests of each Subsidiary of the Borrower have
been duly and validly issued, are fully paid and non-assessable and have been
issued free of preemptive rights. No Subsidiary of the Borrower has outstanding
any securities convertible into or exchangeable for its Equity Interests or
outstanding any right to subscribe for or to purchase, or any options or
warrants for the purchase of, or any agreement providing for the issuance
(contingent or otherwise) of or any calls, commitments or claims of any
character relating to, its Equity Interests or any stock appreciation or similar
rights except, in the case of PD LLC, as set forth in the PD LLC Operating
Agreement (as in effect on the Initial Borrowing Date).

 

8.15 Compliance with Statutes, etc. Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such noncompliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

8.16 Investment Company Act. Neither the Borrower nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

-85-



--------------------------------------------------------------------------------

8.17 Public Utility Holdings Company Act. Neither the Borrower nor any of its
Subsidiaries is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company” within the meaning of the Public Utility Holdings Company
Act of 1935, as amended.

 

8.18 Environmental Matters. (a) Each of the Borrower and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws. There are no
pending or, to the knowledge of the Borrower, threatened Environmental Claims
against the Borrower or any of its Subsidiaries or any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries (including any
such claim arising out of the ownership, lease or operation by the Borrower or
any of its Subsidiaries of any Real Property formerly owned, leased or operated
by the Borrower or any of its Subsidiaries but no longer owned, leased or
operated by the Borrower or any of its Subsidiaries). There are no facts,
circumstances, conditions or occurrences with respect to the business or
operations of the Borrower or any of its Subsidiaries, or any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries (including
any Real Property formerly owned, leased or operated by the Borrower or any of
its Subsidiaries but no longer owned, leased or operated by the Borrower or any
of its Subsidiaries) or, to the knowledge of the Borrower, any property
adjoining or adjacent to any such Real Property that could be reasonably
expected (i) to form the basis of an Environmental Claim against the Borrower or
any of its Subsidiaries or any Real Property owned, leased or operated by the
Borrower or any of its Subsidiaries or (ii) to cause any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries to be subject to
any restrictions on the ownership, lease, occupancy or transferability of such
Real Property by the Borrower or any of its Subsidiaries under any applicable
Environmental Law.

 

(b) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries or, to the
knowledge of the Borrower, any property adjoining or adjacent to any Real
Property, where such generation, use, treatment, storage, transportation or
Release has violated or could be reasonably expected to violate any applicable
Environmental Law or give rise to an Environmental Claim.

 

(c) Notwithstanding anything to the contrary in this Section 8.18, the
representations and warranties made in this Section 8.18 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

8.19 Employment and Labor Relations. Neither the Borrower nor any of its
Subsidiaries is engaged in any unfair labor practice that, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect. There is (i) no unfair labor practice complaint pending against the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower,
threatened against any of them, before the National Labor Relations Board, and
no grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, threatened against any of
them, (ii) no strike, labor dispute, slowdown or stoppage

 

-86-



--------------------------------------------------------------------------------

pending against the Borrower or any of its Subsidiaries or, to the knowledge of
the Borrower, threatened against the Borrower or any of its Subsidiaries, (iii)
no union representation question exists with respect to the employees of the
Borrower or any of its Subsidiaries, (iv) no equal employment opportunity
charges or other claims of employment discrimination are pending or, to the
Borrower’s knowledge, threatened against the Borrower or any of its
Subsidiaries, and (v) no wage and hour department investigation has been made of
the Borrower or any of its Subsidiaries, except (with respect to any matter
specified in clauses (i) – (v) above, either individually or in the aggregate)
such as could not reasonably be expected to have a Material Adverse Effect.

 

8.20 Intellectual Property, etc. Each of the Borrower and each of its
Subsidiaries owns or has the right to use all the patents, trademarks, permits,
domain names, service marks, trade names, copyrights, licenses, franchises,
inventions, trade secrets, proprietary information and know-how of any type,
whether or not written (including, but not limited to, rights in computer
programs and databases) and formulas, or rights with respect to the foregoing,
and has obtained assignments of all leases, licenses and other rights of
whatever nature, necessary for the present conduct of its business, without any
known conflict with the rights of others which, or the failure to own or have
which, as the case may be, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

8.21 Indebtedness. Schedule VI sets forth a list of all Indebtedness (including
Contingent Obligations) of the Borrower and its Subsidiaries as of the Initial
Borrowing Date and which is to remain outstanding after giving effect to the
Transaction (excluding the Obligations, the PD LLC Notes and the PD LLC Notes
Guaranty, the “Existing Indebtedness”), in each case showing the aggregate
principal amount thereof and the name of the respective borrower and any Credit
Party or any of its Subsidiaries which directly or indirectly guarantees such
debt.

 

8.22 Insurance. Schedule VII sets forth a listing of all insurance maintained by
the Borrower and its Subsidiaries as of the Initial Borrowing Date, with the
amounts insured (and any deductibles) set forth therein.

 

8.23 Representations and Warranties in Other Documents. All representations and
warranties set forth in the other Documents were true and correct in all
material respects at the time as of which such representations and warranties
were made (or deemed made) and shall be true and correct in all material
respects as of the Initial Borrowing Date as if such representations or
warranties were made on and as of such date (it being understood and agreed that
any such representation or warranty which by its terms is made as of a specified
date shall be true and correct in all material respects as of such specified
date).

 

-87-



--------------------------------------------------------------------------------

SECTION 9. Affirmative Covenants.

 

The Borrower hereby covenants and agrees that on and after the Effective Date
and until the Total Commitment and all Letters of Credit have terminated and the
Loans, Notes and Unpaid Drawings (in each case together with interest thereon),
Fees and all other Obligations (other than indemnities described in Section
13.13 which are not then due and payable) incurred hereunder and thereunder, are
paid in full:

 

9.01 Information Covenants. The Borrower will furnish to each Lender:

 

(a) Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of the
Borrower, (i) the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such quarterly accounting period and the related
consolidated statements of income and cash flows for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly accounting period, in each case setting forth comparative figures
for the corresponding quarterly accounting period in the prior fiscal year and
comparable budgeted figures for such quarterly accounting period as set forth in
the respective budget delivered pursuant to Section 9.01(d), all of which shall
be certified by an Authorized Officer of the Borrower that they fairly present
in all material respects in accordance with GAAP the financial condition of the
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period; provided that to the extent prepared to comply with
SEC requirements and delivered to each Lender within the time requirement set
forth above in this Section 9.01(a), a copy of the SEC Form 10-Qs filed by the
Borrower with the SEC for each such quarterly accounting period shall satisfy
the requirements of this Section 9.01(a) except for any required comparison
against budget as provided above (which comparison will still need to be
delivered to each Lender separately pursuant to this Section 9.01(a)).

 

(b) Annual Financial Statements. Within 90 days after the close of each fiscal
year of the Borrower, (i) the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and stockholders’ equity and statement of cash flows for
such fiscal year setting forth comparative figures for the preceding fiscal year
and audited by Deloitte & Touche LLP or other independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent (which audit shall be without a “going concern” or like
qualification or exception and without any qualification or exception as to
scope of audit), together with a report of such accounting firm stating that in
the course of its regular audit of the financial statements of the Borrower and
its Subsidiaries, which audit was conducted in accordance with generally
accepted auditing standards, such accounting firm obtained no knowledge of any
Default or an Event of Default under Section 10.08 or 10.09 which has occurred
and is continuing or, if in the opinion of such accounting firm such a Default
or an Event of Default has occurred and is continuing, a statement as to the
nature thereof, and (ii) management’s discussion and analysis of the important
operational and financial developments during such fiscal year; provided that to
the extent prepared to comply with SEC requirements and delivered to each Lender
within the time requirement set forth above in this Section 9.01(b), a copy of
the SEC Form 10-Ks filed by the Borrower with the SEC for such fiscal year shall
satisfy the requirements of this Section 9.01(b) except for the opinion of the
accounting firm as to no Default or Event of Default under Section 10.08 or
10.09 (which opinion will still need to be delivered to each Lender separately
pursuant to this Section 9.01(b)).

 

-88-



--------------------------------------------------------------------------------

(c) Management Letters. Promptly after the Borrower’s or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.

 

(d) Budgets. No later than 60 days following the first day of each fiscal year
of the Borrower, a budget in form reasonably satisfactory to the Administrative
Agent (including budgeted statements of income and sources and uses of cash for
the Borrower and its Subsidiaries on a consolidated basis) for each of the four
fiscal quarters of such fiscal year prepared in detail and setting forth, with
appropriate discussion, the principal assumptions upon which such budget is
based.

 

(e) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01(a) and (b), a compliance certificate
from an Authorized Officer of the Borrower in the form of Exhibit K certifying
on behalf of the Borrower that, to such officer’s knowledge after due inquiry,
no Default or Event of Default has occurred and is continuing or, if any Default
or Event of Default has occurred and is continuing, specifying the nature and
extent thereof, which certificate shall (i) set forth in reasonable detail the
calculations required to establish whether the Borrower and its Subsidiaries
were in compliance with the provisions of Sections 5.02(e), 5.02(g), 10.01(x),
10.01(xii), 10.01(xvii), 10.02(iv), 10.03(iii), 10.03(vii), 10.03(viii),
10.03(ix) 10.04(iv), 10.04(vii), 10.04(ix), 10.04(xiii), 10.05(v), 10.05 (viii),
10.05(xvi) and 10.07 through 10.09, inclusive, at the end of such fiscal quarter
or year, as the case may be, (ii) if delivered with the financial statements
required by Section 9.01(b), set forth in reasonable detail the amount of (and
the calculations required to establish the amount of) Excess Cash Flow for the
respective Excess Cash Flow Payment Period, and (iii) if prior to the Security
Release Date, certify that there have been no changes to Annexes A through F of
the Pledge Agreement, in each case since the Initial Borrowing Date or, if
later, since the date of the most recent certificate delivered pursuant to this
Section 9.01(e), or if there have been any such changes, a list in reasonable
detail of such changes (but, in each case with respect to this clause (iii),
only to the extent that such changes are required to be reported to the
Collateral Agent pursuant to the terms of the Pledge Agreement) and whether the
Borrower and the other Credit Parties have otherwise taken all actions required
to be taken by them pursuant to the Pledge Agreement in connections with any
such changes.

 

(f) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within ten Business Days (or five Business Days in the case of
succeeding sub-clause (i)) after any senior or executive officer of the Borrower
or any of its Subsidiaries obtains knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default, (ii)
any litigation or governmental investigation or proceeding pending against the
Borrower or any of its Subsidiaries (x) which, either individually or in the
aggregate, has had, or could reasonably be expected to have, a Material Adverse
Effect or (y) with respect to any Document, or (iii) any other event, change or
circumstance that has had, or could reasonably be expected to have, a Material
Adverse Effect.

 

-89-



--------------------------------------------------------------------------------

(g) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
the Borrower or any of its Subsidiaries shall publicly file with the Securities
and Exchange Commission or any successor thereto (the “SEC”) or deliver to
holders (or any trustee, agent or other representative therefor) of its material
Indebtedness pursuant to the terms of the documentation governing such
Indebtedness.

 

(h) Environmental Matters. Promptly after any senior or executive officer of the
Borrower or any of its Subsidiaries obtains knowledge thereof, notice of one or
more of the following environmental matters to the extent that such
environmental matters, either individually or when aggregated with all other
such environmental matters, could reasonably be expected to have a Material
Adverse Effect:

 

(i) any pending or threatened Environmental Claim against the Borrower or any of
its Subsidiaries or any Real Property owned, leased or operated by the Borrower
or any of its Subsidiaries;

 

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries that (a) results
in noncompliance by the Borrower or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any such
Real Property;

 

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Borrower or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by the Borrower or any of its
Subsidiaries of such Real Property under any Environmental Law; and

 

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency; provided
that in any event the Borrower shall deliver to each Lender all notices received
by the Borrower or any of its Subsidiaries from any government or governmental
agency under, or pursuant to, CERCLA which identify the Borrower or any of its
Subsidiaries as potentially responsible parties for remediation costs or which
otherwise notify the Borrower or any of its Subsidiaries of potential liability
under CERCLA.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.

 

-90-



--------------------------------------------------------------------------------

(j) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Borrower or any of its Subsidiaries
as any Agent or any Lender (through the Administrative Agent) may reasonably
request.

 

9.02 Books, Records and Inspections; Annual Meetings. (a) The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and accounts
in which full, true and correct entries in conformity with GAAP and all
requirements of law shall be made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit officers and designated representatives of any Agent or
any Lender to visit and inspect, under guidance of officers of the Borrower or
such Subsidiary, any of the properties of the Borrower or such Subsidiary, and
to examine the books of account of the Borrower or such Subsidiary and discuss
the affairs, finances and accounts of the Borrower or such Subsidiary with, and
be advised as to the same by, its and their officers and independent
accountants, all upon reasonable prior notice and at such reasonable times and
intervals and to such reasonable extent as any such Agent or any such Lender may
reasonably request; provided, however, so long as no Default or Event of Default
has occurred and is continuing, neither any Agent nor any Lender may exercise
its rights under this Section 9.02(a) more than once per calendar year.

 

(b) At a date to be mutually agreed upon between the Administrative Agent and
the Borrower occurring on or prior to the 120th day after the close of each
fiscal year of the Borrower, the Borrower will, at the request of the
Administrative Agent, hold a meeting with all of the Lenders at which meeting
will be reviewed the financial results of the Borrower and its Subsidiaries for
the previous fiscal year and the budgets presented for the current fiscal year
of the Borrower.

 

9.03 Maintenance of Property; Insurance. (a) The Borrower will, and will cause
each of its Subsidiaries to, (i) keep all material property necessary to the
business of the Borrower and its Subsidiaries in good working order and
condition, ordinary wear and tear excepted and subject to the occurrence of
casualty events, (ii) maintain with financially sound and reputable insurance
companies, insurance (including self-insurance retentions on a basis consistent
with past practice) on all such property and against all such risks as is
consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as the
Borrower and its Subsidiaries, and (iii) furnish to the Administrative Agent,
upon its request therefor, full information as to the insurance carried.

 

(b) If the Borrower or any of its Subsidiaries shall fail to maintain insurance
in accordance with this Section 9.03, the Administrative Agent shall have the
right (but shall be under no obligation) to procure such insurance and the
Borrower agrees to reimburse the Administrative Agent for all reasonable costs
and expenses of procuring such insurance.

 

9.04 Existence; Franchises. The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses, permits, copyrights, trademarks and patents; provided, however, that
nothing in this Section 9.04 shall prevent (i) sales of assets and other
transactions by the Borrower or any of its Subsidiaries in accordance with
Section 10.02 or (ii) the withdrawal by the Borrower or any of its Subsidiaries
of its qualification as a

 

-91-



--------------------------------------------------------------------------------

foreign Company in any jurisdiction if such withdrawal could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

9.05 Compliance with Statutes, etc. (a) The Borrower will, and will cause each
of its Subsidiaries to, comply with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including applicable statutes, regulations, orders and
restrictions relating to (i) environmental standards and controls and (ii)
ERISA), except such noncompliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b) Within five Business Days after the date on which the Borrower is required
by applicable law, statute, rule or regulation (including any applicable
extension of such date), the Borrower will file (or cause to be filed) with the
SEC all reports, financial information and certifications required to be filed
by the Borrower pursuant to any such applicable law, statute, rule or
regulation.

 

9.06 Compliance with Environmental Laws. (a) The Borrower will comply, and will
cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by the Borrower or any of
its Subsidiaries, except such noncompliances as could not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
and will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental
Laws. Neither the Borrower nor any of its Subsidiaries will generate, use,
treat, store, Release or dispose of, or permit the generation, use, treatment,
storage, Release or disposal of Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Borrower or any of its Subsidiaries,
or transport or permit the transportation of Hazardous Materials to or from any
such Real Property, except for Hazardous Materials generated, used, treated,
stored, Released or disposed of at any such Real Properties in compliance in all
material respects with all applicable Environmental Laws.

 

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(h), (ii) at any time that the
Borrower or any of its Subsidiaries are not in compliance with Section 9.06(a)
or (iii) in the event that the Administrative Agent or the Lenders have
exercised any of the remedies pursuant to the last paragraph of Section 11, the
Borrower will (in each case) provide, at the sole expense of the Borrower and at
the request of the Administrative Agent, an environmental site assessment report
concerning any Real Property owned, leased or operated by the Borrower or any of
its Subsidiaries, prepared by an environmental consulting firm reasonably
approved by the Administrative Agent, indicating the presence or absence of
Hazardous Materials and the potential cost of any removal or remedial action in
connection with such Hazardous Materials on such Real Property. If the Borrower
fails to provide the same within 30 days after such request was made, the
Administrative Agent may order the same, the cost of which shall be borne by the
Borrower, and the Borrower shall grant and hereby grants to the Administrative
Agent and the Lenders and their respective agents access to such Real Property
and specifically grants the

 

-92-



--------------------------------------------------------------------------------

Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment at any
reasonable time upon reasonable notice to the Borrower, all at the sole expense
of the Borrower.

 

9.07 ERISA. As soon as possible and, in any event, within ten (10) days after
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate knows or has
reason to know of the occurrence of any of the following, the Borrower will
deliver to each of the Lenders a certificate of an Authorized Officer of the
Borrower setting forth the details as to such occurrence and the action, if any,
that the Borrower, such Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices required or proposed to be given or
filed by the Borrower, such Subsidiary, the Plan administrator or such ERISA
Affiliate to or with the PBGC or any other government agency, or a Plan
participant and any notices received by the Borrower, such Subsidiary or ERISA
Affiliate from the PBGC or any other government agency, or a Plan participant
with respect thereto: that a Reportable Event has occurred (except to the extent
that the Borrower has previously delivered to the Lenders a certificate and
notices (if any) concerning such event pursuant to the next clause hereof); that
a contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA is subject to the advance reporting requirement of
PBGC Regulation Section 4043.61 (without regard to subparagraph (b)(1) thereof),
and an event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 is reasonably expected to occur with respect to such
Plan within the following 30 days; that an accumulated funding deficiency,
within the meaning of Section 412 of the Code or Section 302 of ERISA, has been
incurred or an application may be or has been made for a waiver or modification
of the minimum funding standard (including any required installment payments) or
an extension of any amortization period under Section 412 of the Code or Section
303 or 304 of ERISA with respect to a Plan; that any material contribution
required to be made with respect to a Plan or Foreign Pension Plan has not been
timely made; that a Plan has been or may be terminated, reorganized, partitioned
or declared insolvent under Title IV of ERISA; that a Plan has an Unfunded
Current Liability which, when added to the aggregate amount of Unfunded Current
Liabilities with respect to all other Plans, exceeds the aggregate amount of
such Unfunded Current Liabilities that existed on the Initial Borrowing Date by
$10,000,000; that proceedings may be or have been instituted to terminate or
appoint a trustee to administer a Plan which is subject to Title IV of ERISA;
that a proceeding has been instituted pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Plan; that the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate will or may incur any material liability
(including any indirect, contingent, or secondary liability) to or on account of
the termination of or withdrawal from a Plan under Section 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan under Section
401(a)(29), 4971, 4975 or 4980 of the Code or Section 409, 502(i) or 502(l) of
ERISA or with respect to a group health plan (as defined in Section 607(1) of
ERISA or Section 4980B(g)(2) of the Code) under Section 4980B of the Code; or
that the Borrower or any Subsidiary of the Borrower may incur any material
liability pursuant to any employee welfare benefit plan (as defined in Section
3(1) of ERISA) that provides benefits to retired employees or other former
employees (other than as required by Section 601 of ERISA) or any Plan or any
Foreign Pension Plan. The Borrower will deliver to each of the Lenders copies of
any records, documents or other information that must be furnished to the PBGC
with respect to any Plan pursuant to Section 4010 of ERISA. The Borrower will
also deliver to each Lender, to the extent requested by such Lender, a complete
copy of the annual report (on Internal Revenue Service Form 5500-series) of each
Plan (including, to the

 

-93-



--------------------------------------------------------------------------------

extent required, the related financial and actuarial statements and opinions and
other supporting statements, certifications, schedules and information) required
to be filed with the Internal Revenue Service. In addition to any certificates
or notices delivered to the Lenders pursuant to the first sentence hereof,
copies of annual reports and any records, documents or other information
required to be furnished to the PBGC or any other government agency, and any
material notices received by the Borrower, any Subsidiary of the Borrower or any
ERISA Affiliate with respect to any Plan or Foreign Pension Plan shall be
delivered to each Lender, to the extent requested by such Lender, no later than
ten (10) days after the date such annual report has been filed with the Internal
Revenue Service or such records, documents and/or information has been furnished
to the PBGC or any other government agency or such notice has been received by
the Borrower, the Subsidiary or the ERISA Affiliate, as applicable. The Borrower
and each of its applicable Subsidiaries shall ensure that all Foreign Pension
Plans administered by it or into which it makes payments obtains or retains (as
applicable) registered status under and as required by applicable law and is
administered in a timely manner in all respects in compliance with all
applicable laws except where the failure to do any of the foregoing, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

9.08 End of Fiscal Years; Fiscal Quarters. The Borrower will, for financial
reporting purposes, cause (i) its fiscal years to end on September 30 of each
calendar year and (ii) its fiscal quarters to end on December 31, March 31, June
30 and September 30 of each calendar year; provided that, upon prior written
notice to the Administrative Agent, the Borrower shall be permitted to change
its fiscal year end to be the last Sunday in September of each calendar year and
to change the end of each of its fiscal quarters in a manner consistent with
such change to its fiscal year end.

 

9.09 Performance of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

9.10 Payment of Taxes. The Borrower will pay and discharge, and will cause each
of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims which, if unpaid, might become a Lien or charge
upon any properties of the Borrower or any of its Subsidiaries not otherwise
permitted under Section 10.01(i); provided that neither the Borrower nor any of
its Subsidiaries shall be required to pay any such tax, assessment, charge, levy
or claim which is immaterial or which is being contested in good faith and by
proper proceedings if it has maintained adequate reserves with respect thereto
in accordance with GAAP.

 

9.11 Use of Proceeds. The Borrower will use the proceeds of the Loans only as
provided in Section 8.08.

 

9.12 Excluded Domestic Subsidiaries; Further Assurances; etc. (a) The Borrower
will cause each Excluded Domestic Subsidiary (whether existing on the Initial

 

-94-



--------------------------------------------------------------------------------

Borrowing Date or thereafter created, established or acquired) that has not
entered into the Subsidiaries Guaranty and/or the Pledge Agreement because to
have done so would have violated the terms and conditions contained in the
applicable PD LLC Notes Documents (as in effect on the Initial Borrowing Date)
or the Permitted PD LLC Notes Refinancing Indebtedness) to take all actions
required for such Excluded Domestic Subsidiary to become a party to the
Subsidiaries Guaranty and/or the Pledge Agreement in accordance with the terms
of the Subsidiaries Guaranty and/or the Pledge Agreement upon the earlier to
occur of (x) the date upon which the restrictions set forth in the applicable PD
LLC Notes Documents or Permitted PD LLC Notes Refinancing Indebtedness, as the
case may be, cease to apply to such Excluded Domestic Subsidiary and (y) the
date upon which the Administrative Agent provides written notice to the Borrower
requesting any such Excluded Domestic Subsidiary to become a party to the
Subsidiaries Guaranty and/or the Pledge Agreement, although in the case of this
sub-clause (y), each such Excluded Domestic Subsidiary only shall be required to
enter into the Subsidiaries Guaranty and/or the Pledge Agreement to the maximum
extent then permitted by the terms and conditions of the applicable PD LLC Notes
Documents or the Permitted PD LLC Notes Refinancing Indebtedness, as the case
may be. On the date on which any Excluded Domestic Subsidiary becomes a party to
the Subsidiaries Guaranty and the Pledge Agreement pursuant to this Section
9.12(a), such Excluded Domestic Subsidiary shall no longer be an “Excluded
Domestic Subsidiary” but instead shall be a “Subsidiary Guarantor” for all
purposes of this Agreement and each other Credit Document.

 

(b) The Borrower will, and will cause each of the other Credit Parties to, at
the expense of the Borrower, make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, control agreements and other
assurances or instruments and take such further steps relating to the Collateral
as the Collateral Agent may reasonably require. In addition, at the time that
the actions required or requested to be taken pursuant to clause (a) above are
taken, the Borrower will cause the respective Excluded Domestic Subsidiary or
Subsidiaries to execute and deliver, or cause to be executed and delivered, all
relevant documentation (including, but not limited to, opinions of counsel and
officers’ certificates) of the type described in Section 6 as each such Excluded
Domestic Subsidiary would have had to deliver if it were a Credit Party on the
Initial Borrowing Date.

 

(c) The Borrower agrees that each action required by clauses (a) and (b) of this
Section 9.12 shall be completed as soon as possible, but in no event later than
15 days after such action is required to be taken or requested to be taken by
the Administrative Agent. Notwithstanding anything to the contrary contained
above in this Section 9.12, (i) no Excluded Domestic Subsidiary shall be
required to execute and deliver the Subsidiaries Guaranty pursuant to this
Section 9.12 from and after the Guaranty Release Date and (ii) no Excluded
Domestic Subsidiary shall be required to execute and deliver the Pledge
Agreement pursuant to this Section 9.12 from and after the Security Release
Date.

 

9.13 Ownership of Subsidiaries; etc. Except as otherwise permitted by Section
10.05(iii) or (xvi) or pursuant to a Permitted Acquisition consummated in
accordance with the terms hereof, the Borrower will, and will cause each of its
Subsidiaries to, own 100% of the Equity Interests of each of their Subsidiaries
(other than, in the case of a Foreign Subsidiary,

 

-95-



--------------------------------------------------------------------------------

directors’ qualifying shares and/or other nominal amounts of shares required to
be held by local nationals in each case to the extent required by applicable
law).

 

9.14 Interest Rate Protection. No later than November 30, 2005, the Borrower
will enter into (and thereafter maintain) separate Interest Rate Protection
Agreements mutually acceptable to the Borrower and the Administrative Agent, (x)
having a term of at least three years, establishing a fixed or maximum interest
rate reasonably acceptable to the Administrative Agent for an aggregate notional
principal amount equal to at least $200,000,000 and (y) having a term of at
least two years, establishing a fixed or maximum interest rate reasonably
acceptable to the Administrative Agent for an aggregate notional principal
amount equal to at least $100,000,000.

 

9.15 Permitted Acquisitions. (a) Subject to the provisions of this Section 9.15
and the requirements contained in the definition of Permitted Acquisition, the
Borrower and each Qualified Wholly-Owned Subsidiary may from time to time effect
Permitted Acquisitions, so long as (in each case except to the extent the
Required Lenders otherwise specifically agree in writing in the case of a
specific Permitted Acquisition): (i) no Default or Event of Default shall have
occurred and be continuing at the time of the consummation of the proposed
Permitted Acquisition or immediately after giving effect thereto; (ii) except as
provided below in this Section 9.15, the Borrower shall have given to the
Administrative Agent and the Lenders at least 10 Business Days’ prior written
notice of any Permitted Acquisition (or such shorter period of time as may be
reasonably acceptable to the Administrative Agent), which notice shall describe
in reasonable detail the principal terms and conditions of such Permitted
Acquisition; (iii) calculations are made by the Borrower with respect to the
financial covenants contained in Sections 10.08 and 10.09 for the respective
Calculation Period on a Pro Forma Basis as if the respective Permitted
Acquisition (as well as all other Permitted Acquisitions theretofore consummated
after the first day of such Calculation Period) had occurred on the first day of
such Calculation Period, and such calculations shall show that the respective
levels of the Borrower’s financial performance measured by such financial
covenants are at least 0.25 better (i.e., at least 0.25 higher in the case of
the Interest Expense Coverage Ratio and 0.25 lower in the case of the Total
Leverage Ratio) than those respective levels otherwise required to have been
complied with by the Borrower for such Calculation Period pursuant to such
Sections 10.08 and 10.09; (iv) all representations and warranties of the Credit
Parties contained herein and in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Permitted Acquisition (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date; and (v) except as provided below in this Section 9.15, the
Borrower shall have delivered to the Administrative Agent and each Lender a
certificate executed by an Authorized Officer, certifying to the best of such
officer’s knowledge, compliance with the requirements of preceding clauses (i)
through (iv), inclusive, and containing the calculations (in reasonable detail)
(A) required by preceding clause (iii) and (B) necessary to establish the
Acquired EBITDA and consolidated gross revenues from continuing operations of
the Acquired Entity or Business acquired pursuant to each Permitted Acquisition
for the most recently ended 12-month period for which financial statements are
available for such Acquired Entity or Business; provided, however, the notice
and certificate referred to in preceding clauses (ii) and (v) shall not be
required to be so delivered for any Permitted Acquisition in which the

 

-96-



--------------------------------------------------------------------------------

Aggregate Consideration payable is $5,000,000 or less (although all other
conditions set forth above and below in this Section 9.15 shall be required to
be complied with in accordance with the terms thereof whether or not any such
notice or certificate is required to be delivered).

 

(b) At the time of each Permitted Acquisition involving the creation or
acquisition of a Subsidiary, or the acquisition of capital stock or other Equity
Interest of any Person, the capital stock or other Equity Interests thereof
created or acquired in connection with such Permitted Acquisition shall, prior
to the Security Release Date, be pledged for the benefit of the Secured
Creditors pursuant to (and to the extent required by) the Pledge Agreement.

 

(c) The Borrower will cause each Subsidiary which is formed to effect, or is
acquired pursuant to, a Permitted Acquisition to comply with, and to execute and
deliver all of the documentation as and to the extent required by, Sections 9.12
and 10.14, to the reasonable satisfaction of the Administrative Agent.

 

(d) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Borrower that the certifications pursuant to
this Section 9.15 are true and correct and that all conditions thereto have been
satisfied and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 8 and 11.

 

9.16 Foreign Subsidiaries Security. If following a change in the relevant
sections of the Code or the regulations, rules, rulings, notices or other
official pronouncements issued or promulgated thereunder, counsel for the
Borrower reasonably acceptable to the Administrative Agent does not within 30
days after a request from the Administrative Agent or the Required Lenders
deliver evidence, in form and substance mutually satisfactory to the
Administrative Agent and the Borrower, with respect to any Foreign Subsidiary of
the Borrower which has not already had all of its Equity Interests pledged
pursuant to the Pledge Agreement to secure all of the Obligations (as defined in
the Pledge Agreement) that (i) a pledge of more than 66-2/3% of the total
combined voting power of all classes of Equity Interests of such Foreign
Subsidiary entitled to vote, (ii) the entering into by such Foreign Subsidiary
of a pledge agreement in substantially the form of the Pledge Agreement and
(iii) the entering into by such Foreign Subsidiary of a guaranty in
substantially the form of the Subsidiaries Guaranty, in any such case could
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for Federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent for Federal
income tax purposes, then in the case of a failure to deliver the evidence
described in clause (i) above, that portion of such Foreign Subsidiary’s
outstanding Equity Interests so issued by such Foreign Subsidiary, in each case
not theretofore pledged pursuant to the Pledge Agreement to secure all of the
Obligations (as defined in the Pledge Agreement), shall, if prior to the
Security Release Date, be pledged to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the Pledge Agreement (or another pledge agreement
in substantially similar form, if needed), and in the case of a failure to
deliver the evidence described in clause (ii) above, such Foreign Subsidiary
shall, if prior to the Security Release Date, execute and deliver the Pledge
Agreement (or another pledge agreement in substantially similar form, if needed)
granting to the Collateral Agent for the benefit of the Secured Creditors a
security interest in all Equity Interests owned by such Foreign Subsidiary

 

-97-



--------------------------------------------------------------------------------

and securing the obligations of the Borrower under the Credit Documents and
under any Interest Rate Protection Agreement or Other Hedging Agreement and, in
the event the Subsidiaries Guaranty shall have been executed by such Foreign
Subsidiary, the obligations of such Foreign Subsidiary thereunder, and in the
case of a failure to deliver the evidence described in clause (iii) above, such
Foreign Subsidiary shall, if prior to the Guaranty Release Date, execute and
deliver the Subsidiaries Guaranty (or another guaranty in substantially similar
form, if needed), guaranteeing the obligations of the Borrower under the Credit
Documents and under any Interest Rate Protection Agreement or Other Hedging
Agreement, in each case to the extent that the entering into of the Pledge
Agreement or the Subsidiaries Guaranty (or substantially similar document) is
permitted by the laws of the respective foreign jurisdiction and with all
documents delivered pursuant to this Section 9.16 to be in form and substance
reasonably satisfactory to the Administrative Agent and/or the Collateral Agent.

 

9.17 Subsidiary Guaranty Obligations. If, at any time after the Guaranty Release
Date, any Subsidiary of the Borrower provides a guaranty of any Indebtedness of
the Borrower or, except for Pulitzer’s guaranty of the PD LLC Notes, any of its
other Subsidiaries, the Borrower will cause such Subsidiary to duly authorize,
execute and deliver the Subsidiaries Guaranty, which Subsidiaries Guaranty shall
not be subject to termination pursuant to Section 13.17(b).

 

9.18 Post-Closing Matters. (a) No later than 45 days after the Initial Borrowing
Date, the Borrower shall have repaid in full all Existing Lee Senior Notes that
remain outstanding after the Initial Borrowing Date pursuant to, and in
accordance with the requirements of, the Existing Lee Senior Notes Documents and
shall have terminated all such Existing Lee Senior Notes Documents.

 

(b) No later than 90 days after the Initial Borrowing Date (or such later date
as may be agreed to by the Administrative Agent), the Borrower shall have caused
(x) Ynez Corporation to have amended its bylaws in a manner reasonably
satisfactory to the Administrative Agent to remove the restriction on the
ability of the Equity Interests of Ynez Corporation to be pledged to the
Collateral Agent pursuant to the Pledge Agreement (it being understood that such
Equity Interests shall not actually be required to be so pledged to the extent
that such Equity Interests are held by an Excluded Domestic Subsidiary) and (y)
Star Publishing Company to have amended its articles of incorporation in a
manner reasonably satisfactory to the Administrative Agent to remove the
restriction on the ability of Star Publishing Company to incur liabilities in
excess of $20,000,000.

 

SECTION 10. Negative Covenants.

 

The Borrower hereby covenants and agrees that on and after the Effective Date
and until the Total Commitment and all Letters of Credit have terminated and the
Loans, Notes and Unpaid Drawings (in each case, together with interest thereon),
Fees and all other Obligations (other than any indemnities described in Section
13.13 which are not then due and payable) incurred hereunder and thereunder, are
paid in full:

 

10.01 Liens. The Borrower will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets

 

-98-



--------------------------------------------------------------------------------

(real or personal, tangible or intangible) of the Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired, or sell any such property
or assets subject to an understanding or agreement, contingent or otherwise, to
repurchase such property or assets (including sales of accounts receivable with
recourse to the Borrower or any of its Subsidiaries), or assign any right to
receive income or permit the filing of any financing statement under the UCC or
any other similar notice of Lien under any similar recording or notice statute;
provided that the provisions of this Section 10.01 shall not prevent the
creation, incurrence, assumption or existence of the following (Liens described
below are herein referred to as “Permitted Liens”):

 

(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;

 

(ii) Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Borrower’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Subsidiary or (y) which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;

 

(iii) Liens in existence on the Initial Borrowing Date which are listed, and the
property subject thereto described, in Schedule VIII, but only to the respective
date, if any, set forth in such Schedule VIII for the removal, replacement and
termination of any such Liens, plus renewals, replacements and extensions of
such Liens to the extent set forth on such Schedule VIII, provided that (x) the
aggregate principal amount of the Indebtedness, if any, secured by such Liens
does not increase from that amount outstanding at the time of any such renewal,
replacement or extension and (y) any such renewal, replacement or extension does
not encumber any additional assets or properties of the Borrower or any of its
Subsidiaries;

 

(iv) Liens created pursuant to the Credit Documents;

 

(v) licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Borrower or any
of its Subsidiaries;

 

(vi) Liens upon assets of the Borrower or any of its Subsidiaries subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by Section 10.04(iv), provided that (x) such Liens only serve to
secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (y) the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any other asset of the Borrower or any
Subsidiary of the Borrower;

 

-99-



--------------------------------------------------------------------------------

(vii) Liens placed upon equipment or machinery acquired after the Initial
Borrowing Date and used in the ordinary course of business of the Borrower or
any of its Subsidiaries and placed at the time of the acquisition thereof by the
Borrower or such Subsidiary or within 90 days thereafter to secure Indebtedness
incurred to pay all or a portion of the purchase price thereof or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of any
such equipment or machinery or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount, provided that (x) the
Indebtedness secured by such Liens is permitted by Section 10.04(iv) and (y) in
all events, the Lien encumbering the equipment or machinery so acquired does not
encumber any other asset of the Borrower or such Subsidiary;

 

(viii) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Borrower or any of its Subsidiaries;

 

(ix) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;

 

(x) Liens arising out of the existence of judgments or awards in respect of
which the Borrower or any of its Subsidiaries shall in good faith be prosecuting
an appeal or proceedings for review and in respect of which there shall have
been secured a subsisting stay of execution pending such appeal or proceedings,
provided that the aggregate amount of all cash and the Fair Market Value of all
other property subject to such Liens does not exceed $10,000,000 at any time
outstanding;

 

(xi) statutory and common law landlords’ liens under leases to which the
Borrower or any of its Subsidiaries is a party;

 

(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens on cash deposits securing the
performance of bids, tenders, leases and contracts in the ordinary course of
business, statutory obligations, surety bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business and
consistent with past practice (exclusive of obligations in respect of the
payment for borrowed money), provided that the aggregate amount of all cash and
the Fair Market Value of all other property subject to all Liens permitted by
this clause (xii) shall not at any time exceed $10,000,000;

 

(xiii) Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Subsidiary of the Borrower in existence at the
time such Subsidiary is acquired pursuant to a Permitted Acquisition, provided
that (x) any Indebtedness that is secured by such Liens is permitted to exist
under Section 10.04(vii), and (y) such Liens are not incurred in connection
with, or in contemplation or anticipation of, such Permitted Acquisition and do
not attach to any other asset of the Borrower or any of its Subsidiaries;

 

-100-



--------------------------------------------------------------------------------

(xiv) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements;

 

(xv) Liens (x) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, and (y) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;

 

(xvi) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements; and

 

(xvii) additional Liens of the Borrower or any Subsidiary of the Borrower not
otherwise permitted by this Section 10.01 that (v) were not incurred in
connection with borrowed money, (w) do not encumber Collateral or Equity
Interests of a Subsidiary of the Borrower, (x) do not encumber any other assets
of the Borrower or any of its Subsidiaries the Fair Market Value of which
exceeds the amount of the Indebtedness or other obligations secured by such
assets, (y) do not materially impair the use of such assets in the operation of
the business of the Borrower or such Subsidiary and (z) do not secure
obligations in excess of $25,000,000 in the aggregate for all such Liens at any
time.

 

10.02 Consolidation, Merger, Purchase or Sale of Assets, etc. The Borrower will
not, and will not permit any of its Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any partnership, joint venture, or
transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets (other than sales of
inventory in the ordinary course of business), or enter into any sale-leaseback
transactions, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the property or assets (other than purchases or other
acquisitions of inventory, materials and equipment in the ordinary course of
business) of any Person (or agree to do any of the foregoing at any future
time), except that:

 

(i) Capital Expenditures by the Borrower and its Subsidiaries shall be permitted
to the extent not in violation of Section 10.07 (it being understood, however,
Capital Expenditures to the extent constituting a Permitted Acquisition shall be
subject to Section 9.15);

 

(ii) the Borrower and its Subsidiaries may sell, convey or otherwise dispose of
obsolete or worn-out property in the ordinary course of business;

 

-101-



--------------------------------------------------------------------------------

(iii) Investments may be made to the extent permitted by Section 10.05;

 

(iv) the Borrower and its Subsidiaries may sell assets (other than the capital
stock or other Equity Interests of any Wholly-Owned Subsidiary of the Borrower,
unless all of the capital stock or other Equity Interests of such Wholly-Owned
Subsidiary are sold in accordance with this clause (iv)), so long as (v) no
Default or Event of Default then exists or would result therefrom, (w) each such
sale is in an arm’s-length transaction and the Borrower or the respective
Subsidiary receives at least Fair Market Value, (x) the consideration received
by the Borrower or such Subsidiary consists of at least 90% cash and is paid at
the time of the closing of such sale, (y) the Net Sale Proceeds therefrom are
applied and/or reinvested as (and to the extent) required by Section 5.02(e) and
(z) the assets sold pursuant to this clause (iv) shall not, in the aggregate, be
comprised of assets that generated either (A) in any fiscal year of the
Borrower, more than 5% of Consolidated EBITDA for the immediately preceding
fiscal year of the Borrower, or (B) for all periods from and after the Initial
Borrowing Date, more than 15% of Consolidated EBITDA for the most recently ended
four consecutive fiscal quarters of the Borrower (taken as one accounting
period);

 

(v) each of the Borrower and its Subsidiaries may lease (as lessee) or license
(as licensee) real or personal property (so long as any such lease or license
does not create a Capitalized Lease Obligation except to the extent permitted by
Section 10.04(iv));

 

(vi) each of the Borrower and its Subsidiaries may sell or discount, in each
case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction;

 

(vii) each of the Borrower and its Subsidiaries may grant licenses, sublicenses,
leases or subleases to other Persons not materially interfering with the conduct
of the business of the Borrower or any of its Subsidiaries;

 

(viii) any Subsidiary of the Borrower may convey, lease, license, sell or
otherwise transfer all or any part of its business, properties and assets to the
Borrower or to any Qualified Wholly-Owned Domestic Subsidiary, so long as, if
prior to the Security Release Date, any security interests granted to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the Pledge
Agreement in any Equity Interests of a Subsidiary of the Borrower so transferred
shall remain in full force and effect and perfected (to at least the same extent
as in effect immediately prior to such transfer) and all actions required to
maintain said perfected status have been taken;

 

(ix) any Subsidiary of the Borrower may merge or consolidate with and into, or
be dissolved or liquidated into, the Borrower or any Qualified Wholly-Owned
Domestic Subsidiary, so long as (i) in the case of any such merger,
consolidation, dissolution or liquidation involving the Borrower, the Borrower
is the surviving or continuing corporation of any such merger, consolidation,
dissolution or liquidation, (ii) in all other cases, a Qualified Wholly-Owned
Domestic Subsidiary is the surviving or

 

-102-



--------------------------------------------------------------------------------

continuing corporation of any such merger, consolidation, dissolution or
liquidation, and (iii) if prior to the Security Release Date, any security
interests granted to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the Pledge Agreement in any Equity Interests of such
Subsidiary shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, consolidation,
dissolution or liquidation) and all actions required to maintain said perfected
status have been taken;

 

(x) any Foreign Subsidiary of the Borrower may be merged, consolidated or
amalgamated with and into, or be dissolved or liquidated into, or transfer any
of its assets to, any Qualified Wholly-Owned Foreign Subsidiary of the Borrower,
so long as (i) such Qualified Wholly-Owned Foreign Subsidiary of the Borrower is
the surviving or continuing corporation of any such merger, consolidation,
amalgamation, dissolution or liquidation and (ii) any security interests granted
to the Collateral Agent for the benefit of the Secured Creditors pursuant to the
Pledge Agreement in the Equity Interests of such Qualified Wholly-Owned Foreign
Subsidiary and such Foreign Subsidiary shall remain in full force and effect and
perfected and enforceable (to at least the same extent as in effect immediately
prior to such merger, consolidation, amalgamation, dissolution, liquidation or
transfer) and all actions required to maintain said perfected status have been
taken;

 

(xi) Permitted Acquisitions may be consummated in accordance with the
requirements of Section 9.15;

 

(xii) the Borrower and its Subsidiaries may sell, convey or otherwise dispose of
cash and Cash Equivalents in the ordinary course of business, in each case for
cash at Fair Market Value; and

 

(xiii) the Acquisition shall be permitted in accordance with the terms of the
Acquisition Documents.

 

10.03 Dividends. The Borrower will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Borrower or any of its Subsidiaries, except that:

 

(i) any Subsidiary of the Borrower may pay cash Dividends to the Borrower or to
any Wholly-Owned Domestic Subsidiary of the Borrower and any Foreign Subsidiary
of the Borrower also may pay cash Dividends to any Wholly-Owned Foreign
Subsidiary of the Borrower;

 

(ii) any Non-Wholly-Owned Subsidiary of the Borrower may pay cash Dividends to
its shareholders, members or partners generally, so long as the Borrower or its
respective Subsidiary which owns the Equity Interest in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interest in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

 

(iii) so long as no Default or Event of Default exists at the time of the
respective Dividend or would exist immediately after giving effect thereto, the
Borrower

 

-103-



--------------------------------------------------------------------------------

may redeem or repurchase Equity Interests of the Borrower from officers,
employees and directors of the Borrower or its Subsidiaries (or their estates)
after the death, disability, retirement or termination of employment or service
as a director of any such Person, or otherwise in accordance with any stock
option plan or any employee stock ownership plan that has been approved by the
board of directors of the Borrower, provided that the aggregate amount of
Dividends made by the Borrower pursuant to this clause (iii) shall not exceed
$5,000,000 during any fiscal year of the Borrower;

 

(iv) the Borrower may declare and pay regularly scheduled Dividends on its
Qualified Preferred Stock pursuant to the terms thereof through the issuance of
additional shares of such Qualified Preferred Stock rather than in cash,
provided that in lieu of issuing additional shares of such Qualified Preferred
Stock as Dividends, the Borrower may increase the liquidation preference of the
shares of Qualified Preferred Stock in respect of which such Dividends have
accrued;

 

(v) upon at least 20 Business Days prior written notice to the Administrative
Agent, PD LLC may make a cash distribution to Herald as, and to the extent,
required by Section 3.11(b) of the PD LLC Operating Agreement (as in effect on
the Initial Borrowing Date, but otherwise subject to the provisions of Section
3.11(c) thereof as in effect on the Initial Borrowing Date);

 

(vi) upon at least five months prior written notice to the Administrative Agent,
PD LLC may redeem all of the Equity Interests of PD LLC held by Herald on the
Initial Borrowing Date as, and to the extent, required by Section 7.2 of the PD
LLC Operating Agreement (as in effect on the Initial Borrowing Date);

 

(vii) the Borrower may declare and pay quarterly cash Dividends on its common
stock on a basis consistent with its historical practices so long as (i) the
aggregate amount of all such cash Dividends does not exceed in any fiscal
quarter of the Borrower an amount equal to $0.18 per share of common stock of
the Borrower outstanding on the respective record date for establishing such
Dividends (as such amount may be adjusted for stock splits or stock
combinations), (ii) such cash Dividends are paid within 60 days after the same
are declared by the board of directors of the Borrower and (iii) no Default or
Event of Default exists at the time of the payment of the respective Dividend or
would exist immediately after giving effect thereto;

 

(viii) so long as no Default or Event of Default exists at the time of the
making or payment of the respective Dividend or would exist immediately after
giving effect thereto, the Borrower may redeem or repurchase additional
outstanding shares of its Equity Interests and may declare and pay additional
cash Dividends on its Equity Interests, provided that the aggregate amount of
all such redemptions, repurchases and other Dividends paid or made by the
Borrower pursuant to this clause (viii) shall not exceed $35,000,000 in any
fiscal year of the Borrower; and

 

(ix) the Borrower may redeem or repurchase additional shares of its Equity
Interests and may declare and pay additional cash Dividends on its Equity
Interests, so long as (i) no Default or Event of Default exists at the time of
the making or payment of

 

-104-



--------------------------------------------------------------------------------

the respective Dividend or would exist immediately after giving effect thereto
and (ii) at least five Business Days prior to the making or payment of any such
Dividend pursuant to this Section 10.03(ix), the Borrower shall have delivered
to the Administrative Agent a certificate executed by an Authorized Officer of
the Borrower setting forth (in reasonable detail) the recalculation of the
Interest Expense Coverage Ratio and the Total Leverage Ratio on a Pro Forma
Basis for the Calculation Period then most recently ended prior to the date of
such Dividend for which financial statements have been delivered to the Lenders
under this Agreement, and such recalculation shall show that (x) the Borrower
would have been in compliance with Section 10.08 as of the last day of such
Calculation Period and (y) the Total Leverage Ratio as of the last day of such
Calculation Period would have been less than 3.50:1.00.

 

10.04 Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

 

(ii) Existing Indebtedness outstanding on the Initial Borrowing Date and listed
on Schedule VI (as reduced by any repayments of principal thereof), without
giving effect to any subsequent extension, renewal or refinancing thereof except
to the extent set forth on Schedule VI, provided that the aggregate principal
amount of the Indebtedness to be extended, renewed or refinanced does not
increase from that amount outstanding at the time of any such extension, renewal
or refinancing;

 

(iii) Indebtedness of the Borrower under (x) Interest Rate Protection Agreements
entered into with respect to other Indebtedness permitted under this Section
10.04 and (y) Other Hedging Agreements entered into in the ordinary course of
business and providing protection to the Borrower and its Subsidiaries against
fluctuations in currency values or commodity prices in connection with the
Borrower’s or any of its Subsidiaries’ operations, in either case so long as the
entering into of such Interest Rate Protection Agreements or Other Hedging
Agreements are bona fide hedging activities and are not for speculative
purposes;

 

(iv) Indebtedness of the Borrower and its Subsidiaries evidenced by Capitalized
Lease Obligations (to the extent permitted pursuant to Section 10.07) and
purchase money Indebtedness described in Section 10.01(vii), provided that in no
event shall the sum of the aggregate principal amount of all Capitalized Lease
Obligations and purchase money Indebtedness permitted by this clause (iv) exceed
$50,000,000 at any time outstanding;

 

(v) Indebtedness constituting Intercompany Loans to the extent permitted by
Section 10.05(viii);

 

(vi) Indebtedness consisting of guaranties by the Borrower and the Qualified
Wholly-Owned Domestic Subsidiaries of each other’s Indebtedness and lease and
other contractual obligations permitted under this Agreement (other than
obligations (if any) in

 

-105-



--------------------------------------------------------------------------------

respect of the PD LLC Notes, the PD LLC Notes Guaranty and the Permitted PD LLC
Notes Refinancing Indebtedness);

 

(vii) Indebtedness of a Subsidiary of the Borrower acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness), provided that (x) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition, (y) such Indebtedness does not
constitute debt for borrowed money, it being understood and agreed that
Capitalized Lease Obligations and purchase money Indebtedness shall not
constitute debt for borrowed money for purposes of this clause (y) and (z) the
aggregate principal amount of all Indebtedness permitted by this clause (vii)
shall not exceed $75,000,000 at any one time outstanding;

 

(viii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within four Business Days after its incurrence;

 

(ix) Indebtedness of the Borrower and its Subsidiaries with respect to
performance bonds, surety bonds, appeal bonds or customs bonds required in the
ordinary course of business or in connection with the enforcement of rights or
claims of the Borrower or any of its Subsidiaries or in connection with
judgments that do not result in a Default or an Event of Default, provided that
the aggregate outstanding amount of all such performance bonds, surety bonds,
appeal bonds and customs bonds permitted by this clause (ix) shall not at any
time exceed $10,000,000;

 

(x) Indebtedness of the Borrower or any of its Subsidiaries which may be deemed
to exist in connection with agreements providing for indemnification, purchase
price adjustments and similar obligations in connection with the acquisition or
disposition of assets in accordance with the requirements of this Agreement, so
long as any such obligations are those of the Person making the respective
acquisition or sale, and are not guaranteed by any other Person except as
permitted by Section 10.04(vi);

 

(xi) Indebtedness of PD LLC under the PD LLC Notes and the other PD LLC Notes
Documents and of Pulitzer under the PD LLC Notes Guaranty, in an aggregate
principal amount (without duplication in the case of amounts owing by Pulitzer
under the PD LLC Notes Guaranty) not to exceed $306,000,000 less the amount of
any repayments of principal thereof after the Initial Borrowing Date;

 

(xii) Indebtedness of PD LLC incurred pursuant to the Permitted PD LLC Notes
Refinancing Indebtedness and of Pulitzer under an unsecured guaranty thereof on
terms no more restrictive in any material respect than those set forth in the PD
LLC Notes Guaranty but only so long as Herald provides an indemnity in favor of
Pulitzer for any payments made under such unsecured guaranty on the same basis
provided by Herald under the current PD LLC Indemnity Agreement; and

 

-106-



--------------------------------------------------------------------------------

(xiii) additional unsecured Indebtedness of the Borrower and its Subsidiaries
(“Additional Permitted Indebtedness”), so long as (i) no Default or Event of
Default then exists or would result from the incurrence or issuance of any such
Additional Permitted Indebtedness, (ii) at least five Business Days prior to the
incurrence or issuance of any such Additional Permitted Indebtedness, the
Borrower shall have delivered to the Administrative Agent a certificate executed
by an Authorized Officer of the Borrower setting forth (in reasonable detail)
the recalculation of the Interest Expense Coverage Ratio and the Total Leverage
Ratio on a Pro Forma Basis for the Calculation Period then most recently ended
prior to the date of such incurrence or issuance for which financial statements
have been delivered to the Lenders under this Agreement (and determined as if
such Additional Permitted Indebtedness had been incurred or issued on the first
day of, and had remained outstanding throughout, such Calculation Period, and
also taking into account the aggregate principal amount of all other Additional
Permitted Indebtedness theretofore incurred or issued after the first day of
such Calculation Period), and such recalculation shall show that the Borrower
would have been in compliance with Sections 10.08 and 10.09 as of the last day
of such Calculation Period, (iii) all of the terms and conditions of such
Additional Permitted Indebtedness (other than interest rates, but including,
without limitation, covenants, events of default, remedies, amortizations and
maturities) are no less favorable in any material respect to the Lenders or
materially more restrictive on the Borrower and its Subsidiaries than those
terms and conditions contained in this Agreement, (iv) such Additional Permitted
Indebtedness shall have a Weighted Average Life to Maturity greater than the
Tranche of any then outstanding Term Loans that has the longest Weighted Average
Life to Maturity, and (v) the aggregate principal amount of all Additional
Permitted Indebtedness incurred by Subsidiaries of the Borrower that are not
Qualified Wholly-Owned Domestic Subsidiary Guarantors shall not exceed
$75,000,000 at any one time outstanding.

 

10.05 Advances, Investments and Loans. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, lend money or credit
or make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other Equity Interest in, or make any capital contribution
to, any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or hold any cash or Cash Equivalents
(each of the foregoing an “Investment” and, collectively, “Investments”), except
that the following shall be permitted:

 

(i) the Borrower and its Subsidiaries may acquire and hold accounts receivables
owing to any of them, if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms of the
Borrower or such Subsidiary;

 

(ii) the Borrower and its Subsidiaries may acquire and hold cash and Cash
Equivalents, provided that during any time that Revolving Loans or Swingline
Loans are outstanding, the aggregate amount of Unrestricted cash and Cash
Equivalents permitted to be held by the Borrower and its Subsidiaries (excluding
Excluded Domestic Subsidiaries to the extent that such cash is not permitted to
be distributed at such time by the terms of the applicable PD LLC Notes
Documents or the Permitted PD LLC Notes

 

107



--------------------------------------------------------------------------------

Refinancing Indebtedness) shall not exceed $75,000,000 for any period of five
consecutive Business Days;

 

(iii) the Borrower and its Subsidiaries may hold the Investments held by them on
the Initial Borrowing Date and described on Schedule IX, provided that any
additional Investments made with respect thereto shall be permitted only if
permitted under the other provisions of this Section 10.05;

 

(iv) the Borrower and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

 

(v) the Borrower and its Subsidiaries may make loans and advances to their
officers and employees for moving, relocation and travel expenses and other
similar expenditures, in each case in the ordinary course of business in an
aggregate outstanding amount not to exceed $10,000,000 at any time (determined
without regard to any write-downs or write-offs of such loans and advances);

 

(vi) the Borrower may acquire and hold obligations of the officers and employees
of the Borrower or any of its Subsidiaries in connection with such officers’ and
employees’ acquisition of shares of common Equity Interests of the Borrower so
long as no cash is actually advanced by the Borrower or any of its Subsidiaries
in connection with the acquisition of such Equity Interests;

 

(vii) the Borrower may enter into Interest Rate Protection Agreements and Other
Hedging Agreements to the extent permitted by Section 10.04(iii);

 

(viii) (A) the Borrower and its Wholly-Owned Domestic Subsidiaries may make
intercompany loans and advances between and among one another, (B) Qualified
Wholly-Owned Foreign Subsidiaries may make intercompany loans and advances
between and among one another and to the Borrower and the Qualified Wholly-Owned
Domestic Subsidiaries and (C) the Borrower and its Wholly-Owned Domestic
Subsidiaries may make intercompany loans and advances to Qualified Wholly-Owned
Foreign Subsidiaries to enable such Qualified Wholly-Owned Foreign Subsidiaries
to make Permitted Acquisitions in an aggregate principal amount not to exceed
$50,000,000 (all such intercompany loans and advances pursuant to this Section
10.05(viii), collectively, the “Intercompany Loans”), provided that (x) the
aggregate amount of all Intercompany Loans made by the Borrower and the
Qualified Wholly-Owned Domestic Subsidiaries to Wholly-Owned Domestic
Subsidiaries that are not Qualified Wholly-Owned Domestic Subsidiaries shall not
exceed $75,000,000 at any time outstanding (determined without regard to any
write-downs or write-offs thereof), and (y) each Intercompany Loan constituting
Intercompany Debt shall be subject to the terms and conditions contained in the
Intercompany Subordination Agreement;

 

(ix) the Borrower and any Subsidiary Guarantor may make capital contributions to
any Qualified Wholly-Owned Domestic Subsidiary Guarantor;

 

-108-



--------------------------------------------------------------------------------

(x) the Borrower and its Subsidiaries may own the Equity Interests of their
respective Subsidiaries created or acquired in accordance with the terms of this
Agreement (so long as all amounts invested in such Subsidiaries are
independently justified under another provision of this Section 10.05);

 

(xi) Contingent Obligations permitted by Section 10.04, to the extent
constituting Investments;

 

(xii) Permitted Acquisitions shall be permitted in accordance with the
requirements of Section 9.15;

 

(xiii) the Borrower and its Subsidiaries may receive and hold promissory notes
and other non-cash consideration received in connection with any Asset Sale
permitted by Section 10.02(iv);

 

(xiv) Lee Publications, Inc. may make a cash capital contribution to Acquisition
Corp. on the Initial Borrowing Date up to that amount necessary to pay the
merger consideration in connection with the consummation of the Acquisition so
long as all the proceeds of such cash capital contribution are used to pay such
merger consideration;

 

(xv) the Borrower may contribute (as a capital contribution) all or
substantially all of the assets of, or all of the Equity Interests in, one or
more of its Subsidiaries to Pulitzer in connection with the consummation of the
Acquisition to ensure that Pulitzer’s EBITDA (as defined in the PD LLC Notes
Guaranty) will be sufficient to prohibit a violation of the 4.25:1.00 maximum
Consolidated Debt to EBITDA covenant contained in the PD LLC Notes Guaranty;
provided that (x) the terms and conditions of such contribution (including the
assets and/or Equity Interests to be so contributed) shall be satisfactory to
the Agents and (y) the assets and/or Equity Interests so contributed shall not
have generated EBITDA (as defined in the PD LLC Notes Guaranty) of greater than
$20,000,000 for the most recently ended twelve month period of the Borrower for
which financial statements are available; and

 

(xvi) in addition to Investments permitted by clauses (i) through (xv) of this
Section 10.05, the Borrower and its Subsidiaries may make additional loans,
advances and other Investments to or in a Person in an aggregate amount for all
loans, advances and other Investments made on or after the Initial Borrowing
Date pursuant to this clause (xvi) (determined without regard to any write-downs
or write-offs thereof), net of cash repayments of principal in the case of
loans, sale proceeds in the case of Investments in the form of debt instruments
and cash equity returns (whether as a distribution, dividend, redemption or
sale) in the case of equity investments, not to exceed 20% of Consolidated
EBITDA for the then most recently ended four consecutive fiscal quarters of the
Borrower (taken as one accounting period).

 

10.06 Transactions with Affiliates. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of the Borrower or any of its Subsidiaries,
other than in the ordinary course of business and on terms and conditions
substantially as favorable to the Borrower or such Subsidiary as

 

-109-



--------------------------------------------------------------------------------

would reasonably be obtained by the Borrower or such Subsidiary at that time in
a comparable arm’s-length transaction with a Person other than an Affiliate,
except that the following in any event shall be permitted:

 

(i) Dividends may be paid to the extent provided in Section 10.03;

 

(ii) loans may be made and other transactions may be entered into by the
Borrower and its Subsidiaries to the extent permitted by Sections 10.02, 10.04
and 10.05;

 

(iii) customary fees may be paid to non-officer directors of the Borrower and
its Subsidiaries;

 

(iv) the Borrower may issue shares of its Equity Interests as otherwise
permitted by this Agreement;

 

(v) the Borrower and its Subsidiaries may enter into, and may make payments
under, employment agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements with
officers, employees and directors of the Borrower and its Subsidiaries in the
ordinary course of business; and

 

(vi) Subsidiaries of the Borrower may pay management fees, licensing fees and
similar fees to the Borrower or to any Qualified Wholly-Owned Domestic
Subsidiary.

 

10.07 Capital Expenditures. At any time prior to the Security Release Date:

 

(a) The Borrower will not, and will not permit any of its Subsidiaries to, make
any Capital Expenditures, except that (i) during the period from the Initial
Borrowing Date through and including September 30, 2005, the Borrower and its
Subsidiaries may make Capital Expenditures in an aggregate amount not to exceed
$20,000,000, and (ii) during any fiscal year of the Borrower thereafter (taken
as one accounting period), the Borrower and its Subsidiaries may make Capital
Expenditures so long as the aggregate amount of such Capital Expenditures does
not exceed 5.00% of the aggregate amount of the Borrower’s consolidated gross
revenues from continuing operations for its immediately preceding fiscal year
(determined on a Pro Forma Basis for each Permitted Acquisition consummated
during such immediately preceding fiscal year as if same had occurred on the
first day of such immediately preceding fiscal year).

 

In addition to the foregoing, in each year in which a Permitted Acquisition is
consummated the aggregate amount of Capital Expenditures permitted to be made in
such year shall be increased by an amount equal to the product of (I) 5.00% of
the gross revenues from continuing operations of the respective Acquired Entity
or Business acquired in each such Permitted Acquisition for the most recently
ended 12-month period for which financial statements are available for such
Acquired Entity or Business (as certified in the respective officer’s
certificate delivered pursuant to clause (vii) of Section 9.15(a)) multiplied by
(II) a fraction, the numerator of which is the number of days remaining in such
fiscal year and the denominator of which is 365 (or 366, as the case may be).

 

-110-



--------------------------------------------------------------------------------

(b) In addition to the foregoing, in the event that the amount of Capital
Expenditures permitted to be made by the Borrower and its Subsidiaries pursuant
to clause (a) above in any fiscal year of the Borrower (before giving effect to
any increase in such permitted Capital Expenditure amount pursuant to this
clause (b)) is greater than the amount of Capital Expenditures actually made by
the Borrower and its Subsidiaries during such fiscal year, the lesser of (x)
such excess and (y) 50% of the applicable permitted scheduled Capital
Expenditure amount as set forth in such clause (a) above for such fiscal year
may be carried forward and utilized to make Capital Expenditures in the
immediately succeeding fiscal year, provided that no amounts once carried
forward pursuant to this Section 10.07(b) may be carried forward to any fiscal
year of the Borrower thereafter.

 

(c) In addition to the foregoing, the Borrower and its Subsidiaries may make
additional Capital Expenditures (which Capital Expenditures will not be included
in any determination under Section 10.07(a) or (b)) with the amount of Net Sale
Proceeds received by the Borrower or any of its Subsidiaries from any Asset Sale
so long as such Net Sale Proceeds are reinvested within 360 days following the
date of such Asset Sale, but only to the extent that such Net Sale Proceeds are
not otherwise required to be applied as a mandatory repayment and/or commitment
reduction pursuant to Section 5.02(e).

 

(d) In addition to the foregoing, the Borrower and its Subsidiaries may make
additional Capital Expenditures (which Capital Expenditures will not be included
in any determination under Section 10.07(a) or (b)) with the amount of Net Cash
Proceeds received by the Borrower or any of its Subsidiaries from any Recovery
Event so long as such Net Cash Proceeds are used to replace or restore any
properties or assets in respect of which such Net Cash Proceeds were paid within
360 days following the date of receipt of such Net Cash Proceeds from such
Recovery Event, but only to the extent that such Net Cash Proceeds are not
otherwise required to be applied as a mandatory repayment and/or commitment
reduction pursuant to Section 5.02(g).

 

(e) In addition to the foregoing, the Borrower and its Qualified Wholly-Owned
Subsidiaries may make additional Capital Expenditures (which Capital
Expenditures will not be included in any determination under Section 10.07(a) or
(b)) constituting Permitted Acquisitions effected in accordance with the
requirements of Section 9.15.

 

10.08 Interest Expense Coverage Ratio. The Borrower will not permit the Interest
Expense Coverage Ratio for any Test Period ending on the last day of a fiscal
quarter of the Borrower ending on or after the last day of the Borrower’s fiscal
quarter ending closest to September 30, 2005 to be less than 2.50:1.00.

 

-111-



--------------------------------------------------------------------------------

10.09 Total Leverage Ratio. The Borrower will not permit the Total Leverage
Ratio at any time during a period set forth below to be greater than the ratio
set forth opposite such period below:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

From the Initial Borrowing Date through and including the last day of the
Borrower’s fiscal quarter ending closest to September 30, 2005    6.25:1.00 The
first day of the Borrower’s fiscal quarter beginning closest to October 1, 2005
through and including the last day of the Borrower’s fiscal quarter ending
closest to June 30, 2006    6.00:1.00 The first day of the Borrower’s fiscal
quarter beginning closest to July 1, 2006 through and including the last day of
the Borrower’s fiscal quarter ending closest to September 30, 2007    5.75:1.00
The first day of the Borrower’s fiscal quarter beginning closest to October 1,
2007 through and including the last day of the Borrower’s fiscal quarter ending
closest to September 30, 2008    5.25:1.00 The first day of the Borrower’s
fiscal quarter beginning closest to October 1, 2008 through and including the
last day of the Borrower’s fiscal quarter ending closest to September 30, 2009
   5.00:1.00 The first day of the Borrower’s fiscal quarter beginning closest to
October 1, 2009 through and including the last day of the Borrower’s fiscal
quarter ending closest to September 30, 2010    4.75:1.00 Thereafter   
4.50:1.00

 

Notwithstanding anything to the contrary contained above in this Section 10.09,
each of the ratios contained above in this Section 10.09 shall be reduced by
0.75:1.00 for any period from and after the Security Release Date; provided,
however, in no event shall any of the ratios contained above in this Section
10.09 be reduced below 4.50:1.00 by operation of the provisions of this
sentence.

 

10.10 Modifications of Acquisition Documents, Certificate of Incorporation,
By-Laws and Certain Other Agreements; Limitations on Voluntary Payments, etc.
The Borrower will not, and will not permit any of its Subsidiaries to:

 

(i) amend, modify, change or waive any term or provision of any Acquisition
Document unless such amendment, modification, change or waiver is approved in
advance by the Administrative Agent and same could not reasonably be expected to
be adverse to the interests of the Lenders in any material respect;

 

-112-



--------------------------------------------------------------------------------

(ii) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its capital
stock or other Equity Interests (including any Shareholders’ Agreement) in any
material respect, or enter into any new agreement with respect to its capital
stock or other Equity Interests, unless such amendment, modification, change or
other action contemplated by this clause (ii) could not reasonably be expected
to be adverse to the interests of the Lenders in any material respect;

 

(iii) amend, modify or change any provision of any Tax Sharing Agreement or
enter into any new tax sharing agreement, tax allocation agreement or similar
agreement without the prior written consent of the Administrative Agent;

 

(iv) make (or give any notice in respect of) any voluntary or optional payment
or prepayment on or redemption, repurchase or acquisition for value of
(including, without limitation, by way of depositing with the trustee with
respect thereto or any other Person money or securities before due for the
purpose of paying when due), or any prepayment or redemption as a result of any
asset sale or similar event of, the PD LLC Notes, the PD LLC Notes Guaranty or
the Permitted PD LLC Notes Refinancing Indebtedness, provided that the PD LLC
Notes may be refinanced with Permitted PD LLC Notes Refinancing Indebtedness in
accordance with the terms of this Agreement; or

 

(v) amend or modify, or permit the amendment or modification of, any provision
of any PD LLC Note Document or any indenture, purchase agreement, loan agreement
or other agreement or instrument relating to the Permitted PD LLC Notes
Refinancing Indebtedness, other than any such amendments or modifications with
the consent of the Administrative Agent and the Syndication Agent and which are
not adverse to the Lenders in any material respect.

 

10.11 Limitation on Certain Restrictions on Subsidiaries. The Borrower will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other Equity Interest or
participation in its profits owned by the Borrower or any of its Subsidiaries,
or pay any Indebtedness owed to the Borrower or any of its Subsidiaries, (b)
make loans or advances to the Borrower or any of its Subsidiaries or (c)
transfer any of its properties or assets to the Borrower or any of its
Subsidiaries, except for such encumbrances or restrictions existing under or by
reason of (i) applicable law, (ii) this Agreement and the other Credit
Documents, (iii) the PD LLC Notes Documents (as in effect on the Initial
Borrowing Date) and the Permitted PD LLC Notes Refinancing Indebtedness (as in
effect at the time of the issuance or incurrence thereof so long as such
restrictions are no more restrictive in any material respect than those
restrictions set forth in the PD LLC Notes Documents as in effect on the Initial
Borrowing Date), in each case so long as such restrictions apply solely to
Pulitzer and/or its applicable Subsidiaries, (iv) customary provisions
restricting subletting or assignment of any lease

 

-113-



--------------------------------------------------------------------------------

governing any leasehold interest of the Borrower or any of its Subsidiaries, (v)
customary provisions restricting assignment of any licensing agreement (in which
the Borrower or any of its Subsidiaries is the licensee) or other contract
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of business, (vi) restrictions on the transfer of any asset pending the close of
the sale of such asset, and (vii) restrictions on the transfer of any asset
subject to a Lien permitted by Section 10.01(iii), (vi), (vii), (x), (xiv), (xv)
or (xvii).

 

10.12 Limitation on Issuance of Equity Interests. (a) The Borrower will not, and
will not permit any of its Subsidiaries to, issue (i) any Preferred Equity
(other than Qualified Preferred Stock of the Borrower issued pursuant to clause
(c) below) or (ii) any redeemable common stock or other redeemable common Equity
Interests other than common stock or other redeemable common Equity Interests
that is or are redeemable at the sole option of the Borrower or such Subsidiary,
as the case may be.

 

(b) The Borrower will not permit any of its Subsidiaries to issue any capital
stock or other Equity Interests (including by way of sales of treasury stock) or
any options or warrants to purchase, or securities convertible into, capital
stock or other Equity Interests, except (i) for transfers and replacements of
then outstanding shares of capital stock or other Equity Interests, (ii) for
stock splits, stock dividends and issuances which do not decrease the percentage
ownership of the Borrower or any of its Subsidiaries in any class of the capital
stock or other Equity Interests of such Subsidiary, (iii) in the case of Foreign
Subsidiaries of the Borrower, to qualify directors and other nominal amounts
held by local nationals in each case to the extent required by applicable law,
or (iv) for issuances by Subsidiaries of the Borrower which are newly created or
acquired in accordance with the terms of this Agreement.

 

(c) The Borrower may from time to time (i) issue shares of its Qualified
Preferred Stock, so long as (x) no Default or Event of Default shall exist at
the time of any such issuance or immediately after giving effect thereto, and
(y) with respect to each issuance of Qualified Preferred Stock, the gross cash
proceeds therefrom (or in the case of Qualified Preferred Stock directly issued
as consideration for a Permitted Acquisition, the Fair Market Value of the
assets received therefor) shall be at least equal to 100% of the liquidation
preference thereof at the time of issuance and (ii) issue additional shares of
Qualified Preferred Stock to pay in-kind regularly scheduled Dividends on
Qualified Preferred Stock theretofore issued in compliance with this Section
10.12(c).

 

10.13 Business; etc. The Borrower will not, and will not permit any of its
Subsidiaries to, engage directly or indirectly in any business other than the
businesses engaged in by the Borrower and its Subsidiaries as of the Initial
Borrowing Date and with reasonable extensions thereof and business ancillary or
complimentary thereto.

 

10.14 Limitation on Creation of Subsidiaries. The Borrower will not, and will
not permit any of its Subsidiaries to, establish, create or acquire after the
Initial Borrowing Date any Subsidiary, provided that (x) the Borrower and its
Wholly-Owned Subsidiaries shall be permitted to establish, create and, to the
extent permitted by this Agreement, acquire Wholly-Owned Subsidiaries, and (y)
the Borrower and its Subsidiaries shall be permitted to establish, create and
acquire Non-Wholly Owned Subsidiaries to the extent permitted by Section
10.05(xvi) or as a result of a Permitted Acquisition, in each case so long as
(i) at least 5 days’

 

-114-



--------------------------------------------------------------------------------

prior written notice thereof is given by the Borrower to the Administrative
Agent (or such shorter period of time as is acceptable to the Administrative
Agent in any given case), (ii) if prior to the Security Release Date, the
capital stock or other Equity Interests of such new Subsidiary are promptly
pledged pursuant to, and to the extent required by, this Agreement and the
Pledge Agreement and the certificates, if any, representing such stock or other
Equity Interests, together with stock or other appropriate powers duly executed
in blank, are delivered to the Collateral Agent, and (iii) if prior to the
Guaranty Release Date, each such new Domestic Subsidiary (and, to the extent
required by Section 9.16, each such new Foreign Subsidiary) executes a
counterpart of the Subsidiaries Guaranty, the Pledge Agreement and the
Intercompany Subordination Agreement; provided, however, until such time as
Pulitzer and its Domestic Subsidiaries become Qualified Wholly-Owned Domestic
Subsidiaries, any such Person that is not a Qualified Wholly-Owned Domestic
Subsidiary may not acquire any new Subsidiaries pursuant to a Permitted
Acquisition or an Investment made pursuant to Section 10.05(xvi). In addition,
each new Subsidiary that is required to execute any Credit Document shall
execute and deliver, or cause to be executed and delivered, all other relevant
documentation (including opinions of counsel) of the type described in Section 6
as such new Subsidiary would have had to deliver if such new Subsidiary were a
Credit Party on the Initial Borrowing Date.

 

SECTION 11. Events of Default.

 

Upon the occurrence of any of the following specified events (each, an “Event of
Default”):

 

11.01 Payments. The Borrower shall (i) default in the payment when due of any
principal of any Loan, Note or Unpaid Drawing or (ii) default, and such default
shall continue unremedied for three or more Business Days, in the payment when
due of any interest on any Loan, Note or Unpaid Drawing or any Fees or any other
amounts owing hereunder or under any other Credit Document; or

 

11.02 Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

 

11.03 Covenants. The Borrower or any of its Subsidiaries shall (i) default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 9.01(f)(i), 9.08, 9.11, 9.15 or Section 10 or (ii) default
in the due performance or observance by it of any other term, covenant or
agreement contained in this Agreement (other than those set forth in Sections
11.01 and 11.02) and such default shall continue unremedied for a period of 30
days after written notice thereof to the defaulting party by the Administrative
Agent or the Required Lenders; or

 

11.04 Default Under Other Agreements. (i) The Borrower or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any

 

-115-



--------------------------------------------------------------------------------

instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice is required), any such
Indebtedness to become due (and/or, in the case of an Interest Rate Protection
Agreement or Other Hedging Agreement, to be terminated) prior to its stated
maturity, or (ii) any Indebtedness (other than the Obligations) of the Borrower
or any of its Subsidiaries shall be declared to be (or shall become) due and
payable (and/or, in the case of an Interest Rate Protection Agreement or Other
Hedging Agreement, to be terminated), or required to be prepaid (and/or
terminated, as the case may be) other than by a regularly scheduled required
prepayment, prior to the stated maturity thereof, provided that it shall not be
a Default or an Event of Default under this Section 11.04 unless the aggregate
principal amount of all Indebtedness as described in preceding clauses (i) and
(ii) is at least $25,000,000; or

 

11.05 Bankruptcy, etc. The Borrower or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries, and the petition is not controverted within
15 days, or is not dismissed within 60 days after the filing thereof; or a
custodian (as defined in the Bankruptcy Code) is appointed for, or takes charge
of, all or substantially all of the property of the Borrower or any of its
Subsidiaries, to operate all or any substantial portion of the business of the
Borrower or any of its Subsidiaries, or the Borrower or any of its Subsidiaries
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Borrower or any of its Subsidiaries, or there is commenced against the Borrower
or any of its Subsidiaries any such proceeding which remains undismissed for a
period of 60 days after the filing thereof, or the Borrower or any of its
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Borrower or
any of its Subsidiaries makes a general assignment for the benefit of creditors;
or any Company action is taken by the Borrower or any of its Subsidiaries for
the purpose of effecting any of the foregoing; or

 

11.06 ERISA. (a) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof under Section 412 of the Code or
Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan which is
subject to Title IV of ERISA shall have had or is likely to have a trustee
appointed to administer such Plan, any Plan which is subject to Title IV of
ERISA is, shall have been or is likely to be terminated or to be the subject of
termination proceedings under ERISA, any Plan shall have an Unfunded Current
Liability, a contribution required to be made with respect to a Plan or a
Foreign Pension Plan has not been timely made, the Borrower or any Subsidiary of
the

 

-116-



--------------------------------------------------------------------------------

Borrower or any ERISA Affiliate has incurred or is likely to incur any liability
to or on account of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of
the Code or on account of a group health plan (as defined in Section 607(1) of
ERISA, Section 4980B(g)(2) of the Code or 45 Code of Federal Regulations Section
160.103) under Section 4980B of the Code and/or the Health Insurance Portability
and Accountability Act of 1996, or the Borrower or any Subsidiary of the
Borrower has incurred or is likely to incur liabilities pursuant to one or more
employee welfare benefit plans (as defined in Section 3(1) of ERISA) that
provide benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or Plans or Foreign Pension Plans, a
“default,” within the meaning of Section 4219(c)(5) of ERISA, shall occur with
respect to any Plan; any applicable law, rule or regulation is adopted, changed
or interpreted, or the interpretation or administration thereof is changed, in
each case after the date hereof, by any governmental authority or agency or by
any court (a “Change in Law”), or, as a result of a Change in Law, an event
occurs following a Change in Law, with respect to or otherwise affecting any
Plan; (b) there shall result from any such event or events the imposition of a
lien, the granting of a security interest, or a liability or a material risk of
incurring a liability; and (c) such lien, security interest or liability, either
individually or in the aggregate, in the opinion of the Required Lenders, has
had, or could reasonably be expected to have, a Material Adverse Effect; or

 

11.07 Pledge Agreement. At any time prior to the Security Release Date, the
Pledge Agreement shall cease to be in full force and effect, or shall cease to
give the Collateral Agent for the benefit of the Secured Creditors the Liens,
rights, powers and privileges purported to be created thereby (including,
without limitation, a perfected security interest in, and Lien on, all of the
Collateral, in favor of the Collateral Agent, superior to and prior to the
rights of all third Persons, and subject to no other Liens, or any Credit Party
shall default in the due performance or observance of any term, covenant or
agreement on its part to be performed or observed pursuant to the Pledge
Agreement and such default shall continue beyond the period of grace, if any,
specifically applicable thereto pursuant to the terms of the Pledge Agreement;
or

 

11.08 Subsidiaries Guaranty. The Subsidiaries Guaranty or any provision thereof
shall cease to be in full force or effect as to any Subsidiary Guarantor (except
as a result of a release of any Subsidiary Guarantor in accordance with the
terms of the Subsidiaries Guaranty), or any Subsidiary Guarantor or any Person
acting for or on behalf of such Subsidiary Guarantor shall deny or disaffirm
such Subsidiary Guarantor’s obligations under the Subsidiaries Guaranty or any
Subsidiaries Guarantor shall default in the due performance or observance of any
term, covenant or agreement on its part to be performed or observed pursuant to
the Subsidiaries Guaranty; or

 

11.09 Intercompany Subordination Agreement. The Intercompany Subordination
Agreement or any provision thereof shall cease to be in full force or effect as
to the Borrower or any Subsidiary of the Borrower party thereto (except as a
result of a release of any such Person in accordance with the terms of the
Intercompany Subordination Agreement), or the Borrower, any Subsidiary of the
Borrower or any Person acting for or on behalf of the Borrower or any Subsidiary
of the Borrower shall deny or disaffirm the Borrower’s or such Subsidiary’s
obligations under the Intercompany Subordination Agreement or the Borrower or
any of its Subsidiaries shall default in the due performance or observance of
any term, covenant

 

-117-



--------------------------------------------------------------------------------

or agreement on its part to be performed or observed pursuant to the
Intercompany Subordination Agreement; or

 

11.10 Judgments. One or more judgments or decrees shall be entered against the
Borrower or any Subsidiary of the Borrower involving in the aggregate for the
Borrower and its Subsidiaries a liability (not paid or to the extent not covered
by a reputable and solvent insurance company) and such judgments and decrees
either shall be final and non-appealable or shall not be vacated, discharged or
stayed or bonded pending appeal for any period of 30 consecutive days, and the
aggregate amount of all such judgments equals or exceeds $10,000,000; or

 

11.11 Change of Control. A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to the Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses (i)
and (ii) below shall occur automatically without the giving of any such notice):
(i) declare the Total Commitment terminated, whereupon all Commitments of each
Lender shall forthwith terminate immediately and any Commitment Commission shall
forthwith become due and payable without any other notice of any kind; (ii)
declare the principal of and any accrued interest in respect of all Loans and
the Notes and all Obligations owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Credit Party; (iii) terminate any Letter of Credit which may be terminated in
accordance with its terms; (iv) direct the Borrower to pay (and the Borrower
agrees that upon receipt of such notice, or upon the occurrence of an Event of
Default specified in Section 11.05 with respect to the Borrower, it will pay) to
the Collateral Agent at the Payment Office such additional amount of cash or
Cash Equivalents, to be held as security by the Collateral Agent, as is equal to
the aggregate Stated Amount of all Letters of Credit issued for the account of
the Borrower and then outstanding; (v) enforce, as Collateral Agent, all of the
Liens and security interests created pursuant to the Pledge Agreement; and (vi)
apply any cash collateral held by the Administrative Agent pursuant to Section
5.02 to the repayment of the Obligations.

 

SECTION 12. The Administrative Agent.

 

12.01 Appointment. The Lenders hereby irrevocably designate and appoint DBTCA as
Administrative Agent (for purposes of this Section 12 and Section 13.01, the
term “Administrative Agent” also shall include DBTCA in its capacity as
Collateral Agent pursuant to the Pledge Agreement) to act as specified herein
and in the other Credit Documents. Each Lender hereby irrevocably authorizes,
and each holder of any Note by the acceptance of such Note shall be deemed
irrevocably to authorize, the Administrative Agent to take such action on its
behalf under the provisions of this Agreement, the other Credit Documents and
any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the

 

-118-



--------------------------------------------------------------------------------

Administrative Agent by the terms hereof and thereof and such other powers as
are reasonably incidental thereto. The Administrative Agent may perform any of
its respective duties hereunder by or through its officers, directors, agents,
employees or affiliates.

 

12.02 Nature of Duties. (a) The Administrative Agent shall not have any duties
or responsibilities except those expressly set forth in this Agreement and in
the other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.

 

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Syndication Agent, the Co-Documentation Agents,
the Joint Lead Arrangers, the Book Running Manager and the Persons named on the
title page hereof as “Senior Managing Agents” and “Managing Agents” are named as
such for recognition purposes only, and in their respective capacities as such
shall have no powers, duties, responsibilities or liabilities with respect to
this Agreement or the other Credit Documents or the transactions contemplated
hereby and thereby; it being understood and agreed that the Syndication Agent,
the Co-Documentation Agents, the Joint Lead Arrangers, the Book Running Manager
and the Persons named on the title page hereof as “Senior Managing Agents” and
“Managing Agents” shall each be entitled to all indemnification and
reimbursement rights in favor of the Administrative Agent as, and to the extent,
provided for under Sections 12.06 and 13.01. Without limitation of the
foregoing, neither the Syndication Agent, the Co-Documentation Agents, the Joint
Lead Arranger, the Book Running Manager, nor any of the Persons named on the
title page hereof as “Senior Managing Agents” or “Managing Agents” shall, solely
by reason of this Agreement or any other Credit Documents, have any fiduciary
relationship in respect of any Lender or the holder of any Note.

 

12.03 Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of the
Borrower and its Subsidiaries in connection with the making and the continuance
of the Loans and the taking or not taking of any action in connection herewith
and (ii) its own appraisal of the creditworthiness of the Borrower and its
Subsidiaries and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
The Administrative Agent shall not be responsible to any Lender or the holder of
any Note for any recitals, statements, information, representations or
warranties herein or in any document,

 

-119-



--------------------------------------------------------------------------------

certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Borrower or any of its Subsidiaries
or be required to make any inquiry concerning either the performance or
observance of any of the terms, provisions or conditions of this Agreement or
any other Credit Document, or the financial condition of the Borrower or any of
its Subsidiaries or the existence or possible existence of any Default or Event
of Default.

 

12.04 Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

 

12.05 Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent reasonably believed to be the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
any other Credit Document and its duties hereunder and thereunder, upon advice
of counsel selected by the Administrative Agent.

 

12.06 Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Borrower, the Lenders will
reimburse and indemnify the Administrative Agent (and any affiliate thereof) in
proportion to their respective “percentage” as used in determining the Required
Lenders (determined as if there were no Defaulting Lenders) for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent (or
any affiliate thereof) in performing its duties hereunder or under any other
Credit Document or in any way relating to or arising out of this Agreement or
any other Credit Document with respect to such duties or its role as
Administrative Agent; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

12.07 The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Loans, or issue or participate in Letters of Credit, under
this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lender”, “Required Lenders”, “Majority Lenders”, or any similar terms shall,

 

-120-



--------------------------------------------------------------------------------

unless the context clearly indicates otherwise, include the Administrative Agent
in its respective individual capacities. The Administrative Agent and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, investment banking, trust or other business with, or provide
debt financing, equity capital or other services (including financial advisory
services) to any Credit Party or any Affiliate of any Credit Party (or any
Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

 

12.08 Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent. Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

 

12.09 Resignation by the Administrative Agent. (a) The Administrative Agent may
resign from the performance of all its respective functions and duties hereunder
and/or under the other Credit Documents at any time by giving 30 days’ prior
written notice to the Lenders and, unless a Default or an Event of Default under
Section 11.05 then exists, the Borrower. Any such resignation by an
Administrative Agent hereunder shall also constitute its (and its applicable
Affiliate’s) resignation as an Issuing Lender and/or the Swingline Lender, as
the case may be, in which case the resigning Administrative Agent (and its
applicable Affiliates) (x) shall not be required to issue any further Letters of
Credit or make any additional Swingline Loans hereunder and (y) shall maintain
all of its rights as Issuing Lender or Swingline Lender, as the case may be,
with respect to any Letters of Credit issued by it, or Swingline Loans made by
it, prior to the date of such resignation. Such resignation shall take effect
upon the appointment of a successor Administrative Agent pursuant to clauses (b)
and (c) below or as otherwise provided below.

 

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).

 

(c) If a successor Administrative Agent shall not have been so appointed within
such 30 day period, the Administrative Agent, with the consent of the Borrower
(which consent shall not be unreasonably withheld or delayed, provided that the
Borrower’s consent shall not be required if an Event of Default then exists),
shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

 

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 35th day after the date such notice of resignation was
given by the

 

-121-



--------------------------------------------------------------------------------

Administrative Agent, the Administrative Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
the Administrative Agent hereunder and/or under any other Credit Document until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided above.

 

(e) Upon a resignation of the Administrative Agent pursuant to this Section
12.09, the Administrative Agent shall remain indemnified to the extent provided
in this Agreement and the other Credit Documents and the provisions of this
Section 12 (and the analogous provisions of the other Credit Documents) shall
continue in effect for the benefit of the Administrative Agent for all of its
actions and inactions while serving as the Administrative Agent.

 

12.10 Collateral Matters. (a) Each Lender authorizes and directs the Collateral
Agent to enter into the Pledge Agreement for the benefit of the Lenders and the
other Secured Creditors. Each Lender hereby agrees, and each holder of any Note
by the acceptance thereof will be deemed to agree, that, except as otherwise set
forth herein, any action taken by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 13.12) in accordance with the
provisions of this Agreement or the Pledge Agreement, and the exercise by the
Required Lenders (or all the Lenders, as the case may be) of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. The
Collateral Agent is hereby authorized on behalf of all of the Lenders, without
the necessity of any notice to or further consent from any Lender, from time to
time prior to an Event of Default, to take any action with respect to any
Collateral or the Pledge Agreement which may be necessary to perfect and
maintain perfected the security interest in and liens upon the Collateral
granted pursuant to the Pledge Agreement.

 

(b) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations at any time arising under or in respect
of this Agreement or the Credit Documents or the transactions contemplated
hereby or thereby, (ii) constituting property being sold or otherwise disposed
of (to Persons other than the Borrower and its Subsidiaries) upon the sale or
other disposition thereof in compliance with Section 10.02, (iii) if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 13.12) or (iv) as otherwise may be
expressly provided in this Agreement and/or the Pledge Agreement. Upon request
by the Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this Section 12.10.

 

(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.10 or in the Pledge Agreement, it being understood and agreed
that in respect of the Collateral, or any act, omission

 

-122-



--------------------------------------------------------------------------------

or event related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

12.11 Delivery of Information. The Administrative Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Credit
Document except (i) as specifically provided in this Agreement or any other
Credit Document and (ii) as specifically requested from time to time in writing
by any Lender with respect to a specific document, instrument, notice or other
written communication received by and in the possession of the Administrative
Agent at the time of receipt of such request and then only in accordance with
such specific request.

 

SECTION 13. Miscellaneous.

 

13.01 Payment of Expenses, etc. The Borrower hereby agrees to: (i) whether or
not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of each Agent (including, without limitation,
the reasonable fees and disbursements of White & Case LLP and each Agent’s other
counsel and consultants) in connection with the preparation, execution, delivery
and administration of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto, of each Agent and its Affiliates
in connection with its or their syndication efforts with respect to this
Agreement and of each Agent and, after the occurrence of an Event of Default,
each of the Issuing Lenders and Lenders in connection with the enforcement of
this Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(including, in each case without limitation, the reasonable fees and
disbursements of counsel and consultants for each Agent and, after the
occurrence of an Event of Default, counsel for each of the Issuing Lenders and
Lenders); (ii) pay and hold each Agent, each of the Issuing Lenders and each of
the Lenders harmless from and against any and all present and future stamp,
excise and other similar documentary taxes with respect to the foregoing matters
and save each Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to such Agent,
such Issuing Lender or such Lender) to pay such taxes; and (iii) indemnify each
Agent, each Issuing Lender and each Lender, and each of their respective
officers, directors, employees, representatives, agents, affiliates, trustees
and investment advisors from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) of whatsoever kind or nature incurred by, imposed on or assessed
against any of them as a result of, or arising out of, or in any way related to,
or by reason of, (a) any investigation, litigation or other proceeding (whether
or not any Agent, any Issuing Lender or any Lender is a party thereto and
whether or

 

-123-



--------------------------------------------------------------------------------

not such investigation, litigation or other proceeding is brought by or on
behalf of any Credit Party) related to the entering into and/or performance of
this Agreement or any other Credit Document or the use of any Letter of Credit
or the proceeds of any Loans hereunder or the consummation of the Transaction or
any other transactions contemplated herein or in any other Credit Document or
the exercise of any of their rights or remedies provided herein or in the other
Credit Documents or in any other way relating to or arising out of this
Agreement or any other Credit Document, or (b) the actual or alleged presence of
Hazardous Materials in the air, surface water or groundwater or on the surface
or subsurface of any Real Property at any time owned, leased or operated by the
Borrower or any of its Subsidiaries, the generation, storage, transportation,
handling or disposal of Hazardous Materials by the Borrower or any of its
Subsidiaries at any location, whether or not owned, leased or operated by the
Borrower or any of its Subsidiaries, the non-compliance by the Borrower or any
of its Subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Real Property, or any Environmental Claim asserted
against the Borrower, any of its Subsidiaries or any Real Property at any time
owned, leased or operated by the Borrower or any of its Subsidiaries, including,
in each case, without limitation, the reasonable fees and disbursements of
counsel and other consultants incurred in connection with any such
investigation, litigation or other proceeding (but excluding any losses,
liabilities, claims, damages or expenses to the extent incurred by reason of the
gross negligence or willful misconduct of the Person to be indemnified (as
determined by a court of competent jurisdiction in a final and non-appealable
decision)). To the extent that the undertaking to indemnify, pay or hold
harmless any Agent, any Issuing Lender or any Lender set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrower shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law.

 

13.02 Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, each Issuing Lender and each Lender is hereby authorized
at any time or from time to time, without presentment, demand, protest or other
notice of any kind to any Credit Party or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) and any other Indebtedness at any time held or
owing by the Administrative Agent, such Issuing Lender or such Lender
(including, without limitation, by branches and agencies of the Administrative
Agent, such Issuing Lender or such Lender wherever located) to or for the credit
or the account of the Borrower or any of its Subsidiaries against and on account
of the Obligations and liabilities of the Credit Parties to the Administrative
Agent, such Issuing Lender or such Lender under this Agreement or under any of
the other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 13.06(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent, such Issuing Lender or such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.

 

13.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or

 

-124-



--------------------------------------------------------------------------------

delivered: if to any Credit Party, at the address specified opposite its
signature below or in the other relevant Credit Documents; if to any Lender, at
its address specified on Schedule II; and if to the Administrative Agent, at the
Notice Office; or, as to any Credit Party or the Administrative Agent, at such
other address as shall be designated by such party in a written notice to the
other parties hereto and, as to each Lender, at such other address as shall be
designated by such Lender in a written notice to the Borrower and the
Administrative Agent. All such notices and communications shall, when mailed,
telegraphed, telexed, telecopied, or cabled or sent by overnight courier, be
effective when deposited in the mails, delivered to the telegraph company, cable
company or overnight courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Administrative Agent
and the Borrower shall not be effective until received by the Administrative
Agent or the Borrower, as the case may be.

 

13.04 Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, the
Borrower may not assign or transfer any of its rights, obligations or interest
hereunder without the prior written consent of each Lender and, provided
further, that, although any Lender may transfer, assign or grant participations
in its rights hereunder, such Lender shall remain a “Lender” for all purposes
hereunder (and may not transfer or assign all or any portion of its Commitments
hereunder except as provided in Sections 2.13 and 13.04(b)) and the transferee,
assignee or participant, as the case may be, shall not constitute a “Lender”
hereunder and, provided further, that no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Loan Maturity Date) in which such participant
is participating, or reduce the rate or extend the time of payment of interest
or Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder), or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment (or the
available portion thereof) or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by the Borrower of any of
its rights and obligations under this Agreement or (iii) release all or
substantially all of the Collateral under the Pledge Agreement (except as
expressly provided in the Credit Documents) supporting the Loans or Letters of
Credit hereunder in which such participant is participating. In the case of any
such participation, the participant shall not have any rights under this
Agreement or any of the other Credit Documents (including, without limitation,
any rights of set-off) (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation.

 

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related

 

-125-



--------------------------------------------------------------------------------

outstanding Obligations (or, if the Commitments with respect to the relevant
Tranche have terminated, outstanding Obligations) hereunder to (i)(A) its parent
company and/or any affiliate of such Lender which is at least 50% owned by such
Lender or its parent company or (B) to one or more other Lenders or any
affiliate of any such other Lender which is at least 50% owned by such other
Lender or its parent company (provided that any fund that invests in loans and
is managed or advised by the same investment advisor of another fund which is a
Lender (or by an Affiliate of such investment advisor) shall be treated as an
affiliate of such other Lender for the purposes of this sub-clause (x)(i)(B)),
or (ii) in the case of any Lender that is a fund that invests in loans, any
other fund that invests in loans and is managed or advised by the same
investment advisor of any Lender or by an Affiliate of such investment advisor
or (y) assign all, or if less than all, a portion equal to at least $1,000,000
in the aggregate for the assigning Lender or assigning Lenders, of such
Commitments and related outstanding Obligations (or, if the Commitments with
respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to one or more Eligible Transferees (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised by the
same investment advisor of such fund or by an Affiliate of such investment
advisor as a single Eligible Transferee), each of which assignees shall become a
party to this Agreement as a Lender by execution of an Assignment and Assumption
Agreement, provided that (i) at such time, Schedule I shall be deemed modified
to reflect the Commitments and/or outstanding Loans, as the case may be, of such
new Lender and of the existing Lenders, (ii) upon the surrender of the relevant
Notes by the assigning Lender (or, upon such assigning Lender’s indemnifying the
Borrower for any lost Note pursuant to a customary indemnification agreement)
new Notes will be issued, at the Borrower’s expense, to such new Lender and to
the assigning Lender upon the request of such new Lender or assigning Lender,
such new Notes to be in conformity with the requirements of Section 2.05 (with
appropriate modifications) to the extent needed to reflect the revised
Commitments and/or outstanding Loans, as the case may be, (iii) the consent of
the Administrative Agent and, so long as no Default or Event of Default then
exists and the Syndication Date has theretofore occurred, the Borrower, shall be
required in connection with any such assignment pursuant to clause (y) above
(each of which consents shall not be unreasonably withheld or delayed), (iv) the
Administrative Agent shall receive at the time of each such assignment, from the
assigning or assignee Lender, the payment of a non-refundable assignment fee of
$3,500, and (v) no such transfer or assignment will be effective until recorded
by the Administrative Agent on the Register pursuant to Section 13.15. To the
extent of any assignment pursuant to this Section 13.04(b), the assigning Lender
shall be relieved of its obligations hereunder with respect to its assigned
Commitments and outstanding Loans. At the time of each assignment pursuant to
this Section 13.04(b) to a Person which is not already a Lender hereunder and
which is not a United States person (as such term is defined in Section
7701(a)(30) of the Code) for Federal income tax purposes, the respective
assignee Lender shall, to the extent legally entitled to do so, provide to the
Borrower the appropriate Internal Revenue Service Forms (and, if applicable, a
Section 5.04(b)(ii) Certificate) described in Section 5.04(b). To the extent
that an assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 2.13 or this Section 13.04(b) would,
at the time of such assignment, result in increased costs under Section 2.10,
3.06 or 5.04 from those being charged by the respective assigning Lender prior
to such assignment, then the Borrower shall not be obligated to pay such
increased costs (although the Borrower, in accordance with and pursuant to the
other provisions of this

 

-126-



--------------------------------------------------------------------------------

Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

 

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the Administrative Agent (but without the consent of the Administrative Agent
or the Borrower), any Lender which is a fund may pledge all or any portion of
its Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (c) shall release the transferor Lender from any
of its obligations hereunder.

 

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.

 

13.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.

 

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings, Commitment Commission or Letter of Credit Fees, of a sum which with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Obligations of the respective Credit Party to such
Lenders in such amount as shall result in a proportional participation by all
the Lenders in

 

-127-



--------------------------------------------------------------------------------

such amount; provided that if all or any portion of such excess amount is
thereafter recovered from such Lenders, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

 

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

 

13.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders); provided that, (i) except as otherwise specifically provided herein,
all computations of Excess Cash Flow and the Applicable Margin, and all
computations and all definitions (including accounting terms) used in
determining compliance with Sections 10.07, 10.08 and 10.09 shall utilize GAAP
and policies in conformity with those used to prepare the audited financial
statements of the Borrower referred to in Section 8.05(a) for the Borrower’s
fiscal year ended September 30, 2004 and (ii) to the extent expressly provided
herein, certain calculations shall be made on a Pro Forma Basis.

 

(b) All computations of interest, Commitment Commission and other Fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day; except that in the case of
Letter of Credit Fees and Facing Fees, the last day shall be included) occurring
in the period for which such interest, Commitment Commission or Fees are
payable.

 

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT THE BORROWER HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE PERSONAL JURISDICTION OF THE AFORESAID COURTS. THE BORROWER
HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL
JURISDICTION OVER THE BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL
ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL
JURISDICTION OVER THE BORROWER. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR

 

-128-



--------------------------------------------------------------------------------

PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE
BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. THE BORROWER
HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST THE BORROWER IN ANY OTHER JURISDICTION.

 

(b) THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

13.09 Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile or other electronic transmission) and by the different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. A set of counterparts executed by all the parties
hereto shall be lodged with the Borrower and the Administrative Agent.

 

13.10 Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which the Borrower, the Administrative Agent and each of
the Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered the same (including by
facsimile or other electronic transmission) to the Administrative Agent at the
Notice Office or, in the case of the Lenders, shall have given to the
Administrative Agent telephonic (confirmed in writing), written or telex notice
(actually received) at such office that the same has been signed and mailed to
it. The Administrative Agent will give the Borrower and each Lender prompt
written notice of the occurrence of the Effective Date.

 

-129-



--------------------------------------------------------------------------------

13.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

 

13.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party hereto or thereto and the Required
Lenders (although additional parties may be added to (and annexes may be
modified to reflect such additions), and Subsidiaries of the Borrower may be
released from, the Subsidiaries Guaranty and the Pledge Agreement in accordance
with the provisions hereof and thereof without the consent of the other Credit
Parties party thereto or the Required Lenders), provided that no such change,
waiver, discharge or termination shall, without the consent of each Lender
(other than a Defaulting Lender) (with Obligations being directly affected in
the case of following clause (i)), (i)(x) extend the final scheduled maturity of
any Loan or Note or extend the stated expiration date of any Letter of Credit
beyond the Revolving Loan Maturity Date, or reduce the rate or extend the time
of payment of interest or Fees thereon (except in connection with the waiver of
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof (it being understood that any amendment or modification
to the financial definitions in this Agreement or to Section 13.07(a) shall not
constitute a reduction in the rate of interest or Fees for the purposes of this
clause (i)), or (y) reduce the amount of, or extend the date of, any Scheduled
Term Loan Repayment of a given Tranche of Term Loans, (ii) release all or
substantially all of the Collateral (except as expressly provided in the Credit
Documents) under the Pledge Agreement, (iii) amend, modify or waive any
provision of this Section 13.12(a) (except for technical amendments with respect
to additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Term Loans and the Revolving Loan Commitments on the Effective Date), (iv)
reduce the percentage specified in the definition of Required Lenders (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the extensions of Term Loans
and Revolving Loan Commitments are included on the Effective Date) or (v)
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement; provided further, that no such change, waiver,
discharge or termination shall (1) increase the Commitments of any Lender over
the amount thereof then in effect without the consent of such Lender (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of a mandatory reduction in the Total
Commitment shall not constitute an increase of the Commitment of any Lender, and
that an increase in the available portion of any Commitment of any Lender shall
not constitute an increase of the Commitment of such Lender), (2) except in
cases where additional extensions of term loans and/or revolving loans are being
afforded substantially the same treatment afforded to the Term Loans and
Revolving Loans pursuant to this Agreement as originally in effect, (x) without
the consent of the Majority Lenders of each Tranche which is being allocated a
lesser prepayment, repayment or commitment reduction as a result of the actions
described below, alter the required application of any prepayments or repayments
(or commitment reduction), as between the various Tranches, pursuant to Section
5.01(a) or 5.02 (excluding Section 5.02(b)) (although the Required Lenders may
waive, in whole or in part, any such prepayment, repayment or commitment
reduction, so long as the application, as amongst the various Tranches, of any

 

-130-



--------------------------------------------------------------------------------

such prepayment, repayment or commitment reduction which is still required to be
made is not altered) or (y) without the consent of each Lender of each Tranche
which is adversely affected by such amendment, amend the definition of Majority
Lenders (it being understood that with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Majority Lenders on substantially the same basis as the
extensions of Term Loans and Revolving Loan Commitments are included on the
Effective Date), (3) without the consent of each Issuing Lender, amend, modify
or waive any provision of Section 2 or alter its rights or obligations with
respect to Letters of Credit, (4) without the consent of the Swingline Lender,
alter the Swingline Lender’s rights or obligations with respect to Swingline
Loans, (5) without the consent of the Administrative Agent, amend, modify or
waive any provision of Section 12 or any other provision as same relates to the
rights or obligations of the Administrative Agent, or (6) without the consent of
Collateral Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent. Notwithstanding the foregoing, for the six
month period after the Initial Borrowing Date, the Administrative Agent, the
Syndication Agent and the Borrower may enter into (and the Lenders hereby
authorize the Administrative Agent, the Syndication Agent and the Borrower to
enter into) an amendment to this Agreement without the consent of any of the
Lenders solely to increase the Applicable Margins with respect to B Term Loans
in a manner consistent with that certain separate letter agreement among the
Administration Agent, the Syndication Agent and the Borrower (which amendment
shall be binding on all Lenders).

 

(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses (i)
through (v), inclusive, of the first proviso to Section 13.12(a), the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrower shall have
the right, so long as all non-consenting Lenders whose individual consent is
required are treated as described in either clause (A) or (B) below, to either
(A) replace each such non-consenting Lender or Lenders (or, at the option of the
Borrower, if the respective Lender’s consent is required with respect to less
than all Tranches of Loans (or related Commitments), to replace only the
Revolving Loan Commitments and/or Loans of the respective non-consenting Lender
which gave rise to the need to obtain such Lender’s individual consent) with one
or more Replacement Lenders pursuant to Section 2.13 so long as at the time of
such replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Revolving Loan Commitment (if such Lender’s consent is required as a result of
its Revolving Loan Commitment) and/or repay each Tranche of outstanding Loans of
such Lender which gave rise to the need to obtain such Lender’s consent and/or
cash collateralize its applicable RL Percentage of the Letter of Credit of
Outstandings, in accordance with Sections 4.02(b) and/or 5.01(b), provided that,
unless the Commitments which are terminated and Loans which are repaid pursuant
to preceding clause (B) are immediately replaced in full at such time through
the addition of new Lenders or the increase of the Commitments and/or
outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to preceding clause
(B), the Required Lenders (determined after giving effect to the proposed
action) shall specifically consent thereto, provided further, that the Borrower
shall not have the right to replace a Lender, terminate its Commitment or repay
its Loans solely as a result of the exercise of such Lender’s rights (and the
withholding of any required consent by such Lender) pursuant to the second
proviso to Section 13.12(a).

 

-131-



--------------------------------------------------------------------------------

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

 

13.14 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11, 3.06 or 5.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

 

13.15 Register. The Borrower hereby designates the Administrative Agent to serve
as its agent, solely for purposes of this Section 13.15, to maintain a register
(the “Register”) on which it will record the Commitments from time to time of
each of the Lenders, the Loans made by each of the Lenders and each repayment in
respect of the principal amount of the Loans of each Lender. Failure to make any
such recordation, or any error in such recordation, shall not affect the
Borrower’s obligations in respect of such Loans. With respect to any Lender, the
transfer of the Commitments of such Lender and the rights to the principal of,
and interest on, any Loan made pursuant to such Commitments shall not be
effective until such transfer is recorded on the Register maintained by the
Administrative Agent with respect to ownership of such Commitments and Loans and
prior to such recordation all amounts owing to the transferor with respect to
such Commitments and Loans shall remain owing to the transferor. The
registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 13.04(b). Coincident
with the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note (if any) evidencing such Loan, and
thereupon one or more new Notes in the same aggregate principal amount shall be
issued to the assigning or transferor Lender and/or the new Lender at the
request of any such Lender. The Borrower agrees to indemnify the Administrative
Agent from and against any and all losses, claims, damages and liabilities of
whatsoever nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.15.

 

13.16 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Lender agrees that it will use its reasonable efforts not to
disclose without the prior consent of the Borrower (other than to its employees,
auditors, advisors or counsel or to another Lender if such Lender or such
Lender’s holding or parent company in its sole discretion determines that any
such party should have access to such information, provided such Persons shall
be subject to the provisions of this Section 13.16 to the same extent as such
Lender) any non-public confidential information with respect to the Borrower or
any of its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document, provided that any Lender may disclose
any such information (i) as has become generally available to the public other
than by virtue of a breach of this Section 13.16(a) by the respective Lender or
is or

 

-132-



--------------------------------------------------------------------------------

has become available to such Lender on a non-confidential basis, (ii) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any direct or indirect contractual counterparty in any swap,
hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section 13.16
and (vii) to any prospective or actual transferee or participant in connection
with any contemplated transfer or participation of any of the Notes or
Commitments or any interest therein by such Lender, provided that such
prospective transferee agrees to be bound by the confidentiality provisions
contained in this Section 13.16.

 

(b) The Borrower hereby acknowledges and agrees that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to the Borrower or any of its Subsidiaries (including,
without limitation, any non-public customer information regarding the
creditworthiness of the Borrower and its Subsidiaries), in each case only if
such Lender or affiliate shall have determined in its sole discretion that the
Lender or affiliate with whom the information is to be shared should have access
to such information; provided that such Persons shall be subject to the
provisions of this Section 13.16 to the same extent as such Lender.

 

13.17 Securities Release; Guaranty Release. (a) To the extent that the Borrower
achieves a Total Leverage Ratio of less than 4.25:1.00 for two consecutive Test
Periods, then upon the delivery of the applicable financial statements and
related Compliance Certificate pursuant to Section 9.01(a) or (b), as the case
may be, and Section 9.01(e) in respect of the second such consecutive Test
Period, if no Default or Event of Default has occurred or is continuing at such
time, all Pledge Agreement Collateral shall be automatically released from the
Liens created by the Pledge Agreement, and except for indemnification and
similar obligations, the Pledge Agreement shall terminate at such time (the
“Security Release Date”).

 

(b) To the extent that the Borrower achieves a Total Leverage Ratio of less than
4.25:1.00 for two consecutive Test Periods, then upon the delivery of the
applicable financial statements and related Compliance Certificate pursuant to
Section 9.01(a) or (b), as the case may be, and Section 9.01(e) in respect of
the second such consecutive Test Period, if (x) no Default or Event of Default
has occurred or is continuing at such time, (y) the Subsidiary Guarantors have
not provided a guaranty of any other Indebtedness of the Borrower or any of its
Subsidiaries at such time and (z) the aggregate principal amount of all
Additional Permitted Indebtedness of all Subsidiaries of the Borrower does not
exceed $75,000,000 at such time, the Subsidiary Guarantors shall be released
from their obligations under the Subsidiaries Guaranty (the “Guaranty Release
Date”), subject to the provisions of Section 9.17.

 

13.18 The Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111 of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower and the other Credit Parties and other information that will allow such
Lender to identify the Borrower and the other Credit Parties in accordance with
the Patriot Act.

 

* * *

 

-133-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

Address:

 

215 North Harrison Street      

LEE ENTERPRISES, INCORPORATED

Suite 600             Davenport, Iowa 52801      

By:

 

/s/ Carl G. Schmidt

Attention: Chief Financial Officer          

Name:

 

Carl G. Schmidt

Tel: (563) 383-2179
Fax: (563) 327-2600          

Title:

 

Vice President, Chief Financial

Officer & Treasurer

       

DEUTSCHE BANK TRUST COMPANY AMERICAS, Individually and as Administrative Agent

       

By:

 

/s/ Susan LeFevre

           

Name:

 

Susan LeFevre

           

Title:

 

Director

       

By:

 

/s/ Omayra Laucella

           

Name:

 

Omayra Laucella

           

Title:

 

Vice President

       

DEUTSCHE BANK SECURITIES INC.,
as a Joint Lead Arranger and as Book Running Manager

       

By:

 

/s/ Elizabeth Chang

           

Name:

 

Elizabeth Chang

           

Title:

 

Director

       

By:

 

/s/ Cathy Madigam

           

Name:

 

Cathy Madigam

           

Title:

 

MD

 



--------------------------------------------------------------------------------

SUNTRUST BANK, Individually and as
Syndication Agent

By:

 

/s/ Thomas C. Palmer

   

Name:

 

Thomas C. Palmer

   

Title:

 

Managing Director

SUNTRUST CAPITAL MARKETS, INC.,
as a Joint Lead Arranger

By:

       

Name:

       

Title:

   

 



--------------------------------------------------------------------------------

SUNTRUST BANK, Individually and as Syndication Agent

By:

       

Name:

       

Title:

   

SUNTRUST CAPITAL MARKETS, INC., as a Joint Lead Arranger

By:

 

/s/ Gregory N. Waters

   

Name:

 

GREGORY N. WATERS

   

Title:

 

MANAGING DIRECTOR

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., Individually and as a Co-Documentation Agent

By:

 

/s/ Christopher G. Mathon

   

Name:

 

Christopher G. Mathon

   

Title:

 

Managing Director

 



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, Individually and as a Co-Documentation Agent

By:

 

/s/ Mehrasa Raygani

   

Name:

 

Mehrasa Raygani

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH,
Individually and as a Co-Documentation Agent

By:

 

/s/ Tsuguyuki Umene

       

Tsuguyuki Umene

       

Deputy General Manager

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF JUNE 3, 2005, AMONG LEE
ENTERPRISES, INCORPORATED, THE LENDERS PARTY HERETO FROM TIME TO TIME, DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, DEUTSCHE BANK SECURITIES
INC. AND SUNTRUST CAPITAL MARKETS, INC., AS JOINT LEAD ARRANGERS, DEUTSCHE BANK
SECURITIES INC., AS BOOK RUNNING MANAGER, SUNTRUST BANK, AS SYNDICATION AGENT
AND BANK OF AMERICA, N.A., THE BANK OF NEW YORK AND THE BANK OF
TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH, AS CO-DOCUMENTATION AGENTS US BANK
NATIONAL ASSOCIATION

By:

 

/s/ Mark Weitekamp

   

Mark Weitekamp

Title:

 

Vice President

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF JUNE 3, 2005, AMONG LEE
ENTERPRISES, INCORPORATED, THE LENDERS PARTY HERETO FROM TIME TO TIME, DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, DEUTSCHE BANK SECURITIES
INC. AND SUNTRUST CAPITAL MARKETS, INC., AS JOINT LEAD ARRANGERS, DEUTSCHE BANK
SECURITIES INC., AS BOOK RUNNING MANAGER, SUNTRUST BANK, AS SYNDICATION AGENT
AND BANK OF AMERICA, N.A., THE BANK OF NEW YORK AND THE BANK OF
TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH, AS CO-DOCUMENTATION AGENTS NAME OF
INSTITUTION: WELLS FARGO BANK NATIONAL ASSOCIATION

By:

 

/s/ Scott B. Carlson

   

Name:

 

Scott B. Carlson

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF JUNE 3, 2005, AMONG LEE
ENTERPRISES, INCORPORATED, THE LENDERS PARTY HERETO FROM TIME TO TIME, DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, DEUTSCHE BANK SECURITIES
INC. AND SUNTRUST CAPITAL MARKETS, INC., AS JOINT LEAD ARRANGERS, DEUTSCHE BANK
SECURITIES INC., AS BOOK RUNNING MANAGER, SUNTRUST BANK, AS SYNDICATION AGENT
AND BANK OF AMERICA, N.A., THE BANK OF NEW YORK AND THE BANK OF
TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH, AS CO-DOCUMENTATION AGENTS NAME OF
INSTITUTION: THE BANK OF NOVA SCOTIA

By:

 

/s/ Ian A. Hodgart

   

Title:

 

Ian A. Hodgart – Managing Director

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF JUNE 3, 2005, AMONG LEE
ENTERPRISES, INCORPORATED, THE LENDERS PARTY HERETO FROM TIME TO TIME, DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, DEUTSCHE BANK SECURITIES
INC. AND SUNTRUST CAPITAL MARKETS, INC., AS JOINT LEAD ARRANGERS, DEUTSCHE BANK
SECURITIES INC., AS BOOK RUNNING MANAGER, SUNTRUST BANK, AS SYNDICATION AGENT
AND BANK OF AMERICA, N.A., THE BANK OF NEW YORK AND THE BANK OF
TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH, AS CO-DOCUMENTATION AGENTS NAME OF
INSTITUTION: Scotiabanc Inc.

By:

 

/s/ William E. Zarrett

   

Name:

 

William E. Zarrett

   

Title:

 

Managing Director

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF JUNE 3, 2005, AMONG LEE
ENTERPRISES, INCORPORATED, THE LENDERS PARTY HERETO FROM TIME TO TIME, DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, DEUTSCHE BANK SECURITIES
INC. AND SUNTRUST CAPITAL MARKETS, INC., AS JOINT LEAD ARRANGERS, DEUTSCHE BANK
SECURITIES INC., AS BOOK RUNNING MANAGER, SUNTRUST BANK, AS SYNDICATION AGENT
AND BANK OF AMERICA, N.A., THE BANK OF NEW YORK AND THE BANK OF
TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH, AS CO-DOCUMENTATION AGENTS NAME OF
INSTITUTION: JPMorgan Chase Bank, N.A.

By:

 

/s/ Steven R. Sullivan

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF JUNE 3, 2005, AMONG LEE
ENTERPRISES, INCORPORATED, THE LENDERS PARTY HERETO FROM TIME TO TIME, DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, DEUTSCHE BANK SECURITIES
INC. AND SUNTRUST CAPITAL MARKETS, INC., AS JOINT LEAD ARRANGERS, DEUTSCHE BANK
SECURITIES INC., AS BOOK RUNNING MANAGER, SUNTRUST BANK, AS SYNDICATION AGENT
AND BANK OF AMERICA, N.A., THE BANK OF NEW YORK AND THE BANK OF
TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH, AS CO-DOCUMENTATION AGENTS NAME OF
INSTITUTION: MORGAN STANLEY BANK

By:

 

/s/ Daniel Twenge

   

Title:

 

Vice President

        Morgan Stanley Bank

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF JUNE 3, 2005, AMONG LEE
ENTERPRISES, INCORPORATED, THE LENDERS PARTY HERETO FROM TIME TO TIME, DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, DEUTSCHE BANK SECURITIES
INC. AND SUNTRUST CAPITAL MARKETS, INC., AS JOINT LEAD ARRANGERS, DEUTSCHE BANK
SECURITIES INC., AS BOOK RUNNING MANAGER, SUNTRUST BANK, AS SYNDICATION AGENT
AND BANK OF AMERICA, N.A., THE BANK OF NEW YORK AND THE BANK OF
TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH, AS CO-DOCUMENTATION AGENTS NAME OF
INSTITUTION: The Royal Bank of Scotland plc By:   /s/ Matthew Jones    

Name:

 

Matthew Jones

   

Title:

 

Senior Vice President

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF JUNE 3, 2005, AMONG LEE
ENTERPRISES, INCORPORATED, THE LENDERS PARTY HERETO FROM TIME TO TIME, DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, DEUTSCHE BANK SECURITIES
INC. AND SUNTRUST CAPITAL MARKETS, INC., AS JOINT LEAD ARRANGERS, DEUTSCHE BANK
SECURITIES INC., AS BOOK RUNNING MANAGER, SUNTRUST BANK, AS SYNDICATION AGENT
AND BANK OF AMERICA, N.A., THE BANK OF NEW YORK AND THE BANK OF
TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH, AS CO-DOCUMENTATION AGENTS NAME OF
INSTITUTION: Sumitomo Mitsui Banking Corporation By:   /s/ Yoshihiro Hyakutome  
 

Yoshihiro Hyakutome

   

Joint General Manager

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF JUNE 3, 2005, AMONG LEE
ENTERPRISES, INCORPORATED, THE LENDERS PARTY HERETO FROM TIME TO TIME, DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, DEUTSCHE BANK SECURITIES
INC. AND SUNTRUST CAPITAL MARKETS, INC., AS JOINT LEAD ARRANGERS, DEUTSCHE BANK
SECURITIES INC., AS BOOK RUNNING MANAGER, SUNTRUST BANK, AS SYNDICATION AGENT
AND BANK OF AMERICA, N.A., THE BANK OF NEW YORK AND THE BANK OF
TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH, AS CO-DOCUMENTATION AGENTS NAME OF
INSTITUTION: WACHOVIA BANK, N.A. By:   /s/ Russ Lyons    

Russ Lyons

Title:

 

Director

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF JUNE 3, 2005, AMONG LEE
ENTERPRISES, INCORPORATED, THE LENDERS PARTY HERETO FROM TIME TO TIME, DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, DEUTSCHE BANK SECURITIES
INC. AND SUNTRUST CAPITAL MARKETS, INC., AS JOINT LEAD ARRANGERS, DEUTSCHE BANK
SECURITIES INC., AS BOOK RUNNING MANAGER, SUNTRUST BANK, AS SYNDICATION AGENT
AND BANK OF AMERICA, N.A., THE BANK OF NEW YORK AND THE BANK OF
TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH, AS CO-DOCUMENTATION AGENTS NAME OF
INSTITUTION: UNION BANK OF CALIFORNIA, N.A. By:   /s/ Rich V Cain    

Title:

 

Assistant Vice President

 



--------------------------------------------------------------------------------

NATIONAL CITY BANK OF THE MIDWEST By:   /s/ Richard M. Sems    

Name:

 

Richard M. Sems

   

Title:

 

Senior Vice President

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF JUNE 3, 2005, AMONG LEE
ENTERPRISES, INCORPORATED, THE LENDERS PARTY HERETO FROM TIME TO TIME, DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, DEUTSCHE BANK SECURITIES
INC. AND SUNTRUST CAPITAL MARKETS, INC., AS JOINT LEAD ARRANGERS, DEUTSCHE BANK
SECURITIES INC., AS BOOK RUNNING MANAGER, SUNTRUST BANK, AS SYNDICATION AGENT
AND BANK OF AMERICA, N.A., THE BANK OF NEW YORK AND THE BANK OF
TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH, AS CO-DOCUMENTATION AGENTS NAME OF
INSTITUTION: The Northern Trust Company By:   /s/ William R. Kopp    

William R. Kopp

Title:

 

Vice President

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF JUNE 3, 2005, AMONG LEE
ENTERPRISES, INCORPORATED, THE LENDERS PARTY HERETO FROM TIME TO TIME, DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, DEUTSCHE BANK SECURITIES
INC. AND SUNTRUST CAPITAL MARKETS, INC., AS JOINT LEAD ARRANGERS, DEUTSCHE BANK
SECURITIES INC., AS BOOK RUNNING MANAGER, SUNTRUST BANK, AS SYNDICATION AGENT
AND BANK OF AMERICA, N.A., THE BANK OF NEW YORK AND THE BANK OF
TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH, AS CO-DOCUMENTATION AGENTS NAME OF
INSTITUTION:    

COOPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEEN BANK

B.A; “RABOBANK INTERNATIONAL”,

NEW YORK BRANCH

    By:   /s/ Kimberly Miller    

Name:

 

Kimberly Miller

   

Title:

 

Vice President

    By:   /s/ Andrew Sherman    

Name:

 

Andrew Sherman

   

Title:

 

Executive Director

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF JUNE 3, 2005, AMONG LEE
ENTERPRISES, INCORPORATED, THE LENDERS PARTY HERETO FROM TIME TO TIME, DEUTSCHE
BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE AGENT, DEUTSCHE BANK SECURITIES
INC. AND SUNTRUST CAPITAL MARKETS, INC., AS JOINT LEAD ARRANGERS, DEUTSCHE BANK
SECURITIES INC., AS BOOK RUNNING MANAGER, SUNTRUST BANK, AS SYNDICATION AGENT
AND BANK OF AMERICA, N.A., THE BANK OF NEW YORK AND THE BANK OF
TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH, AS CO-DOCUMENTATION AGENTS NAME OF
INSTITUTION: Comerica Bank By:   /s/ James B. Haeffner    

James B. Haeffner

Title:

 

First Vice President

 